Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 1 of 226




                 Exhibit F
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 2 of 226




          Multilevel Polar Coded-Modulation
            for Wireless Communications



                                      by


                           Hossein Khoshnevis




                       A dissertation submitted to the
                Faculty of Graduate and Postdoctoral Aﬀairs
          in partial fulﬁllment of the requirements for the degree of




     Doctor of Philosophy in Electrical and Computer Engineering




      Ottawa-Carleton Institute for Electrical and Computer Engineering
             Department of Systems and Computer Engineering
                             Carleton University
                               Ottawa, Ontario
                               September, 2018




                                 ©Copyright
                          Hossein Khoshnevis, 2018
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 3 of 226




Abstract


In wireless channels, the signal quality degrades mainly due to the additive noise
and the random variation of attenuation of the signal, known as fading. The addi-
tive noise can be compensated to some extent using forward error correction (FEC)
coding and automatic repeat request (ARQ). The fading can be compensated not
only with FEC codes and ARQ schemes but also using spatial diversity and multi-
plexing achieved by employing multiple antenna systems, known as multiple-input
multiple-output (MIMO) systems. MIMO schemes fall into diﬀerent categories based
on system requirements, e.g., space-time block codes (STBCs) and limited feedback
schemes.
   FEC codes, as a method of substantial performance improvement, are employed
in most modern communication systems. However, the optimal design of the con-
catenation of FEC codes and modulation schemes for diﬀerent applications is an
open problem. Polar codes are a new class of FEC codes that beneﬁt from simple
rate matching and a variety of low-complexity decoders which facilitate the design
of eﬃcient systems. Multilevel coding with multistage decoding (MLC/MSD) is a
low-complexity capacity achieving coded-modulation technique that can be designed
eﬃciently for polar codes due to the conceptual similarity.
   In this thesis, in order to achieve low-arithmetic-complexity/high-performance
coded-modulation schemes for wireless channels, multilevel polar coded-modulation




                                          ii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 4 of 226




(MLPCM) schemes are designed and analyzed. To this end, new methods are pro-
posed to decrease the MSD log-likelihood ratio estimation complexity and to improve
the set-partitioning based bit-to-symbol mapping (SPM) design. Furthermore, some
novel methods are proposed for the low-memory-space/low-arithmetic-complexity de-
sign of polar codes in additive white Gaussian noise and slow fading channels. In ad-
dition, a set of algorithms are proposed to design MLPCM based on the throughput
for hybrid ARQ and channel-adaptive schemes. Moreover, to design the signal for
MLC/MSD, a variety of multidimensional constellations are optimized using union
bounds on the error rate of uncoded MIMO schemes, and their performance in the
presence of polar codes is evaluated. Finally, MLPCM is designed in slow fading chan-
nels by optimizing STBCs based on the outage probability, generating SPM based on
a bound on the outage, and the joint optimization of polar codes and STBCs.




                                         iii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 5 of 226




Acknowledgments


First and foremost, I want to thank my co-supervisors Professor Halim Yanikomeroglu
and Professor Ian Marsland. I am thankful to Professor Yanikomeroglu for the en-
couragement and the endless support throughout my Ph.D. studies. His advice on
both research as well as on my career have been invaluable. I would also like to appre-
ciate Professor Marsland for the enormous contribution of time and ideas to increase
the productivity of my thesis. During my studies, we had numerous meetings and
discussions on a variety of research issues; throughout them, he has taught me many
aspects of communication systems. Completing my Ph.D. would have been diﬃcult
without his excellent support and patience.
   I would also like to thank my committee members and in particular my external
examiner, Prof. Jean-Yves Chouinard, for their invaluable comments and feedback
about many aspects of my thesis.
   I would like to acknowledge Huawei Technologies Canada Co., Ltd., the Ontario
Ministry of Economic Development and Innovations Ontario Research Fund - Re-
search Excellence (ORF-RE) program, and the Natural Sciences and Engineering
Research Council of Canada’s (NSERC) Strategic Partnership Grants for Projects
(SPG-P) program for the ﬁnancial support of this work. I am grateful to Huawei
technologies for ﬁling one patent application from my researches. I especially would
like to thank Dr. Ngoc Dao and Dr. Gamini Senarath (Huawei Canada Co., Ltd.)
for their invaluable comments and discussions.



                                          iv
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 6 of 226




   I would also appreciate all the members of our group for their encouragement,
friendship, and advice. During our numerous research meetings, I learned many
lessons from their presentations.
   Last but not least, I am thankful to my parents for their encouragement and fusing
in me the desire to learn.




                                         v
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 7 of 226




Contents


Abstract                                                                                        ii

Acknowledgments                                                                                iv

Table of Contents                                                                              vi

List of Tables                                                                                 xi

List of Figures                                                                                xii

List of Acronyms                                                                             xviii

List of Symbols and Operators                                                                 xxi

1 Introduction                                                                                  1
   1.1   Motivations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1
         1.1.1   Coded-Modulation Techniques . . . . . . . . . . . . . . . . . . .              2
         1.1.2   MIMO Systems and MIMO Coded-Modulation . . . . . . . . .                       4
         1.1.3   MLPCM Design Elements . . . . . . . . . . . . . . . . . . . . . .              7
   1.2   Contributions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      9
   1.3   Organization . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      11

2 Generic System Model                                                                         12
   2.1   Multilevel Encoding/Multistage Decoding . . . . . . . . . . . . . . . . .             14


                                              vi
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 8 of 226




  2.2   Bit-Interleaved Coded-Modulation . . . . . . . . . . . . . . . . . . . . .           15
  2.3   Polar Codes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    16
        2.3.1   Encoding . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     17
        2.3.2   Successive Cancellation Decoding . . . . . . . . . . . . . . . . . .         19
        2.3.3   Successive Cancellation List Decoding . . . . . . . . . . . . . . .          20

3 Bit-to-symbol Mapping Design and LLR Simplification                                        21
  3.1   Multilevel Encoding/Multistage Decoding . . . . . . . . . . . . . . . . .            23
        3.1.1   Low-Complexity LLR Estimation for QAM . . . . . . . . . . . .                25
                3.1.1.1    LLR Calculation for Set-partitioned QAM . . . . . .               25
                3.1.1.2    LLR Calculation for Set-partitioned PAMs . . . . . .              29
        3.1.2   Low-Complexity LLR Estimation for Space-Time Signals . . .                   30
        3.1.3   Labelling Algorithm for Space-Time Signals . . . . . . . . . . .             32
  3.2   Bit-Interleaved Coded-Modulation . . . . . . . . . . . . . . . . . . . . .           34
        3.2.1   Low-Complexity LLR Estimation for Space-Time Signals . . .                   35
        3.2.2   Labelling Algorithm for Space-Time Signals . . . . . . . . . . .             36
  3.3   Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   37

4 Frame Error Rate Based Design for Polar Coded-Modulation                                   40
  4.1   Design Using Density Evolution for BPSK . . . . . . . . . . . . . . . . .            44
  4.2   Simulation-based Design . . . . . . . . . . . . . . . . . . . . . . . . . . .        45
        4.2.1   Design for BPSK . . . . . . . . . . . . . . . . . . . . . . . . . . .        45
        4.2.2   Design for MLC/MSD . . . . . . . . . . . . . . . . . . . . . . . .           47
        4.2.3   Design for BICM . . . . . . . . . . . . . . . . . . . . . . . . . . .        48
  4.3   GA-based Design for the AWGN Channel . . . . . . . . . . . . . . . . .               48
        4.3.1   Design for BPSK . . . . . . . . . . . . . . . . . . . . . . . . . . .        49
        4.3.2   Design for MLC/MSD . . . . . . . . . . . . . . . . . . . . . . . .           50
        4.3.3   Design for BICM . . . . . . . . . . . . . . . . . . . . . . . . . . .        53


                                             vii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 9 of 226




  4.4   An Eﬃcient Design Method for the AWGN Channel . . . . . . . . . .                    55
  4.5   Coded-Modulation Design Procedure . . . . . . . . . . . . . . . . . . . .            56
  4.6   Comparison of Polar Coded-Modulation with BICM and MLC/MSD                           57
  4.7   A Novel Design Method for Slow Fading Channels . . . . . . . . . . . .               59
  4.8   An Eﬃcient Design Method for the Slow Fading Channel . . . . . . . .                 61
  4.9   Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   64

5 Throughput-based Design for Polar Coded-Modulation                                         66
  5.1   System Model . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     69
  5.2   HARQ Protocols . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       69
  5.3   Throughput as a Design Metric . . . . . . . . . . . . . . . . . . . . . . .          72
  5.4   Polar Code Design Methods for BPSK . . . . . . . . . . . . . . . . . . .             73
        5.4.1   Simulation-based Code Design for SCD . . . . . . . . . . . . . .             73
        5.4.2   GA-based Code Design for SCD . . . . . . . . . . . . . . . . . .             74
        5.4.3   Code Design for Chase-combining . . . . . . . . . . . . . . . . .            75
  5.5   Polar Code Design Methods for QAM . . . . . . . . . . . . . . . . . . .              77
        5.5.1   GA-based Code Design for SCD . . . . . . . . . . . . . . . . . .             78
  5.6   Rate Matching Algorithm for SCLD . . . . . . . . . . . . . . . . . . . .             80
  5.7   MLPCM Design for MIMO-SVD . . . . . . . . . . . . . . . . . . . . . .                82
  5.8   Numerical Results and Discussions . . . . . . . . . . . . . . . . . . . . .          83
  5.9   Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   90

6 Uncoded Space-Time Signal Design Based on Error Bounds                                     92
  6.1   System Model . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     97
  6.2   Upper Bounds on The Performance . . . . . . . . . . . . . . . . . . . . . 101
  6.3   Optimization Criteria and Algorithms . . . . . . . . . . . . . . . . . . . 105
        6.3.1   Optimization Problems . . . . . . . . . . . . . . . . . . . . . . . . 105
        6.3.2   Optimization Procedure and the Choice of the Method . . . . 107


                                             viii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 10 of 226




          6.3.3   Two-Step Optimization of BER-minimizing Constellations . . 110
          6.3.4   Samples of Optimized Constellations . . . . . . . . . . . . . . . . 110
   6.4    Numerical Results and Discussions . . . . . . . . . . . . . . . . . . . . . 113
          6.4.1   The Uncoded Scheme . . . . . . . . . . . . . . . . . . . . . . . . . 113
                  6.4.1.1   Results for the SISO Conﬁguration . . . . . . . . . . . 114
                  6.4.1.2   Results for the MIMO Conﬁguration . . . . . . . . . . 118
          6.4.2   The Polar Coded Scheme . . . . . . . . . . . . . . . . . . . . . . 127
   6.5    Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 132
   6.6    Appendix A . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 134
          6.6.1   Derivation of (6.14): SER Union Bound for a Nakagami-m
                  Channel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 134
          6.6.2   Derivation of (6.17): The Second SER Union Bound for a
                  Nakagami-m Channel . . . . . . . . . . . . . . . . . . . . . . . . . 134
          6.6.3   Derivation of (6.21): SER Union Bound for an AWGN Channel 135
   6.7    Appendix B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 135
          6.7.1   Proof of Convexity of (6.14) for 1D Constellations . . . . . . . 135
          6.7.2   Proof of Convexity of (6.17) for 1D Constellations . . . . . . . 136
   6.8    Appendix C: A Proof for the Simpliﬁed Decoder of OSTBCs . . . . . 137

 7 Coded Space-Time Signal Design in Slow Fading Broadcast Chan-
   nels                                                                                    139
   7.1    System Model . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 143
   7.2    Review of STBC Design Methods . . . . . . . . . . . . . . . . . . . . . . 143
          7.2.1   Space-Time Block Codes . . . . . . . . . . . . . . . . . . . . . . . 143
          7.2.2   Space Block Codes and Time-varying Space Block Codes . . . 145
          7.2.3   Spatial Modulation . . . . . . . . . . . . . . . . . . . . . . . . . . 147
   7.3    STBC Design based on the Outage Probability . . . . . . . . . . . . . . 148



                                               ix
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 11 of 226




   7.4   Upper Bound on the Outage Probability . . . . . . . . . . . . . . . . . . 154
   7.5   Polar Coded-Modulation Design . . . . . . . . . . . . . . . . . . . . . . . 159
         7.5.1   Outage-based Determining Component Code Rates . . . . . . . 159
         7.5.2   Labelling Algorithm . . . . . . . . . . . . . . . . . . . . . . . . . . 162
   7.6   Joint Optimization of FEC Code and STBC . . . . . . . . . . . . . . . 164
   7.7   Numerical Results and Discussions . . . . . . . . . . . . . . . . . . . . . 167
   7.8   Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 172
   7.9   Appendix A: Derivation of (7.21) . . . . . . . . . . . . . . . . . . . . . . 173
   7.10 Appendix B: Derivation of the Approximation (7.22) . . . . . . . . . . 175
   7.11 Appendix C: Derivation of the Approximation (7.24) . . . . . . . . . . 175

8 Conclusions and Future Work                                                             179
   8.1   Future Work . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 182

List of References                                                                        185




                                              x
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 12 of 226




List of Tables


   6.1   Performance advantage of optimized constellations in comparison with
         the best-known constellations in the literature for the SISO system. . 119
   6.2   Performance advantage of optimized constellations in comparison with
         the best-known constellations in the literature for the MIMO Rayleigh
         fading channel and 2 bpcu. . . . . . . . . . . . . . . . . . . . . . . . . . . 126




                                            xi
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 13 of 226




List of Figures


   2.1   The system block diagram. . . . . . . . . . . . . . . . . . . . . . . . . . .        13
   2.2   Multilevel encoding and multistage decoding. . . . . . . . . . . . . . . .           15
   2.3   The BICM block diagram. . . . . . . . . . . . . . . . . . . . . . . . . . .          16
   2.4   Polar encoder and decoder. . . . . . . . . . . . . . . . . . . . . . . . . . .       18
   3.1   Comparison of the 16-QAM constellation-constraint capacity and the
         16-QAM capacity with MLC/MSD and SPM for an AWGN channel. .                          24
   3.2   A transform to map natural numbers to 16-QAM with 2D SPM using
         two independent 4-PAMs with SPM. . . . . . . . . . . . . . . . . . . . .             26
   3.3   Comparison of the exact and the approximate estimation of LLRs as
         a function of y for a) a BPSK, b) the ﬁrst level of 4-PAM, and c) the
         ﬁrst level of 8-PAM. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     31
   3.4   Comparison of a 16-QAM constellation total capacity and the BICM
         capacity with a Gray mapped 16-QAM constellation for an AWGN
         channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   35
   4.1   Comparison of the empirical bit-channels LLR distributions (in blue)
         and Gaussian distribution (in red) with BPSK in an AWGN channel
         at γ = 10 dB. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    45




                                              xii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 14 of 226




   4.2   Comparison of the empirical LLR distribution (blue) and an approx-
         imated Gaussian distribution (red) of 16-QAM in an AWGN channel
         at γ = 15 dB for MLC/MSD binary channels a) 1, b) 2, c) 3, d) 4, and
         e) for BICM. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     54
   4.3   Comparison of FER of polar coded-modulation schemes constructed
         using BICM and MLC/MSD for a QPSK constellation in an AWGN
         channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   58
   4.4   Comparison of FER of polar coded-modulation schemes constructed
         using BICM and MLC/MSD for a 16-QAM constellation in an AWGN
         channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   58
   4.5   Evaluation of the eﬀect of number of fading realizations on the FER
         for code design based on the GA in the slow fading channel for the
         Alamouti code with 16-QAM and Ntot = 256 bits. . . . . . . . . . . . .               62
   4.6   Mean square error of the FER approximation found using the bound
         in (4.8) vs. the number of fading realizations for the Alamouti code
         with 16-QAM and Ntot = 256 bits. . . . . . . . . . . . . . . . . . . . . . .         62
   4.7   Comparison of the FER of codes constructed using the proposed sim-
         pliﬁed method and the best codes found using GA-based method for
         the Alamouti STBC with 16-QAM and Ntot = 256 bits. . . . . . . . . .                 64
   5.1   Illustrative example of the use of level-independent HARQ. . . . . . .               71
   5.2   Throughput of NC protocols vs. the code rate with N = 4096 bits at
         diﬀerent SNRs for BPSK with SCD. . . . . . . . . . . . . . . . . . . . .             76
   5.3   Comparison of the FERs of the ﬁrst transmission of throughput-
         optimal codes for NC protocol with BPSK. . . . . . . . . . . . . . . . .             76
   5.4   Throughput of NC and CC HARQ vs. the code rate with N = 512 bits
         at γ = −2 dB for a BPSK and a SCD. . . . . . . . . . . . . . . . . . . . .           77




                                              xiii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 15 of 226




   5.5   Throughput of NC protocol vs. the code rate with diﬀerent code
         lengths at γ = 2 dB for BPSK. . . . . . . . . . . . . . . . . . . . . . . . .       81
   5.6   Throughput comparison of polar codes of diﬀerent lengths with SCD.                  84
   5.7   Throughput comparison of polar codes of length 4096 optimized for
         SCD decoded with SCD and SCLD, and the SCLD rate matched codes
         decoded with SCLD. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      85
   5.8   Comparison of RSCLD found using Function SCLD-Rate-Match against
         RSCD for a variety of N . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   86
   5.9   Comparison of proposed NC and CC codes and code design methods
         in [118] and [117] for SCD and SCLD, respectively. . . . . . . . . . . .            87
   5.10 Throughput of MLPCM designed using Algorithm 3 with N = 512 for
         BPSK and a variety of QAM constellations. . . . . . . . . . . . . . . . .           88
   5.11 Throughput comparison of NC-D and NC-I protocols with SCD and
         SCLD for Ntot = 2048 and 16-QAM. . . . . . . . . . . . . . . . . . . . . .          88
   5.12 Comparison of CC-I with two codes and the IR and CC HARQ pro-
         posed in [120]. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   89
   5.13 Average throughput for MIMO-SVD with AMC constructed using
         QAMs with a variety of cardinalities. . . . . . . . . . . . . . . . . . . . .       90
   6.1   Comparison of 1D 16-PAM SER optimized constellations for the
         AWGN channel (top, in blue), the Nakagami-m channel with m = 3
         (middle, in green), and the Rayleigh channel, i.e., Nakagami-m with
         m = 1 (bottom, in red). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 111




                                             xiv
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 16 of 226




   6.2   Comparison of a) 16-QAM and 16-2D SER optimized constellations,
         b) 16-QAM and 16-2D BER optimized constellations, c) 8-QAM and
         16-2D SER optimized constellations and d) 8-QAM and 16-2D BER op-
         timized constellations. The QAM constellations are shown with black
         squares and the optimized constellations for AWGN and the Rayleigh
         fading channel are shown with blue circles and red asterisks, respectively.112
   6.3   Sample of the optimized 16-4D constellation used for the scheme G2 .               113
   6.4   BLER comparison of a 1D constellation with a SISO conﬁguration for 6
         bpcu in Nakagami-m channels with diﬀerent values of m, a) equidistant
         64-PAM vs. 64-PAM optimized for m = 1 in Nakagami-m fading with
         m = 1, b) equidistant 64-PAM vs. 64-PAM optimized for m = 3 in
         Nakagami-m fading with m = 3 , c) equidistant 64-PAM vs. 64-PAM
         optimized for m = 10 in an AWGN channel. . . . . . . . . . . . . . . . . 115
   6.5   BLER comparison of a 2D constellation with a SISO conﬁguration for
         4 bpcu in an AWGN channel. . . . . . . . . . . . . . . . . . . . . . . . . 116
   6.6   BER comparison of 2D constellations with a SISO conﬁguration for 4
         bpcu in a Rayleigh channel. . . . . . . . . . . . . . . . . . . . . . . . . . 117
   6.7   BER comparison of 2D constellation with a SISO conﬁguration for 4
         bpcu in an AWGN channel. . . . . . . . . . . . . . . . . . . . . . . . . . 118
   6.8   BLER comparison of scheme G2 , OSTBC and the Golden code for 2
         bpcu. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 120
   6.9   BLER comparison of the scheme G2 , OSTBC and the Golden code for
         4 bpcu. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 121
   6.10 BLER comparison of the schemes G3 and G4 , OSTBC and the Oggier
         code for 1 bpcu, with Nr = 1. . . . . . . . . . . . . . . . . . . . . . . . . . 122
   6.11 BLER comparison of the schemes G3 and G4 , OSTBC and the Oggier
         code for 1 bpcu, with Nr = 2. . . . . . . . . . . . . . . . . . . . . . . . . . 122


                                              xv
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 17 of 226




   6.12 BLER comparison of the scheme G3 , OSTBC and QOSTBC for 2 bpcu.123
   6.13 BER comparison of the scheme G3 and QOSTBC for 2 bpcu. . . . . . 124
   6.14 BLER comparison of the generalized scheme and OSTBC for 1.5 bpcu. 125
   6.15 BLER comparison of the scheme G4 in three diﬀerent values of σE2 for
         2 bpcu with a 3 × 1 antenna conﬁguration. . . . . . . . . . . . . . . . . . 127
   6.16 FER comparison of the MLPCM scheme constructed using 16-HEX,
         16-QAM, 8-QAM, circular 8-QAM and 8-HEX in an AWGN channel.                      128
   6.17 FER comparison of the MLPCM scheme constructed using optimized
         16-2D constellation for m = 1, 16-QAM, circular 8-QAM, optimized
         8-2D constellation for m = 1 and 8-HEX in an independent Rayleigh
         fading channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 129
   6.18 Comparison of the mutual information of 16-HEX, 16-QAM, 8-QAM,
         circular 8-QAM and 8-HEX constellations in an AWGN channel. . . . 129
   6.19 Comparison of the mutual information of optimized 16-2D constellation
         for m = 1, 16-QAM, circular 8-QAM, optimized 8-2D constellation for
         m = 1 and 8-HEX in an independent Rayleigh fading channel. . . . . . 130
   6.20 FER comparison of the MLPCM scheme constructed using QOSTBC
         with BPSK and OSTBC with a 16-6D constellation in a Rayleigh slow
         fading channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 131
   6.21 FER comparison of the MLPCM scheme constructed using QOSTBC
         with QPSK and OSTBC with a 256-6D constellation in a Rayleigh
         slow fading channel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 132
   7.1   The outage probability comparison of G6 and G8 and TV G8 with a)
         Rtot = 0.5 and 2 bpcu, b) Rtot = 0.9 and 3.6 bpcu, c) Rtot = 0.5 and 3
         bpcu, d) Rtot = 0.9 and 5.4 bpcu, and the comparison of G8 and TV
         G8 with e) Rtot = 0.5 and 4 bpcu, and f) Rtot = 0.9 and 7.2 bpcu. . . . 151




                                            xvi
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 18 of 226




   7.2   Outage probability comparison of G8 , G9 , and G10 and their TV vari-
         ant with a) Rtot = 0.5 and 4 bpcu, and b) Rtot = 0.9 and 7.2 bpcu, both
         in a 2 × 2 antenna conﬁguration. . . . . . . . . . . . . . . . . . . . . . . . 155
   7.3   Comparison of the outage probability and the upper bound in (7.20) for
         Alamouti and Golden code with 2 bpcu in a 2 × 2 antenna conﬁguration.157
   7.4   FER comparison of polar code level rate determining algorithms, all
         for Alamouti code with 2 bpcu and Ntot = 1024 in a 2 × 2 antenna
         conﬁguration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 162
   7.5   Joint optimization of polar codes and STBCs block diagram. . . . . . 166
   7.6   FER comparison of BICCM, BITCM and MLPCM with G6 , and
         MLPCM with G7 designed using Methods 1, 2, 3, and 4, and the
         Alamouti code for 2 bpcu and Ntot = 512. . . . . . . . . . . . . . . . . . 169
   7.7   FER comparison of BICCM and MLPCM with G8 designed using dif-
         ferent rules for SPM generation and G10 designed using Method 3, all
         for 4 bpcu and Ntot = 1024. . . . . . . . . . . . . . . . . . . . . . . . . . . 169
   7.8   FER comparison of MLPCM with G8 and G9 designed using Methods
         3 and 4, all for 7.2 bpcu and Ntot = 128. . . . . . . . . . . . . . . . . . . 170
   7.9   FER comparison of MLPCM with G8 and G10 designed using Method
         4, all for 6 bpcu and Ntot = 256 in a 3 × 3 antenna conﬁguration. . . . 171
   7.10 FER comparison of MLPCM and BICPM with G12 and a variety of
         SPMs, all for 3 bpcu in a 4 × 2 antenna conﬁguration. . . . . . . . . . . 172
   7.11 Comparison of the empirical CDF and the approximated CDF for a
         given pair of TVSBC points at two diﬀerent SNRs and Nr = 1. . . . . 178




                                            xvii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 19 of 226




List of Acronyms


         Acronym   Deﬁnition

         5G        Fifth Generation Wireless Networks

         AMC       Adaptive Modulation and Coding

         ARQ       Automatic Repeat Request

         AWGN      Additive White Gaussian Noise

         BEC       Binary Erasure Channel

         BER       Bit Error Rate

         BICM      Bit-Interleaved Coded-Modulation

         BIPCM     Bit-Interleaved Polar Coded-Modulation

         BLER      Block Error Rate

         bpcu      Bits-per-Channel-Use

         BPSK      Binary Phase Shift Keying

         BSC       Binary Symmetric Channel

         CPU       Central Processing Unit

         CRC       Cyclic Redundancy Check

         CSIT      Channel State Information at the Transmitter

         CSIR      Channel State Information at the Receiver

         D-Blast   Diagonal Bell Laboratories Layered Space-Time



                                    xviii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 20 of 226




         Acronym   Deﬁnition

         dB        Decibel

         FEC       Forward Error Correction

         FER       Frame Error Rate

         GA        Gaussian Approximation

         HARQ      Hybrid ARQ

         IPM       Interior-Point Method

         IR        Incremental Redundancy

         KB        Kilobyte

         KKT       Karush-Kuhn-Tucker

         LDPC      Low-Density Parity-Check

         LLR       Log-Likelihood Ratio

         LMMSE     Linear Minimum Mean Square Error

         LSD       List Sphere Decoder

         LTE       Long Term Evolution

         LTE-A     LTE Advanced

         MIMO      Multiple-Input Multiple-Output

         MISO      Multiple-Input Single-Output

         ML        Maximum Likelihood

         MLC       Multilevel Coding

         MLPCM     Multilevel Polar Coded-Modulation

         MSD       Multistage Decoding

         NLP       Nonlinear Program

         OSTBC     Orthogonal Space-Time Block Code


                                   xix
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 21 of 226




         Acronym   Deﬁnition

         PAM       Pulse-Amplitude Modulation

         PEP       Pairwise Error Probability

         PSO       Particle Swarm Optimization

         QAM       Quadrature Amplitude Modulation

         QOSTBC Quasi-Orthogonal Space-Time Block Code

         QPSK      Quadrature Phase Shift Keying

         RAM       Random-Access Memory

         SBC       Space Block Code

         SCD       Successive Cancellation Decoder

         SCLD      Successive Cancellation List Decoder

         SISO      Single-Input Single-Output

         SM        Spatial Modulation

         SNR       Signal-to-Noise Ratio

         SPM       Set-Partitioning based Bit-to-Symbol Mapping

         SQPM      Sequential Quadratic Programming Method

         STBC      Space-Time Block Code

         STTC      Space-Time Trellis Code

         SVD       Singular Value Decomposition

         TCM       Trellis Coded-Modulation

         TVSBC     Time-varying SBC

         UBPOP     Upper Bound on the Pairwise Outage Probability

         V-Blast   Vertical Bell Laboratories Layered Space-Time




                                    xx
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 22 of 226




List of Symbols and Operators


    Symbol   Deﬁnition

    1(⋅)     The unit step function

    AR       A time-varying rotation matrix

    B        The number of address bits of a constellation

    c        An FEC codeword

    cp (⋅)   The cost of each constellation point in a union bound

    cp,tot   The total cost of a bit-to-symbol mapping in a union bound

    C       The total outage capacity for a given 

    Ci ,i   The level-wise outage capacity for a given i

    d        The value of the an address bit of a constellation

    DG       A pairwise metric matrix

    DH (⋅)   The Hamming distance

    E[⋅]     The expectation operator

    fd       The normalized Doppler frequency

    Fp       The polar code kernel

    G        A STBC matrix with elements gnt t

    GX       A speciﬁc STBC matrix

    Gp       The generator matrix of a polar code



                                        xxi
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 23 of 226




    Symbol   Deﬁnition

    H        A MIMO ﬂat fading channel matrix with elements hnt ,nr

    H        The Hermitian transpose operator

    I        The mutual information

    I0 (⋅)   The modiﬁed Bessel function of the ﬁrst kind with zero order

    IM ax    The maximum number of iterations

    KC       The total number of two dimensions of a multidimensional

             constellation

    K        The message word length

    K0 (⋅)   The modiﬁed Bessel function of the second kind with zero order

    L        The number of retransmissions of a HARQ protocol

    LCRC     The length of a CRC sequence

    Lp       The list size for a SCLD

    L        A large positive number

    m        The parameter of a Nakagami-m distribution

    m        The message word

    N        The length of a component codeword

    Ntot     The total length of the codeword

    N0       The noise power

    Nt       The number of transmit antennas

    Nr       The number of receive antennas

    NSIM     The number of simulated codewords

    O(⋅)     The complexity operator

    Pout     The outage probability


                                        xxii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 24 of 226




    Symbol   Deﬁnition

    P(⋅)     The probability

    Ps       The symbol error probability

    Pb       The bit error probability

    PK       The FER

    qi,j     A constant related to UBPOP

    Q(⋅)     The Q-function

    R        The vector of MLC component code rates

    Ri       The component FEC code rate

    R0 (⋅)   The cutoﬀ rate

    Rtot     The total FEC code rate

    S        A speciﬁc space-time symbol

    s(k)     A 2D symbol corresponding to the k th two dimensions of a

             multidimensional constellation

    tr[⋅]    The trace operator

    T        The number of time slots of a STBC

    vi       The conditional BER of ith bit-channel

    T        The transpose operator

    W        The additive white Gaussian noise

    Xbd      The set of constellation points with d = 0 or d = 1 in their

             bth position given the upper level bits are known for MSD

    X¯bd     The set of constellation points with d = 0 or d = 1 in their

             bth position for BICM

    Y        The received signal


                                         xxiii
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 25 of 226




    Symbol        Deﬁnition

    z             A vector of indices of multidimensional bit-to-symbol mapping

    α             A parameter of a STBC

    A             The information set of a polar code

    β             A parameter of a STBC

    γ             The instantaneous SNR

    γ̄i,j         The average SNR of each path in a MIMO channel

    γ̄            The total average received SNR

    γ̄L (⋅)       The lower incomplete Gamma function

    Γ(⋅)          The Gamma function

    ∆             The pairwise distance matrix of a space-time signal

                 The total outage probability

    i            The outage probability for the ith level of a MLC/MSD scheme

    ζ             The vector of parameters of a STBC

    η             The throughput

    η̄            The average throughput

    θ             The random rotation angle of a TVSBC

    λb            The LLR of the bth address bit of a constellation

    λ̄            The average LLR

    µ             A constant related to SNR

    ν             The nodes of polar graph

    Π             The multiplication operator

    ρ(⋅), ρ̂i,j   A pairwise Bhattacharyya coeﬃcient

    Σ             The summation operator


                                           xxiv
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 26 of 226




Chapter 1


Introduction


1.1     Motivations

Information transmitted over wireless channels suﬀers from additive noise and the
random variation of the signal attenuation known as fading. The additive noise
can be overcome by employing error correction coding and automatic repeat request
(ARQ) techniques. The fading, in turn, can be overcome not only by the use of
error correction coding and ARQ techniques but also by the use of diﬀerent fading
paths to achieve spatial diversity and multiplexing. To this end, multiple antenna
systems, known as multiple-input multiple-output (MIMO) systems, have been em-
ployed widely in wireless communication systems. MIMO systems employ signals
distributed on antennas and time-slots known as space-time signals.
   Forward error correction (FEC) codes are commonly used as one method for signif-
icant performance enhancement in modern communication systems including MIMO
systems. FEC codes add redundancy to the message allowing the receiver to detect
and correct a portion of errors occurred due to the noise or the fading. When the
channel is poor (e.g., deep fading), more redundancy is added while when the channel
is good, less redundancy should be added to the message word. The amount of the
redundancy is controlled in a process known as rate matching. Polar codes, as a new


                                         1
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 27 of 226


                                                                                    2

class of FEC codes, beneﬁt from simple rate matching and a variety of low-complexity
decoders. Therefore, they facilitate the design of reliable communication systems. To
achieve high performance polar coded schemes, the polar codes, the signal constel-
lations (including space-time constellations), and the method of concatenating the
codes and constellations, should be carefully analyzed and designed. In the follow-
ing, we brieﬂy review some aspects of wireless systems, including coded-modulation
schemes and space-time signal design and explain some important open problems in
wireless coded-modulation design. In the end, we express the contributions of this
thesis to answer some aspects of these problems.


1.1.1    Coded-Modulation Techniques

Polar codes, introduced by Erdal Arıkan in [1], are a new class of FECs that work
based on the concept of channel polarization to improve some of the equivalent bit-
channels at the expense of others. They are provably capacity-achieving codes for
binary-input symmetric-output memoryless channels with a successive cancellation
decoder (SCD). However, they can practically achieve the capacity of a variety of
channels [2]. Polar codes beneﬁt from simple rate matching and low-complexity de-
coders [3–7] that facilitates the design of eﬀective systems. Therefore, the design of
polar coded-modulation may provide us with performance improvements or at least a
performance-complexity trade-oﬀ in comparison to well-known parallel concatenated
(turbo) and low-density parity-check (LDPC) codes.
   To achieve the channel capacity with binary codes, generally high order modu-
lations are employed. Therefore, the method of concatenating the channel encoder
and modulation is of importance [8]. Among the coded-modulation techniques for
binary FEC codes, bit-interleaved coded modulation (BICM) [9] and multilevel cod-
ing with multistage decoding (MLC/MSD) [10, 11] have attracted much attention
due to their simplicity and good practical performance. BICM consists of one binary
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 28 of 226


                                                                                    3

code while MLC/MSD consists of a set of component codes corresponding to diﬀerent
address bits of a constellation. During the last decades, BICM has attracted more
attention and has been implemented in most standards due to its perceived simpler
implementation, lower decoding delay, and simpler design rules than MLC/MSD sys-
tems [12]. For example, while BICM has been included in HSPA [13], LTE-A [14],
IEEE 802.11 [15, 16], DVB-T2 [17], DVB-C2 [18] and DVB-S2 [19], MLC has been
included only in DRM [20]. However, diﬀerent methods of coded-modulation design
and constellation shaping can result in the superiority of one of these methods in
speciﬁc conditions [21–23]. For designing polar coded-modulation schemes for the
AWGN channel, bit-interleaved polar coded-modulation (BIPCM) and multilevel po-
lar coded modulation (MLPCM) have been evaluated in [24–26], and due to the
clarity of design and the conceptual similarity to channel polarization, MLPCM has
shown better performance compared to BIPCM. Note that for polar codes, unlike
turbo and LDPC codes, the advantages of BICM are no longer valid. Furthermore,
the log-likelihood ratio (LLR) for MLPCM can be estimated with lower arithmetic
complexity than BIPCM.
   When the channel state information at the transmitter (CSIT) is available, em-
ploying channel adaptive modulation and coding (AMC) and hybrid automatic re-
peat request (HARQ) error control protocols can enhance the performance of coded-
modulation schemes. HARQ combines the automatic repeat request and FEC coding
to provide more-reliable error control schemes. One of the ultimate measures to deter-
mine the quality of AMC and HARQ schemes is the throughput deﬁned as the average
rate of successful message delivery. Thus, for AMC and HARQ, the FEC code and
the modulation should be designed or chosen to maximize throughput. To maximize
the throughput by considering the CSIT, rate-matching plays an important role. Due
to simple rate-matching without any substantial change in the structure of the de-
coder, eﬀective polar codes can easily be implemented for AMC and HARQ schemes.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 29 of 226


                                                                                    4

Especially, as shown in this thesis, polar codes can be more eﬃciently designed based
on the throughput than turbo and LDPC codes can. Due to these promising features,
in this thesis, a variety of methods for designing more-reliable MLPCM in wireless
channels are proposed and evaluated.


1.1.2    MIMO Systems and MIMO Coded-Modulation

MIMO systems can substantially enhance the performance in fading wireless channels.
As an attractive feature of MIMO systems, increasing the number of transmit or
receive antennas can linearly increase the fading channel capacity at high signal-to-
noise ratio (SNR) [27, 28]. Therefore, during the last three decades, there has been
much research on the design of MIMO schemes, including transmit diversity and
multiplexing. The initial works that used transmit diversity are [29, 30]. In these
schemes, the signal is transmitted from one antenna in the ﬁrst time slot and from
other antennas in the next time slots. At the receiver, orthogonal diﬀerently faded
versions of the signal are combined and processed. Since then, a variety of schemes
based on the transmit diversity and spatial multiplexing have been proposed. These
schemes, depending on the availability of the CSIT, can fall into two main categories:
open-loop and closed-loop MIMO schemes.
   Open-loop MIMO schemes include a variety of space-time codes and space-time
constellations that use fading paths to achieve diversity and multiplexing gains with-
out considering the instantaneous conditions of the channel. Space-time codes are
regular structures that transform a set of two-dimensional (2D) symbols into a mul-
tidimensional symbol through multiple antennas and time slots. Space-time coding
subsumes a variety of schemes including spatial multiplexing, space-time trellis codes
(STTCs), space-time block codes (STBCs), and spatial modulation (SM). In spatial
multiplexing schemes, parallel substreams of data are transmitted over the fading
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 30 of 226


                                                                                   5

channel using diﬀerent antennas to achieve a multiplexing gain. Diagonal Bell Labo-
ratories layered space-time (D-BLAST) and vertical Bell Laboratories layered space-
time (V-BLAST) schemes, introduced by Bell Labs in [31, 32], are the well-known
spatial multiplexing schemes that employ SCDs. STTCs are a class of space-time
codes used with trellis coding that achieves high performance at the price of high
decoding complexity [33]. In contrast, STBCs are designed to achieve full diversity
with relatively low decoding complexity. Orthogonal space-time block codes (OST-
BCs) are the well-known class of STBCs used in standards, e.g., LTE-Advanced [34],
due to their low decoding complexity.
   Although, during the last two decades many high-performance classes of STBCs
have been proposed (e.g., perfect codes [35, 36]), most of them suﬀer from high de-
coding complexity and therefore, they have been used less in speciﬁcations. A less-
discussed class of STBCs expanded within one time-slot are space block codes (SBCs)
that beneﬁt from low decoding complexity. SBCs can achieve error rates close to
STBCs especially by employing time-varying rotations during a codeword transmis-
sion [37, 38]. However, the optimal design of SBCs has been an open problem.
   Closed-loop space-time schemes are instantaneous-channel adaptive. Thus, they
can improve the performance and spectral eﬃciency over their open-loop counterparts,
while they also can reduce the decoding complexity. The precoding techniques [39–41],
transmit beamforming [42] and antenna selection [43–45] are among the subgroups of
the closed-loop MIMO schemes.
   MIMO schemes based on the number of antennas are divided to small, moderate,
and large MIMO schemes. Small MIMO schemes have typically less than four anten-
nas, moderate MIMO scheme have around ten antennas and large MIMO schemes
can employ up to hundreds of antennas. The choice of the scheme depends on the
carrier frequency, device size, required data rate, and implementation cost. Small
MIMO schemes are employed in applications such as Internet of Things, WiFi, and
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 31 of 226


                                                                                    6

Bluetooth. Throughout this thesis, schemes designed for fading channels practically
fall into the category of small MIMO schemes. To achieve modest spectral eﬃcien-
cies, moderate MIMO schemes with eight antennas at the base station are currently
used in LTE. Finally, to achieve high spectral eﬃciencies, large MIMO schemes, e.g.,
massive MIMO, are proposed for multiuser and millimeter wave line-of-sight scenarios
in the ﬁfth generation wireless networks (5G) and beyond.
   The concatenation of MIMO schemes and FEC codes, as a method of using both
time and space diversity, has been widely studied and a variety of FEC coded MIMO
schemes have been proposed (e.g., the concatenation of OSTBCs with FEC codes
in [46, 47], and turbo-MIMO in [48]). Among the few notable works on polar coded
MIMO schemes, the concatenation of polar and turbo codes with OSTBCs has been
compared in [49]; the performance of a polar coded OSTBC scheme with binary
phase shift keying (BPSK) modulation equipped with diﬀerent numbers of receive
antennas has been evaluated in [50]; a polar coded SM scheme has been proposed
in [51]; and a polar code design method and a bit-to-symbol mapping generation
method for irregular multidimensional constellations have been proposed in [52]. Due
to the potential of polar codes for practical applications, the design of the optimal
concatenation of polar codes and MIMO schemes is an interesting research problem.
Despite this fact, investigating a variety of methods and proposing the best method of
the coded-modulation design corresponding to each MIMO scheme in a fading channel
is one of the important open questions for designing polar coded MIMO systems.
Furthermore, the design of open-loop and closed-loop MIMO schemes suitable for
MLPCM schemes is of importance.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 32 of 226


                                                                                     7

1.1.3    MLPCM Design Elements

When designing MLC/MSD, constellation shaping, bit-to-symbol mapping, and the
polar code design method all are of importance. As an important part of the coded-
modulation design, a good constellation shape can substantially improve the perfor-
mance of communication systems. Traditionally, regular one dimensional (1D) pulse-
amplitude modulation (PAM) and 2D quadrature amplitude modulation (QAM) con-
stellations have been used in most communication systems including orthogonal and
non-orthogonal transmit diversity. However, optimization of the signal constellation
shape can provide us with better signaling for speciﬁc communication channels and
speciﬁc system requirements. Space-time constellations can be categorized as either
regular or irregular. Regular space-time constellations can be constructed using reg-
ular structures such as a space-time code. In contrast, irregular space-time constella-
tions here are deﬁned as multidimensional constellations that cannot be constructed
using a regular structure due to irregular shaping.
   Typically, due to the fact that MSD achieves the channel capacity, the symbol-
wise average mutual information is maximized to design signals for MLC/MSD [53,54]
assuming that capacity-achieving FEC codes are employed. However, no closed-form
expression has been proposed for the average mutual information in AWGN and fading
channels. Therefore, as an alternative, closed-form error bounds or the cutoﬀ rate
may be employed to design the signal. In this case, the entire signal can be optimized
based on these bounds using contemporary optimization tools. Due to the weakness
of these bounds to provide the optimal signal in terms of the mutual information
and the diﬃculty of optimization of signals with large number of variables, signal
structures with a low number of parameters, e.g., STBCs, can be optimized directly
by maximizing the average mutual information [55]. The average mutual information
is a metric for ergodic channels, e.g., AWGN and independent fading channels. For
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 33 of 226


                                                                                  8

slow and block fading channels, the outage probability is a bound on the frame error
rate (FER) of the system [56]. Therefore, it can be utilized to design the signal in
those channels.
   For many contemporary applications, short to moderate length codes are em-
ployed due to delay requirements and the limitations in decoding complexity. While
signal design based on the average mutual information and the outage probability
can improve the performance even for non-capacity-achieving FEC codes [57], it does
not consider the structure of the FEC code and the decoder. Instead, novel ob-
jective functions based on the structure of the FEC codes, decoder, and the bit-to-
symbol-mapping may improve the performance of the joint coded-modulation system.
Therefore, ﬁnding novel methods for designing coded-modulation in the presence of
short-to-moderate length FEC codes is an important open problem.
   Set-partitioning based bit-to-symbol mapping (SPM) is typically used to enhance
the performance of MLC/MSD [58]. SPM can be designed using the Euclidean dis-
tance as a metric in AWGN channels [59]. However, for many practical wireless
channels including MIMO slow fading channels, the best metric is unknown. Thus,
ﬁnding an appropriate metric and algorithms for fading channels is of importance
since it can substantially enhance the performance of the MLC/MSD scheme.
   Due to the simple rate matching of polar codes, they can be adapted to chan-
nel conditions. Therefore, for real-time adaptive polar coded-modulation schemes,
low-memory-space/low-arithmetic-complexity generation of polar codes is required.
Furthermore, system performance is highly dependent on the objective function for
the coded-modulation design. Speciﬁcally, when CSIT is not available, the average
FER can be minimized, and when CSIT is available, AMC can be used and thus,
the throughput should be maximized. Therefore, ﬁnding a method for low-memory-
space/low-arithmetic-complexity design of polar codes based on the desired objective
function is an important problem.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 34 of 226


                                                                                   9

1.2     Contributions

Throughout this thesis, MLPCM schemes are designed for wireless channels and the
performance of MLPCM in terms of the throughput and FER is improved. In addi-
tion, the LLR estimation complexity, as the main source of the complexity, is reduced
for the MLPCM scheme. Furthermore, SPM and the constellation shape are designed
and optimized for various channels and conditions. The contributions of this thesis
can be summarized as follows.


  • Simplifying the LLR estimation – In Chapter 3, a novel method to greatly
      simplify the LLR estimation of QAM is proposed. The method is based on a
      simple approach for extending SPM to any size QAM. The proposed method
      uses a structure similar to polar codes. Furthermore, the LLR estimation for
      PAM with SPM is simpliﬁed.

  • Proposing novel approaches for polar code design – In Chapter 4, the
      design of polar coded-modulation using the Gaussian approximation (GA) is
      simpliﬁed and a low-arithmetic-complexity GA-based method is proposed to
      design the polar coded-modulation for the orthogonal transmission in slow fad-
      ing channels. Additionally, three low-memory-space/low-arithmetic-complexity
      methods of the polar coded-modulation design are proposed for the AWGN and
      the orthogonal transmission in slow fading channels.

  • Throughput-based design of polar codes – In Chapter 5, polar code and
      coded-modulation design based on the throughput is proposed to achieve eﬃ-
      cient limited length codes for AMC and a variety of HARQ protocols in which
      CSIT is available. The proposed method is based on low-complexity Gaussian
      approximation for SCD. Furthermore, since the optimized codes for SCD are
      not optimal for SC list decoders (SCLD), a rate matching algorithm is proposed
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 35 of 226


                                                                                         10

       to ﬁnd the best rate for the SCLD decoders while using the polar codes opti-
       mized for SCD. In addition, a novel MIMO MLPCM scheme is proposed based
       on singular value decomposition (SVD).

  • Multidimensional signal design based on the error bounds – In Chap-
       ter 6, multidimensional space-time signals are designed based on error bounds
       and compared with STBCs. To this end, a general error bound on the bit error
       rate (BER) and block error rate (BLER) of uncoded1 transmission is derived
       in a Nakagami-m fading channel. In the case of orthogonal transmission, the
       bound is simpliﬁed for SISO and OSTBC and the convexity conditions for 1D
       constellations are presented. Furthermore, space-time constellations are opti-
       mized using the derived bounds and a generalized class of OSTBCs used with
       diﬀerent size 2D and multidimensional constellations which provides a variety
       of performance-complexity trade-oﬀs is proposed. Finally, the pros and cons of
       employing these constellations to construct MLPCM are studied.

  • Designing multilevel coded-modulation in slow fading channels – In
       Chapter 7, STBCs are optimized at low-to-moderate SNRs by minimizing the
       outage probability for slow fading broadcast channels in which the CSIT is not
       available. Moreover, a novel class of bounds on the outage probability is derived
       and used as a criterion to design the SPM in slow fading channels. It is also
       shown that the MLC/MSD scheme approaches the outage probability of slow
       fading broadcast channels and for a multistage decoder, the level-wise outage
       probabilities should be optimally equal under certain conditions. Based on
       these observations, we derived the outage rule for determining competent code
       rates for MLC/MSD. In addition, due to the sub-optimality of the available
       approaches, a novel method is proposed to design the SPM for SBCs in slow

  1
      Here, the term uncoded systems is used to point out the systems without any FEC.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 36 of 226


                                                                                    11

      fading channels.

  • Proposing a method for the joint optimization of polar codes and
      STBCs – In Chapter 7, a method for the joint optimization of MLPCM and
      STBCs is proposed. In this method, the approximation of the FER achieved by
      the simulation-based design of polar codes is used as a bound on the performance
      of the system. Throughout the optimization, the optimizer tries to minimize
      the average FER of the joint system by choosing a locally optimal match of
      polar codes, SPM, and parameters of a speciﬁc STBC.



1.3     Organization

The thesis is organized as follows. In Chapter 2, a generic system model is described.
In Chapter 3, algorithms for designing bit-to-symbol mapping and low-complexity
LLR estimation for space-time signals including novel methods for PAM and QAM
constellations are explained. In Chapter 4, the methods of FER-based polar coded-
modulation design including the simulation-based method, the simpliﬁed GA-based
method for the orthogonal transmission in AWGN and slow fading channels, and novel
low-memory-space/low-arithmetic-complexity methods are reviewed and proposed.
In Chapter 5, the throughput-based design of polar coded-modulation for AMC and
HARQ is proposed. In Chapter 6, multidimensional space-time signals are designed on
the basis of the uncoded error bounds and their performance is evaluated in presence of
polar codes. In Chapter 7, diﬀerent aspects of the multilevel coded-modulation design
for slow fading channels including STBC design using the outage probability, the bit-
to-symbol mapping design using a novel class of bounds on the outage probability,
determining the component code rates based on the outage probability, and the joint
optimization of polar codes and STBCs are proposed and evaluated. Finally, the
conclusions and topics for future work are mentioned in Chapter 8.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 37 of 226




Chapter 2


Generic System Model


The baseband model of the communication system, as shown in Fig. 2.1, consists
of a transmitter and a receiver equipped with Nt transmit and Nr receive antennas,
respectively. In the transmitter, each K-bit message word m is encoded using a binary
FEC code of rate Rtot = K/Ntot and length Ntot , yielding codeword c. Groups of B
code bits mapped to a T × Nt space-time symbol S with stnt being the matrix element
transmitted in time slot l from transmit antenna nt . The space-time symbol is one
of the signal points of the space-time modulation signal matrix S with cardinality
2B and alphabet {S1 , ..., S2B }. Note that the modulation signal matrix S can be a
space-time code or a space-time constellation. Furthermore, to map the binary code
bits to the space-time symbol, a multidimensional bit-to-symbol mapping that spans
all symbols of the codebook is employed. The space-time symbol is then sent through
the Nt × Nr time-varying MIMO Rayleigh ﬂat fading channel H with distribution
CN (0, I). The T × Nr received samples Y at the receiver can be expressed as


                                   Y = SH + W,                                  (2.1)

where W is the zero-mean complex additive white Gaussian noise (AWGN) with
variance N0 /2 per dimension. For ﬁxed links scenarios, the AWGN channel is used



                                         12
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 38 of 226


                                                                                  13


corresponding to H = 1 and Nt = Nr = 1. For time-varying scenarios, the slow fading
MIMO channel is used in which each codeword c observes only one ﬁxed uncorrelated
realization of H or a slowly time-varying realization of H generated using Jakes’
method with a normalized Doppler frequency of fd .
   The probability of detection for the symbol S, given perfect CSI at the receiver,
is proportional to


                                                   −∣∣Y-SH∣∣2F
                      P(Y ∣ S, H, γ̄) = T Nr exp (             ),
                                            1
                                                                                (2.2)
                                       π               N0

where γ̄ is the average SNR set to E[∣∣S∣∣2F ]/N0 and ∣∣.∣∣F represents the Frobenius
norm. The maximum likelihood (ML) decoding chooses S such that P(Y ∣ S, H, γ̄)
is maximized. For decoding binary codes, instead of symbols, the probability of bits
being zero or one is used. Thus, in most decoders, LLR is employed to estimate code
bits. The LLR at bth level is deﬁned as


                                         P(Y∣cb = 0, H, γ̄)
                               λb = ln
                                         P(Y∣cb = 1, H, γ̄)
                                                            ,                   (2.3)



                                 S                       Y
         m       Transmitter              Channel               Receiver   m̂



                                          Feedback


                      Figure 2.1: The system block diagram.
   Throughout this thesis, in cases we use the AMC or the HARQ, a feedback stream
from the receiver to the transmitter is employed to provide the CSIT or the negative
acknowledgment (NACK).
   The rest of the chapter is organized as follows: The coded-modulation methods
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 39 of 226


                                                                                                14

including MLC/MSD and BICM are described in Sections 2.1 and Section 2.2, re-
spectively. These coded-modulation methods can be used for any class of codes. Due
to design and analysis of polar codes in this thesis, the polar encoding and decoding
are reviewed in Section 2.3.



2.1       Multilevel Encoding/Multistage Decoding

The MLC scheme employs a set of B independent encoders, each with a ﬁxed code
length of N = Ntot /B, with one encoder for each binary channel corresponding to an
address bit of a constellation with a cardinality of 2B . Each level encoder of the multi-
level code encodes a portion of the total K bits corresponding to the component code
rates {R1 , ..., RB }. After encoding of all levels, each set of code bits {ci1 , ci2 , ..., ciB },
for i = 1, ..., N , are mapped to a space-time symbol by employing a multidimensional
SPM. The total length and the rate of the code are Ntot = BN and Rtot = ∑ Rb ,
                                                                             1 B
                                                                             B b=1
respectively. The structure of MLC/MSD is shown in Fig. 2.2.
    In the MSD architecture, code bits of each level are deduced with the aid of the
received symbol and previously deduced code bits of the upper levels [10]. As shown
in Fig. 2.2, at each level after decoding, the received message word is fed to an encoder
and the generated codeword ĉb reduces part of the ambiguity for the demapper of the
next level to compute more reliable LLRs. Therefore, the probabilities for calculating
the LLR in (2.3) are given as



                           P(Y∣cb = 0, H, γ̄) = ∑ P(Y ∣ S, H, γ̄),
                                                 S∈Xb0
                                                                                             (2.4)
                           P(Y∣cb = 1, H, γ̄) = ∑ P(Y ∣ S, H, γ̄),
                                                 S∈Xb1



in which Xb0 and Xb1 are the set of all constellation points containing zero or one in
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 40 of 226


                                                                                                                        15


their bth position given {ĉ1 , ..., ĉb−1 }, respectively.

           Encoder                                                                            Decoder
                                                                                              λ1
       Level 1 Encoder                                                             Demapper 1     Level   1 Decoder •




                                                           ML Metric Calculation
                                                                                              ĉ1
                                                                                                  Level   1 Encoder
       Level 2 Encoder
                                                                                              λ2
                                                                                   Demapper 2     Level   2 Decoder •



                            Mapper
              .                         Channel                                               ĉ2
              .                                                                                   Level   2 Encoder
                                                                                                            .
              .                                                                    ĉ1 ĉ2 ĉ(B−1)          .
                                                                                        ...                 .
                                                                                                 λB
       Level B Encoder                                                             Demapper B       Level B Decoder



               Figure 2.2: Multilevel encoding and multistage decoding.

    In Fig. 2.2, the ML metric calculation corresponds to estimation of P(Y ∣ S, H, γ̄)
for all 2B points. Later, LLRs based on the sets Xb0 and Xb1 are generated at demapper
of each layer.



2.2       Bit-Interleaved Coded-Modulation

In BICM, one binary codeword of length Ntot and Rtot is interleaved, divided into
chunks of B bits, and mapped to a series of space-time symbols using a multidi-
mensional bit-to-symbol mapping. In the decoder, the LLRs of binary channels of a
constellation are computed independently. Therefore, the probabilities for calculating
the LLR in (2.3) are given as



                           P(Y∣cb = 0, H, γ̄) = ∑ P(Y ∣ S, H, γ̄),
                                                  S∈X̄b0
                                                                                                                      (2.5)
                           P(Y∣cb = 1, H, γ̄) = ∑ P(Y ∣ S, H, γ̄),
                                                  S∈X̄b1
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 41 of 226


                                                                                                 16


where X¯b0 and X¯b1 are the set of all space-time symbols with zero or one in their bth
position, respectively. In BICM, an additional interleaving is applied on the code-bits
prior to bit-to-symbol mapping and the corresponding deinterleaving is applied to the
LLRs at the receiver. The BICM block diagram is shown in Fig. 2.3.


                                                           LLR
       Encoder   Interleaver   Mapper       Channel                  Deinterleaver   Decoder
                                                        Estimation



                         Figure 2.3: The BICM block diagram.




2.3      Polar Codes

In this section, we brieﬂy review the encoder, the SCD and SCLD and the code design
method of polar codes. The general discrete-input memoryless channel (DMC) can be
written as WC ∶ C → Y where C and Y denote input and output alphabets, respectively
and the probability that y ∈ Y is observed given c ∈ C is denoted by WC (y ∣ c). The N
independent uses of the channel with probability WC (yi ∣ ci ) results in channel WN
                                                                                   C

that can be expressed as



                                C (y ∣ c) = ∏ WC (yi ∣ ci )
                                               N
                               WN                                                              (2.6)
                                              i=1

   Arıkan in [1] introduces the polar transformation as a method of linearly transfer-
ring N independent uses of the channel to N correlated uses denoted by W′C ∶ U → Y.
The polar transform is applied by the polarization of binary kernel Fp given by [1]


                                             ⎡     ⎤
                                             ⎢ 1 0 ⎥
                                        Fp = ⎢
                                             ⎢     ⎥.
                                                   ⎥                                           (2.7)
                                             ⎣
                                             ⎢ 1 1 ⎥
                                                   ⎦


   By recursively applying the polar transformation on binary DMC input, some of
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 42 of 226


                                                                                             17

the resulting correlated code input bits-channels u1∶N = {u1 , u2 , ..., uN }2 are degraded
and some are improved. Ideally, for very long codes, the capacity of some bit-channels
become one and therefore are used for transmission of information and the capacity
of the rest of them become zero and are not used for transmission. When short
length codes are used, the capacity of information set bit-channels tend to one and
the capacity of bit-channels in complementary set AC tend to zero and therefore while
long polar codes are practically capacity-achieving, short polar codes perform far from
the capacity and have been the subject of much research in last decade to be designed
eﬃciently. Here, for a code of length N = 2n , the ﬁrst set is called the information set,
denoted by A with cardinality K, and the second set is called the frozen set denoted
by AC with cardinality N − K.


2.3.1     Encoding

     p be the n-th Kronecker power of Fp deﬁned as Fp = Fp ⊗Fp
Let F⊗n                                             ⊗n       ⊗(n−1)
                                                                    . By applying
the polar transformation (2.7), the polar codeword c can be obtained by


                                            c = uF⊗n
                                                  p                                       (2.8)

   Therefore, the generator matrix of the polar code can be deﬁned as Gp,N = F⊗n
                                                                              p,2 .

The use of the Kronecker power facilitates constructing the polar encoder since the
structure is repeated regularly. As an example, Gp,4 is given as



                                        ⎡            ⎤
                                        ⎢   1 0 0 0 ⎥⎥
                                        ⎢
                                        ⎢            ⎥
                                        ⎢   1 1 0 0 ⎥⎥
                                 Gp,4 = ⎢
                                        ⎢
                                                     ⎥
                                        ⎢   1 0 1 0 ⎥⎥
                                        ⎢
                                        ⎢            ⎥
                                        ⎢            ⎥
                                        ⎣
                                        ⎢   1 1 1 1 ⎥⎦
   2
    Throughout this thesis, since for each expression only a subset of elements of u are needed,
subscript of u is used to represent the set of indices of available elements.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 43 of 226


                                                                                                   18



and Gp,8 based on Gp,4 can be given as



                                                  ⎡                  ⎤
                                                  ⎢ Gp,4 04          ⎥
                                          Gp,8 = ⎢⎢                  ⎥
                                                                     ⎥
                                                  ⎣
                                                  ⎢ Gp,4 Gp,4        ⎥
                                                                     ⎦
where 04 is a 4 × 4 null matrix.
    The ﬁrst part of Fig. 2.4 illustrates how a polar codeword with N = 8 by step-wise
applying of polar transform Fp is constructed. Here, the information set and frozen
set are {u4 , u6 , u7 , u8 } and {u1 , u2 , u3 , u5 }, respectively.

                    Encoder                    Channel                     Decoder

                                          c1             y1         ν1,1   ν1,2      ν1,3   ν1,4
   u1     ⊕         ⊕                 ⊕          W            LLR   •      •         •      •      û1

                                          c2             y2         ν2,1   ν2,2      ν2,3   ν2,4
   u2     •    ⊕                  ⊕              W            LLR   •      •         •      •      û2

                                          c3             y3         ν3,1   ν3,2      ν3,3   ν3,4
   u3     ⊕         •         ⊕                  W            LLR   •      •         •      •      û3

                                          c4             y4         ν4,1   ν4,2      ν4,3   ν4,4
   u4     •     •        ⊕                       W            LLR   •      •         •      •      û4

                                          c5             y5         ν5,1   ν5,2      ν5,3   ν5,4
   u5     ⊕         ⊕                 •          W            LLR   •      •         •      •      û5

                                          c6             y6         ν6,1   ν6,2      ν6,3   ν6,4
   u6     •    ⊕                  •              W            LLR   •      •         •      •      û6

                                          c7             y7         ν7,1   ν7,2      ν7,3   ν7,4
   u7     ⊕         •         •                  W            LLR   •      •         •      •      û7

                                          c8             y8         ν8,1   ν8,2      ν8,3   ν8,4
   u8     •     •        •                       W            LLR   •      •         •      •      û8




                              Figure 2.4: Polar encoder and decoder.

    To encode the polar codes, the kernel (2.7) is applied in n consecutive steps to
construct a codeword of length N = 2n and since in each step, each bit is involved in
one operation, the total encoding complexity is of order O(N n) for implementation
of F⊗n
    p [1]. This low encoding complexity is, in fact, one of the advantages of polar

codes in comparison to most of the linear block codes that facilitates the use of these
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 44 of 226


                                                                                                         19

codes both on hardware and software.


2.3.2     Successive Cancellation Decoding

Proposed in [1], SC beneﬁts from low-complexity which is beneﬁcial in many applica-
tions. Here, the structure of SC is brieﬂy reviewed. By applying the polar transform,
the transition probabilities of the resulting bit-channels, given the code-bit channel
output y and decoded bits u1∶i−1 can be computed as [60]


    WC,i (y, u1∶i−1 ∣ ui ) =                                  C (y ∣ (u1∶i−1 , ui , ui+1∶N )Gp,N ).
                                1
                                              ∑              WN                                        (2.9)
                               2N −1   ui+1∶N ∈{0,1}N −i−1


   Denoting the decoder output vector as û, the output LLRs given y, ûAC = uAC
and u1∶i−1 , can be written as


                                                  WC,i (y, û1∶i−1 ∣ 0)
                                    λi,n+1 = ln
                                                  WC,i (y, û1∶i−1 ∣ 1)
                                                                        .                             (2.10)

The ﬁnal SC decision rule is a hard decision on λi,n+1 given as

                                                ⎧
                                                ⎪
                                                ⎪
                                                ⎪
                                                ⎪0, λi,n+1 ≥ 0
                                                ⎪
                                          ûi = ⎨
                                                ⎪
                                                                                                      (2.11)
                                                ⎪
                                                ⎪
                                                ⎪1, otherwise
                                                ⎪
                                                ⎩
Therefore, the SC decoder (SCD) works based on successive decoding of elements
of û. The second part of the Fig. 2.4 illustrates the structure of the SCD which is
also known as the polar code graph. Each node of this graph is represented by (i, j),
where i ∈ {1, .., N } and j ∈ {1, ..., n + 1} are row and column indices of the graph. The
nodes of graph can be partitioned as type I and type II based on their indices as

                                       ⎧
                                       ⎪
                                       ⎪
                                       ⎪     i−1
                                       ⎪I ⌊ 2n+1−j ⌋ (mod 2) ≡ 0
                                       ⎪
                          type(i, j) = ⎨
                                       ⎪
                                                                 .                                    (2.12)
                                       ⎪
                                       ⎪     i−1
                                       ⎪II ⌊ n+1−j ⌋ (mod 2) ≡ 1
                                       ⎪
                                       ⎩    2
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 45 of 226


                                                                                                 20

    The SCD works based on the soft-hard update decision rules. As shown in Fig. 2.4,
                                                                WC,i (y ∣ 0)
the SCD ﬁrst starts by computing the input LLRs as λi,1 = ln                 . For the
                                                                WC,i (y ∣ 1)
intermediate nodes (2 < j < n + 1), the LLR update rule of the decoder can be given
as

                                     ⎧
                                     ⎪
                                     ⎪
                                     ⎪
                                     ⎪λi,j−1 ⊞ λi+ ,j−1
                                     ⎪                                   type I
                             λi,j   =⎨                                             ,         (2.13)
                                     ⎪
                                     ⎪
                                     ⎪
                                     ⎪
                                     ⎪λ      + (1 − 2ν̂i− ,j )λi− ,j−1   type II
                                     ⎩ i,j−1
where i± = i ± 2n+1−j and ν̂i,j is a hard estimate of νi,j and the boxplus operator is
deﬁned as λ1 ⊞ λ2 = 2 tanh−1 (tanh( ) tanh( )) [61]. The LLRs are calculated and
                                     λ1        λ2
                                     2         2
passed from left to right through the decoder graph till ν̂1,n+1 is estimated. Then, it
starts to pass the hard estimates recursively from right to left to compute the rest of
intermediate node LLRs. To estimate ν̂i,j the polar encoding structure is imitated,
i.e., if νi,j is type I node, the node is updated by ν̂i,j = ν̂i,j+1 ⊕ ν̂i+ ,j+1 and if it is a type
II node, ν̂i,j = ν̂i,j+1 .


2.3.3       Successive Cancellation List Decoding

For decoding of each output bit with SCD, the information of other previously decoded
bits and the future frozen bits are not used. To overcome these shortcomings, a list
based decoder has been proposed in [62]. The SCLD records a list containing diﬀerent
possible decoded message words and keeps only Lp most likely paths as it moves ahead
from the ﬁrst to the last message bit. For improving the performance of SCLD, a
CRC sequence with the length LCRC is usually added to message bits to increase
the probability of ﬁnding the most likely message word. It is shown in [62], that
by setting Lp = 32, the ML performance is achievable at moderate to high SNRs for
AWGN channels. Throughout this thesis, for all SCLD design and simulations we
use Lp = 32.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 46 of 226




Chapter 3


Bit-to-symbol Mapping Design and LLR
Simplification


For matching binary codes to the modulation, an eﬀective coded-modulation scheme
should be used. BICM and MLC as two eﬀective coded-modulation schemes beneﬁt
from simplicity and good practical performance. A wide range of coded-modulation
schemes are indeed variants of these two methods, e.g., [63,64]. BICM and MLC/MSD
transfer the communication channel to some parallel binary sub-channels and match
binary codes to resulting sub-channels.
   MLC/MSD ideally employs codes of diﬀerent rates for diﬀerent binary sub-
channels of a constellation corresponding to their capacity. MSD is a sequential
decoding of adjacent levels of MLC and can provably achieve the channel capacity.
The best performance with MLC/MSD is achieved using a bit-to-symbol mapping
that increases the variability between bit-channel capacities. A well-known method
for this kind of labelling is called the set-partitioning introduced by Ungerboeck for
TCM in [59]. Although this algorithm works for regular constellations and small
irregular ones, it does not work for large irregular ones. Recently, a new algorithm
for designing set-partitioning for irregular multidimensional constellations has been
proposed in [52].



                                          21
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 47 of 226


                                                                                 22

   BICM employs an interleaver and bit-to-symbol mapping to separate the code
and constellation design procedure. Furthermore, it makes an independent selection
of the code rate and constellation size possible [9]. However, since the suboptimal
LLR estimation, proposed for BICM, increases the information loss, based on the
data-processing theorem, BICM suﬀers from a gap to capacity that can be however
to some extent recovered by employing optimal constellation shaping [65] and optimal
interleaver design [66]. The best performance with BICM is achieved using a bit-to-
symbol mapping that equalizes the capacity of binary sub-channels of a constellation
usually called Gray-like mapping.
   It has been shown that polar coded-modulation, constructed based on MLC/MSD
outperforms polar coded-modulation constructed based on BICM [67] due to the clar-
ity of design and the conceptual similarity of MLC with SPM to channel polarization
observed initially in [58]. Moreover, as we will show in this thesis, MLPCM out-
performs BICM-based convolutional and turbo coded-modulation schemes as well.
Indeed, MLPCM can provide a low-complexity power-eﬃcient scheme that can be
employed in a wide range of wireless applications.
   In this chapter, we aim to provide algorithms for designing bit-to-symbol map-
ping for MLC/MSD and BICM and low-complexity methods for the LLR estimation.
Thus, for MLC/MSD we start with proposing a simple rule for designing SPM for
QAM constellations and based on that, the accurate LLR estimation of QAM with
2D SPM is simpliﬁed using a novel device constructed from two independent PAM
constellations for the I-channel and Q-channel, and a linear bit mapping. Then, an
approximation is proposed to simplify the LLR estimation of PAM constellations.
Furthermore, for the general MIMO signaling, we review the low-complexity LLR
estimation for MLC/MSD and BICM and the state of the art for SPM generation for
MLC/MSD. We further propose an algorithm for designing Gray-like labellings for
BICM.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 48 of 226


                                                                                             23

   Proposed methods for reducing the LLR estimation complexity of QAM and PAM
constellations can be used for the orthogonal transmission in AWGN and fading
channels, independent of the number of antennas. These methods can be used for
real-time LLR approximation. However, the proposed labelling algorithm for BICM
can be used only for small MIMO systems. This method is an oﬄine technique, i.e.,
it cannot be used for real-time design.
   The rest of the chapter is organized as follows: The MLC/MSD structure is ex-
plained in Section 3.1. The SPM generation rule and the LLR simpliﬁcation for QAM
and PAM constellations are proposed in Section 3.1.1. The low-complexity LLR es-
timation and a SPM algorithm for the general form of irregular MIMO signals are
reviewed in Sections 3.1.2 and 3.1.3, respectively. The BICM structure is explained
in Section 3.2. The low-complexity LLR estimation and a labelling algorithm for ir-
regular MIMO signals are explained in Sections 3.2.1 and 3.2.2, respectively. Finally,
conclusions are presented in Section 3.3.



3.1         Multilevel Encoding/Multistage Decoding

Imai and Hirakawa in [10], introduced MLC/MSD. The philosophy of MLC/MSD
can be explained by using the chain rule of the mutual information. The chain rule
of the mutual information for a regular3 bit-to-symbol mapping is given as


                          I(Y; ci1 , ci2 , ..., ciB ) = ∑ I(Y; cib ∣ cib−1 , ..., ci1 ),
                                                       B
                                                                                           (3.1)
                                                       b=1


where I(.) denotes the mutual information. Obviously, the code-bits of the ﬁrst level,
i.e., ci1 are only deduced from Yi and then the code-bits of the second level, i.e., ci2
are deduced from Yi and ci1 and this process is continued until the code-bits of the


   3
       For the definition of regular mapping refer to [68].
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 49 of 226


                                                                                             24


last level, i.e., ciB are deduced.
   The structure of MLC/MSD is illustrated in Fig. 2.2. Since the chain rule of the
mutual information in (3.1) is sum up to the capacity of the constellation, MLC/MSD
can achieve the channel capacity despite its error performance is suboptimal due to the
successive decoding of subsequent levels. The comparison of 16-QAM constellation-
constraint capacity, and 16-QAM capacity with MLC/MSD and SPM, is shown in
Fig. 3.1 for an AWGN channel. It is clear that capacities of binary sub-channels are
quite diﬀerent at moderate SNRs and the total capacity of MLC/MSD with 16-QAM
is the same as the 16-QAM constellation-constraint capacity.
                                     4
                                            Constellation Capacity
                                    3.5     MLC/MSD, Total Capacity
                                            MLC/MSD, Sub-channel 1 Capacity
                                            MLC/MSD, Sub-channel 2 Capacity
                                     3      MLC/MSD, Sub-channel 3 Capacity
                                            MLC/MSD, Sub-channel 4 Capacity
                  Capacity [bpcu]




                                    2.5


                                     2


                                    1.5


                                     1


                                    0.5


                                     0
                                      -10     -5          0           5       10   15   20
                                                                  SNR [dB]


Figure 3.1: Comparison of the 16-QAM constellation-constraint capacity and the
     16-QAM capacity with MLC/MSD and SPM for an AWGN channel.

   In what follows, we derive a set-partitioning rule to design SPM for QAM, and
using this rule we simplify the LLR estimation for QAM and PAM. Furthermore,
we explain the low-complexity LLR estimation for general irregular multidimensional
space-time signals and review the state of the art in designing SPM for multidimen-
sional signals.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 50 of 226


                                                                                           25


3.1.1     Low-Complexity LLR Estimation for QAM

Typically, at the decoder of a coded-modulation scheme, calculation of code bit LLRs
using (2.3) is much more complex than actually decoding the binary FEC codes. Thus,
reducing the LLR calculation complexity can substantially simplify the system. In
this section, we simplify the LLR calculation for QAM and PAM constellations with
SPM. The results of this section are used throughout the thesis for both decoding
and the code construction. Simpliﬁed LLR estimation for QAM and PAM can be
used for MLC/MSD schemes in AWGN channels or for the orthogonal transmission
in fading channels.


3.1.1.1    LLR Calculation for Set-partitioned QAM

The LLR calculation for QAM with a 2D SPM needs a relationship between the
LLR value and the real and imaginary parts of the received sample. This results in a
function with two input variables and high arithmetic complexity. While this function
can be divided into several regions and piecewise approximations with planes can be
employed to simplify the LLR calculation, the number of regions grows fast for large
size QAM constellations. As an alternative, a 2D SPM can be decomposed into two
independent 1D SPMs. While the decomposition of 2D to 1D mappings is well-known
and straightforward for Gray mapping, in the following we proposed a new technique
that is suitable for SPM.
   We want to map B bits, [c1 c2 ...cB ] onto a 2B -point square QAM constellation
with SPM, such that bit c1 has the lowest reliability, followed by c2 , and so on up to
cB which is the most reliable. This can be achieved using the simple device shown
in Fig. 3.2, that involves a simple code and two PAM symbol mappers with natural
mapping. By using this device at the transmitter, the LLR calculator at the receiver
is greatly simpliﬁed. Using this device, we ﬁrst precode the bits, giving [b1 , b2 , ..., bB ]
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 51 of 226


                                                                                          26


                                                    bI1
                              c1
                                                      ..
                                                    I .      PAM       sI
                                                bB/2

                                                 bQ
                                                  1
                              c2     •             ..
                               .                    .        PAM       sQ
                               .                bQ
                                                 B/2
                               .
                            cB−1



                             cB      •


Figure 3.2: A transform to map natural numbers to 16-QAM with 2D SPM using
     two independent 4-PAMs with SPM.


where
                                        ⎧
                                        ⎪
                                        ⎪
                                        ⎪
                                        ⎪ck ⊕ ck+1
                                        ⎪                  ∀ odd k,
                                   bk = ⎨                                              (3.2)
                                        ⎪
                                        ⎪
                                        ⎪
                                        ⎪
                                        ⎪c                 ∀ even k.
                                        ⎩ k
Then we send the bits in odd-indexed positions to a 2B/2 -PAM symbol mapper for
transmission over the I-channel, and the other bits to another 2B/2 -PAM symbol

                                                                        k = b2k = c2k .
mapper for the Q-channel. From Fig. 3.2, bIk = b2k−1 = c2k−1 ⊕ c2k and bQ
   The PAM symbol mappers are identical and employ natural mapping between
the input bits d = [dB/2 ...d2 d1 ] (where dk = bIk or bQ
                                                        k for the I-channel and Q-channel

mappers, respectively), and the points


                               SMPAM [d] = 2d − (2B/2 − 1),                            (3.3)


where d = dB/2 2B/2−1 + ... + d2 21 + d1 20 is the integer representation of d. Equivalently,
we can write
                                              B/2
                              SMPAM [d] = ∑ (2dk − 1)2k−1 .                            (3.4)
                                              k=1

   Note that with this mapping, the least signiﬁcant bit, d1 , is also the least reliable,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 52 of 226


                                                                                        27

and the most signiﬁcant bit, dB/2 , is the most reliable. The transmitted QAM symbol
is then


              SMQAM [c] =SMPAM [bI ] + SMPAM [bQ ]
                               B/2                    B/2
                           =   ∑ (2bIk   − 1)2
                                             k−1
                                                   +  ∑ (2bQ
                                                            k − 1)2
                                                                   k−1
                                                                                     (3.5)
                               k=1                    k=1
                               B/2                             B/2
                           = ∑ (2[c2k−1 ⊕ c2k ] − 1)2k−1 +  ∑ (2ck − 1)2k−1 ,
                               k=1                              k=1

            √
where  =    −1.

Theorem 1. The resulting constellation in (3.5) uses SPM.

Proof. Observe that

                            B/2−1                               B/2−1
            SM2B −QAM [c] = ∑ (2[c2k−1 ⊕ c2k ] − 1)2k−1 +  ∑ (2ck − 1)2k−1
                               k=1                               k=1

                            + (2[cB−1 ⊕ cB ] − 1)2B/2−1 + (2cB − 1)2B/2−1
                                                                                     (3.6)

                            = SM2B−2 −QAM [c1∶B−2 ] + SM4−QAM [cB−1∶B ]2B/2−1 ,


so that the 2B -QAM constellation can be constructed by enlarging a 2B−2 -QAM con-
stellation by a factor of 4. Under the assumption that the 2B−2 -QAM constellation has
SPM, then the enlarged constellation does as well. Each point s = SM2B−2 −QAM [c1∶B−2 ]
in each subset of the smaller constellation is replaced by four points in the larger con-
stellation, s+(−1−)2B/2−1 , s+(1+)2B/2−1 , s+(1−)2B/2−1 , s+(−1+)2B/2−1 , with the
same bit labellings as s (i.e., c1∶B−2 ), but with 00, 01, 10 or 11 appended, respectively.
Since all the points in each set-partitioned subset of the smaller constellation fall on
some regular lattice, and the new points in the enlarged subset fall on the same lattice,
the minimum distance between points in the subset remains the same. By adding two
more layers of the set-partitioning, creating subsets with minimum distances of 2B/2
   √
and 2×2B/2 , the resulting 2B -QAM constellation has SPM, provided the 2B−2 -QAM
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 53 of 226


                                                                                     28

constellation has SPM. But since by inspection, the 4-QAM constellation given by
(3.5) with B = 2 has SPM, it follows by induction that the 2B -QAM constellation has
SPM for all even values of B.                                                        ∎

   Note that the constellation with SPM in (3.5) is regular, since all subsets at a
speciﬁc level n have the same average Euclidean distance spectrum and consecutively
the same capacity [69]. Therefore, one binary code can be constructed for all subsets
within each level.
   At the receiver, the LLRs of the code bits, c, are readily computed from the
received sample. The real and imaginary parts of the received sample are sent to
diﬀerent 2B/2 -PAM LLR calculators, which can use (2.3) to calculate the LLRs cor-
responding to bI and bQ , respectively. The LLRs of the ﬁrst PAM bit-channels are
calculated, giving λI1 and λQ
                            1 , which are combined to give the LLR of c1 ,



                                          λc1 = λI1 ⊞ λQ
                                                       1.                       (3.7)


   Once the upper code (of which c1 is a code-bit) has been decoded, and an estimate
ĉ1 of c1 based on the code has been generated, the LLR of c2 can be calculated as


                                λc2 = (1 − 2ĉ1 )λI1 + λQ
                                                        1,                      (3.8)


and the second code can be decoded, giving ĉ2 . Armed with ĉ1 and ĉ2 , the LLR
calculators can detect the second PAM bit-channels, giving λI2 and λQ
                                                                    2 . These, in

turn, are used to calculate


                                λc3 = λI2 ⊞ λQ
                                             2,
                                                                                (3.9)
                                λc4   =   (1 − 2ĉ3 )λI2   + λQ
                                                              2.



This process is repeated until all levels have been decoded.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 54 of 226


                                                                                    29

3.1.1.2   LLR Calculation for Set-partitioned PAMs

In the last section, we showed how to separate a QAM constellation with 2D SPM
into two independent PAM constellations, which by itself signiﬁcantly reduces the
complexity of LLR calculations, but the complexity is still needlessly high. Although
the LLR calculation for BPSK is easy, computed as λ = −
                                                            4y
                                                                for the AWGN channel,
                                                            N0
for PAM constellations direct application of (2.3) is of high complexity even for mod-
erately sized constellations. In this section, we try to simplify the LLR estimation of
PAM constellations.
   The LLR calculation for MSD based on the Jacobi theta functions is proposed
in [70], in which knowledge of the values of Jacobi theta functions is required for
the LLR calculation. However, saving and referring to values of these functions
needs large memory capacity. Instead, the LLR of MSD can be approximated by the
dominant term since ln(∑e−∣xt ∣ ) ≈ −min(∣xt ∣) [71]. Therefore, the LLR of MSD in
                                      t
                          t
(2.3) can be approximated by


                         λb ≈     [− min ∣y − s∣2 + min1 ∣y − s∣2 ].
                                1
                                                                                (3.10)
                                N0 s∈Xb0            s∈Xb



This approximation, known as the max-log approximation (MLA) has been used for
LLR estimation of Gray-mapped QAM [72]. In [73], three methods, namely an MLA
in (3.10), a log-separation algorithm (LSA) and a mixed algorithm, are proposed to
reduce the complexity of the LLR calculation of MSD for phase shift keying (PSK)
and amplitude-phase-shift keying (APSK) constellations. In [73], it is shown that LSA
is slightly better for low SNRs, for moderate-to-high SNRs the MLA is essentially the
same as the exact calculation using (2.3). Further analysis of the MLA can result
in substantial simpliﬁcation of the LLR calculation. Here, by analyzing the MLA
and employing the piecewise linear approximation of the LLRs, we reduce the LLR
calculation complexity for PAM constellation with SPM.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 55 of 226


                                                                                                 30


Theorem 2. Let Xb be a Mb = 2B−b+1 -point subset of a 2B -PAM constellation given
the b − 1 upper-level (least significant) bits are known, and let sd be the (d + 1)th
largest element of Xb . For d ∈ 0, 1, ..., Mb − 2 and L a large number, let Ωd = {y ∈
R ∣ − Lδd + sd < y ≤ sd+1 + Lδd−Mb +2 }4 , be the interval (sd , sd+1 ] except the first interval
extends down to −∞ and the last up to +∞. Then, for y ∈ Ωd


                           λb (y) ≈
                                      1
                                         (−1)d (sd+1 − sd )(sd+1 + sd − 2y).                 (3.11)
                                      N0

Proof. Since Xb is just a Mb -PAM constellation with natural mapping that has been
scaled by 2b−1 and shifted by an amount that depends on the known upper level bits,
the label of the least signiﬁcant bit changes with each consecutive point. Therefore,
for y ∈ Ωd the pair (min0 ∣y − s∣2 , min1 ∣y − s∣2 ) is either (sd , sd+1 ) or (sd+1 , sd ) with the
                          s∈Xb           s∈Xb
ﬁrst applying when d is even and the second when d is odd. Thus (3.10) can be
              (−1)d [−∣y − sd ∣2 + ∣y − sd+1 ∣2 ], which reduces to (3.11).
            1
written as                                                                  ∎
           N0
    The LLR as a function of the received symbol y, approximated by (3.11) is com-
pared with the exact LLR computed by (2.3) as shown in Fig. 3.3, for the ﬁrst level
of 4-PAM, 8-PAM and BPSK with γ = 6 dB. This approximation is quite accurate at
SNRs of interest but requires much less eﬀort to evaluate than the exact expression.


3.1.2        Low-Complexity LLR Estimation for Space-Time Sig-
             nals

The methods proposed in Section 3.1.1 can be used for low-complexity LLR estimation
of orthogonal transmission schemes in fading channels. For non-orthogonal schemes,
the max-log approximation can be used to simplify the LLR estimation for multilevel
space-time signals. This approximation is quite accurate at moderate-to-high SNRs.
   4
       Here, δd represents the Dirac delta function.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 56 of 226


                                                                                    31

                            40

                                                                  Exact
                            30
                                                                  Approximate
                            20


                            10




                     LLR
                            0


                           -10


                           -20


                           -30


                           -40
                              -2   -1.5   -1   -0.5     0   0.5    1    1.5     2

                                                        y
                                                      (a)

                            15

                                                                  Exact
                            10                                    Approximate

                            5
                     LLR




                            0



                            -5



                           -10



                           -15
                              -4   -3     -2   -1       0   1      2    3       4

                                                        y
                                                      (b)

                            5

                            4                                     Exact
                                                                  Approximate
                            3

                            2

                            1
                      LLR




                            0

                            -1

                            -2

                            -3

                            -4

                            -5
                              -8   -6     -4   -2       0   2      4    6       8

                                                        y
                                                      (c)


Figure 3.3: Comparison of the exact and the approximate estimation of LLRs as a
     function of y for a) a BPSK, b) the ﬁrst level of 4-PAM, and c) the ﬁrst level
     of 8-PAM.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 57 of 226


                                                                                    32

In this case, the max-log approximation for MIMO channel can be given as


                     λb ≈     [− min0 ∣∣Y-SH∣∣2F + min1 ∣∣Y-SH∣∣2F ].
                            1
                                                                                (3.12)
                            N0 s∈Xb                s∈Xb



   Note that for searching space-time points, low-complexity sphere decoding tech-
niques can be employed. Two well-known sphere decoders are list sphere decoder
(LSD) proposed in [74] and soft-to-hard sphere decoder proposed in [75]. The LSD
generates a list that makes ∣∣Y-SH∣∣2F smallest and searches the list to estimate the
LLR. In MSD, the LSD is employed in a level-wise manner, i.e., it only searches
within the zero and one symbol sets in each level given the upper-level bits are known.
Thus, only the ﬁrst level search has the complexity of the LSD for BICM. As another
well-known sphere decoder, the soft-to-hard decoder approximates the LLR based
on the knowledge achieved through hard sphere decoding of the signal. Reducing
the complexity of these techniques by limiting the sphere radius or simplifying the
approximations results in a penalty in terms of the system performance.


3.1.3    Labelling Algorithm for Space-Time Signals

To achieve the best performance with MLC/MSD, the variability between sub-channel
capacities should be increased by employing labelling algorithms. In MLC, a bit-to-
symbol mapping is needed that matches the level-code rates to the code-bit channel
capacities, e.g., assigns the lowest rate code to the lowest capacity code-bit channel
and continue subsequentially until assigning the highest rate codes to the highest
capacity code-bit channel. A well-known method for this kind of labelling is called
set-partitioning introduced by Ungerboeck for trellis-coded modulation (TCM) in [59].
In order to diﬀerentiate between bit-channel capacities, Ungerboeck tried to partition
a set of length 2B in consecutive steps b = 1, 2, ..., B to subsets of length 2B−b+1
that at each step the minimum of Euclidean distance between each two point in
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 58 of 226


                                                                                     33

the subset is greater than the minimum Euclidean distance in the mother-subset.
Ungerboeck’s algorithm indeed tries to provide B bit-channels with quite diﬀerent
capacities. Despite this algorithm works for regular constellation and small irregular
ones, it does not work for large size irregular ones [52]. Forney in [76] introduced the
coset codes that subsumes the trellis code including TCM and lattice codes that are
block codes and can be constructed by using MLC. Therefore, he provided a formal
set-partitioning algorithm that however only is suitable for regular multidimensional
constellations that lie on a lattice. Furthermore, an algorithm for ﬁnding labelling for
a speciﬁc polar code using the exhaustive search of eﬀective permutations has been
proposed in [77]. However, searching a large number of possible labellings for medium
to large size constellation is infeasible.
   Recently, for general irregular multidimensional constellations, in [52] a new set-
partitioning algorithm is proposed that works as follows. At the ﬁrst step, for each
symbol, the most distant symbol is found and the minimum of them is considered as a
distance threshold for pairing the sets denoted as τ . Then every symbol is paired with
the closest another symbol that has the minimum distance of τ and labels 0 and 1 are
assigned to the ﬁrst and the second symbols in each pair. The threshold τ ensures that
the set of distances of paired points does not have a high variance. After pairing every
two symbols, the distance of each two-symbols sets with respect to other two-symbols
sets is measured and the minimum of the maximum of their distance is chosen as the
new τ and the mentioned procedure is repeated in B consecutive steps. In [52], the
Euclidean distance has been used as a measure of distance between subsets.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 59 of 226


                                                                                    34

3.2     Bit-Interleaved Coded-Modulation

BICM is one of the widely used coded-modulation techniques that, unlike MLC, can
separate the design of code and constellation [9]. BICM typically employs a bit-to-
symbol mapping to equalize the protection of binary sub-channels of the constellation
as much as possible and an interleaver to adapt the code-bit protections to binary sub-
channels of the constellation. Despite the information loss in typical BICM schemes
[9], it can provide good performance in most of the systems. BICM design procedure
has two steps: designing a bit-to-symbol mapping and designing an interleaver.
   For BICM, a bit-to-symbol mapping should be designed for the constellation to
equalize the capacity of diﬀerent parallel binary sub-channels of a constellation. For
regular QAM constellations, Gray mapping and for irregular constellations Gray-like
mappings are typically used.
   BICM also employs an interleaver that can assign diﬀerent code-bits to binary
sub-channels of constellations by considering their levels of protection. Typically, a
single interleaver is utilized in BICM. However, a series of interleavers can be em-
ployed to provide a better match between code-bits and the level of protection of
parallel binary sub-channels of a constellation [78]. To ﬁnd the optimal interleaver,
typically a bound on the performance of the coded-modulation scheme is used, e.g.,
such bounds for convolutional or turbo code are employed in [78, 79]. However, the
corresponding bounds do not exist for ﬁnite length polar codes, and this makes the
design of interleaver quite diﬃcult. In this situation, to separate the coding and the
modulation, one of the options for designing BICM is to use a random interleaver in
the price of the performance loss [80].
   To reduce the BICM gap to the capacity for long codes, the interleaver and the
bit-to-symbol mapping can be designed for optimal capacity-achieving constellations
[53]. The comparison of the 16-QAM constellation-constraint capacity and 16-QAM
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 60 of 226


                                                                                                   35


                                   4
                                               Constellation Capacity
                                  3.5          BICM, Total Capacity
                                               BICM, Sub-channel 1 Capacity
                                               BICM, Sub-channel 2 Capacity
                                   3           BICM, Sub-channel 3 Capacity
                                               BICM, Sub-channel 4 Capacity



                Capacity [bpcu]
                                  2.5


                                   2


                                  1.5


                                   1


                                  0.5


                                   0
                                    -10          -5           0           5      10   15   20
                                                                      SNR [dB]


Figure 3.4: Comparison of a 16-QAM constellation total capacity and the BICM
     capacity with a Gray mapped 16-QAM constellation for an AWGN channel.



capacity with BICM and Gray mapping is provided in Fig. 3.4 for an AWGN channel.
It is clear that there is a gap between the total BICM capacity and the 16-QAM
constellation-constraint capacity.


3.2.1    Low-Complexity LLR Estimation for Space-Time Sig-
         nals

The max-log approximation can be used to simplify the LLR estimation for MIMO
BICM schemes [81]. The max-log approximation for BICM can be given as


                                        λb ≈     [− min ∣∣Y-SH∣∣2F + min ∣∣Y-SH∣∣2F ].
                                               1
                                                                                                (3.13)
                                               N0 s∈X̄b0             s∈X̄b1



   In [82], for BICM schemes, it is shown that in price of degradation of the LLR
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 61 of 226


                                                                                       36

accuracy, the complexity of the LLR estimation can be further reduced by approxi-
mating the LLR using appropriate functions.


3.2.2     Labelling Algorithm for Space-Time Signals

In coherent systems, the multidimensional Cartesian product of the Gray-mapped
PAM constellation can construct a Gray mapping for the Cartesian product of PAM
constellations, known as cubic constellations [83], when used in orthogonal transmis-
sion. However, for other classes of regular and irregular constellations, the mapping
can be designed based on the position of the points and the channel statistics using
a bound on the BER performance of the system.
   Due to the relationship between the BER and the LLR estimation for BICM, a
good bit-to-symbol mapping can be designed by minimizing the union bound on the
BER. By applying the binary switching algorithm in [84–86] to minimize the BER,
the best bit-to-symbol mapping can be found. To ﬁnd the mapping, we modify the
binary switching algorithm to adapt it to our problem. The labelling algorithm can
be described as Algorithm 1, where cp (v) is the cost of each symbol equal to the
pairwise BER and the total cost can be calculated as the sum of the cost function of
each symbol and can be expressed as

                                            2B
                                    cp,tot = ∑ cp (v).                             (3.14)
                                           v=1


   The binary switching algorithm is initialized by a random index vector. The
individual cost of points for each index v in constellation and the total cost of the bit-
to-symbol mapping is computed using the UPDATE_COST() function based on the
pairwise error probability (PEP) and (3.14), respectively. The individual pairwise cost
of points for each point v are ﬁrst sorted out using the SORT_INDICES() function in
decreasing order. Then, the algorithm swaps the index of the point with the highest
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 62 of 226


                                                                                       37


individual cost with all other points using SWITCH_INDEX() to ﬁnd a mapping
with a lower total cost. Indeed, it is assumed that the highest individual cost should
be suppressed ﬁrst. In case no improvement is achieved by switching the indices, the
same procedure is repeated for the rest of the sorted indices in z in decreasing order.
If a better bit-to-symbol mapping is found, the Algorithm 1 starts the next iteration.
In case of no improvement after checking all indices in z, the algorithm is halted. In
this algorithm, F is the vector of sorted costs of constellation points, z and z′ are
vectors of indices of constellation points, Ftot is the total cost value, Ftot,M in is the
minimum of the total cost values, and IM ax is the maximum number of iterations.
   By switching the indices, any index vector can be achieved from any other index
vector [84]. Therefore, the globally optimal solution is not out of the achievable
range of the solutions, although it is hard to achieve. Here, we choose to start the
new iteration after ﬁnding an improved bit-to-symbol mapping instead of checking
all elements of z to avoid the greediness. We also examined the case of choosing the
best mapping by checking all sorted elements of z in each iteration which resulted in
worse mappings for many constellations due to being more greedy.
   To achieve a better result in limited time, Algorithm 1 can be excited many times
with diﬀerent initial points speciﬁed by diﬀerent random vectors, z. Here, we choose
to have 10000 diﬀerent initial points since more than that rarely improves the quality
of optimization for small to medium-size constellations.



3.3      Conclusion

In this chapter, we simpliﬁed the LLR estimation for 2B -QAM constellations with
SPM using a new device constructed from two independent 2B−1 -PAM constellations
and simpliﬁed the LLR estimation for PAM. The method can also be used to construct
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 63 of 226


                                                                                 38




 Algorithm 1: Binary Switching Algorithm
   Input : SER optimized constellation points s
   Output: A locally optimum bit-to-symbol mapping z∗ for s
   Procedures:
   SORT_INDICES(): Sorts out and returns a vector of indices of constellation
    points in decreasing order of their cost.
   SWITCH_INDEX(i,j): Switch the index of ith and j th constellation points in
    s and returns the new index vector.
   UPDATE_COST(): Calculates and returns the cost of each point based on
    PEP and the total cost based on (3.14).
   Initialisation:
 1 Randomly choose an index vector z for constellation points s and sort them
    out based on the random index vector.
    ∗
 2 z =z
 3 for iter = 1 to IM ax do
 4    [Ftot,M in ,F]=UPDATE_COST(s(z∗ ))
 5    z=SORT_INDICES(F,z∗ )
 6    v=1
 7    Indicator=0
 8    IterationFinishFlag=0
 9    while IterationFinishFlag==0 do
10        for v ′ = 1 to 2B do
11             if (z(v) ≠ v ′ ) then
12                 z′ =SWITCH_INDEX(z(v),v ′ )
13                 [Ftot ,.]=UPDATE_COST(s(z′ ))
14                 if (Ftot < Ftot,M in ) then
15                     Ftot,M in = Ftot
16                     z∗ = z′
17                     Indicator=1
18               SWITCH_INDEX(v ′ ,z(v))
19         if (Indicator==1) ∥ (v == 2B ) then
20             IterationFinishFlag=1
21         else if Indicator==0 then
22            v=v+1

23   return z∗
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 64 of 226


                                                                              39

SPM for QAM with any cardinality. We explained the LLR estimation for MLPCM
and BICM used with space-time signals and reviewed the state of the art algorithm
for designing SPM. In addition, we proposed a modiﬁed binary switching algorithm
to design Gray-like mapping for BICM.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 65 of 226




Chapter 4


Frame Error Rate Based Design for Polar
Coded-Modulation


Polar codes are a provably capacity-achieving class of codes for binary-input
symmetric-output memoryless channels with the SCD [1]. This includes a wide range
of practical channels such as binary symmetric channel (BSC), binary erasure chan-
nel (BEC) and binary-input additive white Gaussian noise. Although Arıkan’s polar
codes are not universal under successive cancellation decoding5 [88], they still show
very good performance in a variety of channels. The simple repetitive structure of
polar codes facilitates the encoding and decoding processes, the code design and the
rate selection. These promising features make them a good candidate for future com-
munication systems [89]. To achieve the symmetric capacity of the channel with SC
decoding, polar codes of very long frame6 -lengths should be designed. However, in
most practical scenarios, we need short-to-moderate frame-lengths to meet the com-
plexity and the delay requirements.
    To design the polar code the information set should be determined. Arıkan in [1]
   5
      However, polar codes are still good codes under ML decoding, since codes with a good perfor-
mance under BSC are also good for any channel with the same capacity and in this sense capacity-
achieving polar codes for BSC are practically universal [2]. However, there is no low-complexity
ML decoder for polar codes over arbitrary channels. Recently, in [2, 87], three different methods of
constructing universal modified polar codes are presented.
    6
      Throughput this thesis, each modulated FEC codeword is called a frame.


                                                40
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 66 of 226


                                                                                    41

proposed to use a bound based on the Bhattacharryaa parameter for designing polar
codes in BECs that can be computed recursively. He also mentioned the Monte Carlo
based simulation of polar code as a method of determining the information set for
an arbitrary channel. However, the eﬃcient design of polar codes for an arbitrary
channel has been an active research ﬁeld. Due to the ﬁxed polar graph, Mori and
Tanaka in [90] proposed to use the density evolution to estimate the information set
for a SCD. Later, Kern et al., in [91], tried to simplify the density evolution using
the min-sum approximation of the boxplus operation that results in performance
degradation compared to the density evolution and still needs a very large space.
   Due to the unreasonable complexity of density evolution, Tal and Vardy in [60]
proposed a low-complexity ﬁnite output alphabet design of polar codes. However, for
the extension to the AWGN channel, we should resort to quantization with a large
number of levels which in turn results in high complexity. Trifonov in [92] proposed
the Gaussian approximation (GA) of the distribution of LLRs as a low-complexity
version of the density evolution for AWGN channels. Although, as shown in [91, 93]
the performance of GA is approximately the same as the perfect density evolution, it
has been only used to design the code in an AWGN channel. In [94], the simulation-
based design of polar codes for the binary-input Rayleigh channel has been discussed
when the CSIR and CSIT and channel statistics are available. In [95], a code design
method is proposed based on an approximation of bit-channel error probabilities for
fast fading channels, when the channel statistics and CSIR are available.
   Designing of FEC coded schemes for multidimensional constellations or space-time
codes and constellations has been studied widely using both BICM and MLC methods.
For example, the coded-modulation design for turbo codes has been reported in [96–
98] and for LDPC is described in [22, 99–101]. Polar codes have also been used
both with BICM and MLC/MSD. Designing BIPCM has been the subject of much
research, e.g., [24, 102, 103] while the best interleaver design has remained an open
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 67 of 226


                                                                                      42

problem. In contrast, MLC/MSD with SPM has been employed for constructing polar
coded-modulation [25, 26, 67, 104] and due to the clarity of design and the conceptual
similarity to channel polarization, MLPCM outperforms BIPCM [25]. Therefore,
despite BICM became a de facto for wireless systems, e.g., LTE-A [34] due to less
decoding delay and simpler design, MLC/MSD has been the dominant candidate
in terms of error rate and LLR calculation complexity for designing polar coded-
modulation.
   To design MLPCM, Trifonov in [92] suggested using the GA, but the full steps
of design have not been presented in the literature. Seidl et al. in [25] used the
GA to design MLPCM by simulation-based estimating the capacity of each binary
channel of a constellation to apply the GA. In this chapter, we explain full steps of the
MLPCM and BIPCM design using the GA based on a simple method of estimating
the average LLR for QAM instead of using the capacity of each binary channel in
an AWGN channel. We also show that the GA can be used to design codes for the
orthogonal transmission (e.g., OSTBCs) in slow fading channels when the CSIR and
the channel statistics are available. In the GA-based design for slow fading channels,
we ﬁnd the average bit-channel error rates by constructing the code for a small number
of fading realizations using GA and choose bit-channels with the lowest average error
as the information set.
   In practice, the LLR distribution of the subsets of each level of MLC/MSD in
most STBCs (other than OSTBCs) are typically far from Gaussian and thus, the GA
cannot be employed for the code design. Fortunately, simulation-based design can be
implemented with reasonable complexity for very large output alphabet sizes when
the FER is not too low. Furthermore, the simulation-based design can approximate
the FER during the design procedure. Throughout this thesis, we construct polar
codes for most STBCs using the simulation-based design method.
   In this chapter, we aim to design the FER minimizing polar codes. These codes are
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 68 of 226


                                                                                  43

typically used when the CSIT is not available but the CSIR and channel statistics are
known. To this end, we ﬁrst review the simulation-based design of polar codes for the
BPSK and irregular space-time constellations in any arbitrary channel with MLPCM
and BIPCM. We then explain the simpliﬁed steps and a set of algorithms to design
polar coded-modulation using GA for QAM in an AWGN channel. In addition, we
propose a method to design the polar coded-modulation that substantially reduces the
space and arithmetic complexity compared to GA. Furthermore, we propose a GA-
based method and a low-memory-space/low-arithmetic-complexity method to design
polar coded-modulation for QAM in slow fading channels. Code design methods for
the AWGN channel can also be employed for small to large MIMO systems if the
channel is convertible to a set of AWGN channels. However, methods proposed for
the slow fading channels can only be used for small MIMO schemes. Note that in this
chapter, only low-memory-space/low-arithmetic-complexity methods can be used for
the real-time generation of polar codes.
   The rest of the chapter is organized as follows: Polar code design based on the
density evolution is reviewed in Section 4.1. The simulation-based design for polar
coded-modulation is reviewed in Section 4.2; the GA-based design algorithms for an
AWGN channel is explained in Section 4.3; a novel low-memory-space/low-complexity
polar coded-modulation design for AWGN channels is explained in Section 4.4; the
coded-modulation design procedure is described in Section 4.5; a performance compar-
ison of BICM and MLC/MSD for polar coded-modulation is provided in Section 4.6;
a low-complexity GA-based method to design polar coded-modulation in slow fading
channels is proposed in Section 4.7; a low-memory-space/low-complexity method for
designing polar coded-modulation in slow fading channel is proposed in Section 4.8;
ﬁnally, the conclusions are presented in Section 4.9.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 69 of 226


                                                                                     44


4.1      Design Using Density Evolution for BPSK

As an important property of polar codes, the polar graph is ﬁxed. Therefore, density
evolution can be employed to design the code. In practice, the numerical implementa-
tion of the density evolution is expensive. However, the general description of density
evolution helps to understand the aspects of code design. In this section, we describe
the density evolution.
   In density evolution, the received LLR distribution is evolved through the polar
code graph in Fig. 2.4 and the LLR distribution for all nodes in polar code graph is
determined. This can be done using density evolution updating rules in [90, Equ. 2]
and numerical methods. LLR densities for a polar code with N = 8 in an AWGN
channel with BPSK are shown in Fig 4.1. In this ﬁgure, ν1∶8,1 corresponds to nodes 1
to 8 at the left most of the decoder graph in Fig. 2.4. Observe that for nodes ν1∶8,1 ,
the LLR is accurately Gaussian. In the second level of the graph, updating using
density evolution operators results in Gaussian LLR for nodes ν1∶4,2 but it degrades
from Gaussian for nodes ν5∶8,2 . The same procedure is repeated until we ﬁnd the LLR
densities for all bit-channels.
   Using the LLR distributions, the mutual information or the tail error probability
of bit-channels (i.e., P(λi,n+1 < 0), assuming all zeros codeword is transmitted) can be
estimated. Finally, we choose K bit-channels with the highest mutual information or
the lowest tail error probability as the information set. In Fig 4.1, the empirical LLR
densities of nodes is compared to a Gaussian density with the same mean and variance.
Observe that the Gaussian distribution can approximate the empirical distribution.
As we will discuss in Section 4.3, this property is used to suggest a simple approach
for the code design in AWGN channel. Finally note that since the LLR distribution
of nodes depends on SNR and channel statistics, the information set changes with
channel statistics and SNR.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 70 of 226


                                                                                                  45




  (a) ν1∶8,1




  (b) ν1∶4,2   (c) ν5∶8,2




  (d) ν1∶2,3   (e) ν3∶4,3   (f) ν5∶6,3   (g) ν7∶8,3




   (h) ν1,4     (i) ν2,4     (j) ν3,4     (k) ν4,4    (l) ν5,4   (m) ν6,4   (n) ν7,4   (o) ν8,4


Figure 4.1: Comparison of the empirical bit-channels LLR distributions (in blue)
     and Gaussian distribution (in red) with BPSK in an AWGN channel at γ = 10
     dB.


4.2       Simulation-based Design

Among diﬀerent design methods, simulation-based polar code design beneﬁts from
high ﬂexibility for adapting to a variety of practical channels [105]. In this section,
we review the simulation-based polar code design for BPSK, MLC/MSD, and BICM.


4.2.1      Design for BPSK

To design polar codes, the positions of the information bits must be determined.
Determining the information set by using Monte Carlo simulation, proposed by Arıkan
in [1], is one of the methods of polar code design which beneﬁts from high ﬂexibility for
adapting to a variety of practical channels. In the simulation-based design method,
as described in [52], the transmission of a large number of message words is simulated
and SCD decodes bits subsequently from the ﬁrst to the last. Then, the number of
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 71 of 226


                                                                                                    46

the ﬁrst error events7 for each bit-channel is measured. The number of transmitted
codewords for achieving the suﬃcient statistic can be decreased if, after recording
each ﬁrst error event, the corresponding bit is corrected to prevent propagating that
error and the next bit-channels are examined subsequently. When the polar code is
designed for a predetermined rate R at a speciﬁc SNR, the best information set is
chosen to minimize the FER by ﬁnding the K message bit positions with the lowest
number of the ﬁrst error events.
    By recording the position of each ﬁrst error event for each simulated codeword, it
is easy to evaluate the FER for any information set. Any simulated codeword with
at least one ﬁrst error event in positions speciﬁed by that information set would also
have been decoded incorrectly by a real decoder for the polar code deﬁned by that
information set. Thus, the FER for a given information set can be approximated by
dividing the number of incorrectly decoded codewords by the number of simulated
codewords.
    More formally, suppose we simulate NSIM codewords of length N at a given SNR.
Let σnM ,κ = 1 if a ﬁrst error event occurred in the κth bit-channel during the nth
                                                                                 M

simulated codeword transmission, and σnM ,κ = 0 otherwise8 . For a given hypothetical
information set, A, the nth
                         M simulated codeword would have been decoded incorrectly

if Σκ∈A σnM ,κ > 0. Let ιnM = 1 if Σκ∈A σnM ,κ > 0. Out of the NSIM simulated codewords,
the number of codewords that would have been incorrectly decoded is ΣN
                                                                     nM =1 ιnM .
                                                                       SIM



    Obviously, this approach is a Monte Carlo based method and therefore, if a suf-
ﬁciently large number of frames is used, the designed codes tend to the optimum
solution of this method. As a simple algorithm to determine the number of frames
that should be used for the simulation-based code design, the FER variation of the
   7
      For each codeword, the first error event defined as the first erroneous output bit. This error
does not include the propagated error and just represents the error of the bit-channel.
    8
      Let NERR,κ = ΣN
                    nM =1 σnM ,κ be the total number of first error events in the κ
                      SIM                                                           th
                                                                                       bit-channel. The
information set, A, of the minimum-FER code of rate K/N contains the values of κ with the K
smallest values of NERR,κ .
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 72 of 226


                                                                                        47

simulation-based code design method is measured by changing the number of frames
step-wisely. Once the FER variation remains less than a suﬃciently small threshold,
the method can be stopped.


4.2.2     Design for MLC/MSD

For designing a MLC scheme, B binary codes with the set of rates {R1 , R2 , ..., RB }
with each component code length of N should be constructed. The well-known meth-
ods of determining the component code rates are capacity rule, balanced distances
rule, coding exponent rule, the cutoﬀ rate rule and the equal error probability rule.
In the aforementioned methods, the component code rates are determined according
to the subchannel capacities, the intra-subset distances of the constellation and the
minimum Hamming distance of component codes, the random coding exponent of
sub-channels, the cutoﬀ rates of sub-channels and the equality of error probabilities
or bounds on error probabilities of subchannels, respectively. The results of all these
methods are usually the same. A detailed analysis of these methods has been provided
in [106]. However, as the main shortcoming of these methods, the rates are deter-
mined based on bounds on the error probability or capacity rather than the actual
error rate of the decoder. The capacity rule, as a widely used design rule, can predict
approximately correct rates at the SNR corresponding to I(Y; S) = Rtot B while in
most other SNRs it does not provide a good set of rates. Other rules such as the equal
error probability rule or the cutoﬀ rate rule have the same problem. However, in the
simulation-based code design method, since the practical decoder is employed, rates
close to optimum for that particular decoder can be determined. Here, we employ a
simulation-based method to design the multilevel polar coded-modulation scheme.
   The simulation-based method explained in Section 4.2.1 can be employed to design
polar codes for MLC/MSD. In this method, proposed in [52], the number of the ﬁrst
error events of all bit-channels in all levels is evaluated and the K bit-channels with the
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 73 of 226


                                                                                  48

lowest number of the ﬁrst error event among all levels are chosen for the information
set. As an example, when we design codes using the capacity rule for 16-QAM and
Rtot = 0.5, the rates at Eb /N0 = 4 dB in AWGN are {0.099,0.514,0.833,0.991}, while
if we use the simulation-based design, the rates are {0.035,0.327,0.681,0.957}. Once
we use the capacity rule since the SCD is not an ML decoder, the code rates are
more than the actual capacity of subchannels and therefore, it shows a degraded
performance in comparison to simulation-based design. This method can successfully
design polar codes that work better than turbo code and DVB-S2 LDPC code in a
noncoherent system [52].


4.2.3    Design for BICM

The simulation-based design method mentioned in Section 4.2.1 can be employed to
design polar coded-modulation with BICM [25]. Here, to determine the information
set, the number of the ﬁrst error events is measured based on the direct evaluation
of the bit-channels in the simulation of the coded-modulation scheme and the bit-
channels with the lowest number of the ﬁrst error event are selected.



4.3     GA-based Design for the AWGN Channel

As shown in [92], polar codes can be designed with low-complexity using the GA of
the density evolution in an AWGN channel for a BPSK. In this section, we review the
FER-minimizing polar code design using GA for BPSK and we explain the complete
steps of MLPCM and BIPCM design in an AWGN channel using the simpliﬁed LLR
estimation for QAM introduced in Section 3.1.1.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 74 of 226


                                                                                      49


4.3.1     Design for BPSK

In GA, the LLR distributions for each node in the polar graph can be approximated
with a set of Gaussian distributions, in which the variance of the distribution σ 2 is
two times the average LLR of a speciﬁc bit-channel. Therefore, to implement the
GA-based design for polar codes we only need to update the average LLR through
the polar graph. The updating average LLR rule for upper bit-channels is φ−1 (1 −
[1 − φ(λ̄1 )][1 − φ(λ̄2 )]) and for lower bit-channels is λ̄1 + λ̄2 where λ̄ = E[λ] [93].
From [107], φ(x) is approximated as

                          ⎧
                          ⎪
                          ⎪
                          ⎪
                          ⎪                           x = 0,
                          ⎪
                          ⎪
                          ⎪
                           1
                          ⎪
                          ⎪
                          ⎪
                   φ(x) ≜ ⎨exp(−0.4527x0.86 + 0.0218) 0 < x ≤ 10,
                          ⎪
                                                                                    (4.1)
                          ⎪
                          ⎪
                          ⎪√
                          ⎪
                          ⎪
                          ⎪
                          ⎪
                                            −x
                               (1 − )exp( )           10 < x.
                                   10
                          ⎪
                             π
                          ⎪
                          ⎩ 2      7x        4

   The GA-based method for ﬁnding the information set is described in Algorithm 2.
In this algorithm, we estimate the conditional error probability of the ith bit-channel
           √
as vi = Q( λ̄i,n+1 /2) [92, 108], given that the previous bit-channels are known, us-
ing Function GA-BER and sort out K bit-channels with the lowest error rates to
determine the information set.


 Algorithm 2: GA-based Design for BPSK
   Input : γ= SNR [dB]
   Output: The sorted bit-channel indices idx
   Procedures:
   [v,idx] =Sort(v): Sorts the input vector in an increasing order and outputs
     the sorted indices idx and sorted values v.
 1 λ̄ = 4 × 10 10
              (γ)

 2 v=GA-BER(λ̄,N)
 3 [idx]=Sort(v)
 4 return idx
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 75 of 226


                                                                                                  50

 Function GA-BER(λ̄,N ) (From [93] with modiﬁcation)
     Input: λ̄ and N
     Output: The vector of the BER of bit-channels given that the previous
                    bit-channels are frozen v
 1   λ̄1,1 = λ̄
 2   for j = 1 ∶ log2 N do                        ▷ Estimating λ for (j + 1)th stage.
 3        for i = 1 ∶ 2j−1 do
 4             λ̄2i−1,j+1 = φ−1 (1 − [1 − φ(λ̄i,j )]2 ) ▷ Estimating λ for the ith bit-channel.
 5             λ̄2i,j+1 = 2λ̄i,j
     for κ = 1 ∶ N do
                 √
 6


         vκ = Q(                   )
                   λ̄κ,log2 (N )+1
 7
                          2
 8   return v

     The FER of the polar coded scheme for BPSK in an AWGN channel can be
approximated as [25]
                                       PK = 1 − ∏(1 − vi ),
                                                 K
                                                                                             (4.2)
                                                 i=1



4.3.2       Design for MLC/MSD

To construct polar codes using GA, the average LLR for each binary channel of a QAM
constellation is estimated and an independent binary polar code is constructed for
each level. Due to the Gaussian noise, the LLR distribution for a BPSK constellation
in an AWGN channel is N ( ,         ). However, the LLR distributions of each level
                             4 8
                            N 0 N0
of a multilevel coding scheme for PAM and QAM constellations are not known. The
average LLR of QAM with 2B points can be estimated using the average LLRs of the
constituent PAM with 2B/2 points based on the transform described in Theorem 1.
In this theorem, we indeed use a linear block code to estimate the LLRs of QAM
with 2D SPM from LLRs of PAM. This linear block code is similar to the second
stage of a polar encoder and hence, a modiﬁed GA can be employed to estimate the
average LLRs of QAM. The average LLR estimation algorithm is formally described
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 76 of 226


                                                                                    51


in Function AverageLLR. To estimate the average LLRs of a PAM constellation, we
use the piecewise linear approximation in Theorem 2. Consequently, since the LLR
is a piecewise linear function of y and the noise is Gaussian, the average LLR of each
level of PAM, given a zero is transmitted, can be computed through integration. For
the ﬁrst level of a PAM, the integral is given by


                      λ̄1 = ∑ ∫ P(sd )λ1 (y) √
                                                    −(y−sd )2
                                               1
                                                   e N0 dy,                       (4.3)
                                  0
                           d∣sd ∈X1 Ω d       πN 0



where P(sd ) is the probability of the transmission of sd within X10 and Ωd is deﬁned
in Theorem 2. For example for 4-PAM, P(sd ) = 0.5 and for 8-PAM, P(sd ) = 0.25. For
other levels, the integration is taken over the corresponding set Xb0 . Therefore, the
general form of (4.3) can be written as


                      λ̄b = ∑ ∫ P(sd )λb (y) √
                                                   −(y−sd )2
                                               1
                                                  e N0 dy,                        (4.4)
                           d∣sd ∈X 0 Ωd       πN0
                                b




where λb (y) is given by the LLR approximation in (3.11). As a numerical example,
for 4-PAM and 8-PAM, the average LLRs of the binary channels are [6.3, 31.9] and
[0.7, 6.0, 30.5] at γ = 10 dB, respectively.

 Function AverageLLR(λ̄)
     Input: λ̄PAM : The λ̄ of PAM with SPM in (4.4)
     Output: λ̄QAM : The vector of average LLRs of 2B -QAM with SPM
     for κ = 1 ∶
                 B
 1                 do
                 2
 2      λ̄QAM,2κ−1 = φ−1 (1 − [1 − φ(λ̄P AM,κ )]2 )
 3      λ̄QAM,2κ = 2λ̄P AM,κ
 4   return λ̄QAM

     In [92], it is noted that the FER of MLPCM can be approximated with 1−∏(1−Pb )
                                                                            B

                                                                            b=1
where Pb is the FER of the bth level. By extending this bound, the total FER of
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 77 of 226


                                                                                      52


MLPCM can be approximated as [25]

                                          B Kb
                                PK = 1 − ∏ ∏(1 − vbi ),                             (4.5)
                                          b=1 i=1


where Kb is the message length of the bth level and vbi is the BER of the ith bit-
channel in bth level given previous bit-channels are frozen. To ﬁnd component code
rates, [92] suggests using the equal error probability rule in which all levels of a
MLPCM have approximately the same FER. However, this requires solving a program
to ﬁnd code rates. From (4.5), one can observe that MLPCM works like a longer
single binary polar code while it observes a variety of equivalent SNRs corresponding
to the diﬀerent levels. Thus, to determine component code rates, the bit-channel
reliabilities vbi , ∀i = 1, ..., N can be measured for all levels b = 1, ..., B and among
them, those with the lowest genie-aided BERs are chosen as the total information
set [25]. This automatically determines the rate of each level since some bit-channels
of each level are in the total information set. When we use this rule to design the
code, the FERs of diﬀerent levels are very close. However, this rule does not require
solving any program to determine the code rates which highly simpliﬁes the MLPCM
design. The entire code design procedure for MLPCM is mentioned in Algorithm 3.
The procedure Sort used in the algorithm is deﬁned in Algorithm 2. The output of
the algorithm is the ordered bit channels, idxtot that we choose the ﬁrst K as the
information set. Note that we ﬁnally only return the total information set as it is
enough for the encoding and decoding processes and component code rates should
not be used necessarily.




   Determining component code rates for the sake of the simpler implementation or
the research might be of interest. Here, we present a simple method for determining
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 78 of 226


                                                                                    53

 Algorithm 3: GA-based design for MLC/MSD with QAM
     Input : The average LLR vector for PAM λ̄P AM , B, and N
     Output: The sorted bit-channel indices idxtot
 1   λ̄QAM =AverageLLR(λ̄P AM )
 2   for b = 1 ∶ B do
 3      vb =GA-BER(λ̄QAM,b ,N ) ▷ Determining conditional BERs of each level
 4   [.,idxtot ]=Sort([v1 , v2 , ..., vB ])   ▷ Finding the total information set
 5   return idxtot



component code rates described in Algorithm 4. In this method, we ﬁnd the labels
of bit-channels of each component code by searching the ordered bit channels, idxtot ,
found using Algorithm 3.


 Algorithm 4: Determining component code rates
   Input : R, B, N , and idxtot
   Output: R
   Procedures:
   Find(v, x1 , x2 ): Finds the number of positions in v with values in the range
    of [x1 , x2 ].
 1 K = ⌊RBN ⌋                    ▷ Finding the total message length
 2 A = idxtot,1∶K
 3 for b = 1 ∶ B do
 4     kb = Find(A, (b − 1)N, bN )
       Rb =
              kb
 5
              N
 6 return R




4.3.3       Design for BICM

In GA the distribution of the decoder input LLRs, λi,1 , should be close to Gaussian.
The distribution of input LLRs for MLPCM with a SPM and BIPCM with Gray
mapping in an AWGN channel for a 16-QAM constellation is shown in Fig. 4.2. It
is clear that while the LLR distribution of binary channels in MLC/MSD is close
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 79 of 226


                                                                                                                                                                                                 54

          0.14                                                        0.07                                                                0.05

                                                                                                                                         0.045
          0.12                                                        0.06
                                                                                                                                          0.04

           0.1                                                        0.05                                                               0.035

                                                                                                                                          0.03
          0.08                                                        0.04
                                                                                                                                         0.025
          0.06                                                        0.03
                                                                                                                                          0.02

          0.04                                                        0.02                                                               0.015

                                                                                                                                          0.01
          0.02                                                        0.01
                                                                                                                                         0.005

            0                                                           0                                                                   0
             -10   -5   0   5     10           15    20   25             -10   0     10      20      30        40        50                  10    20        30        40    50   60   70   80




                            (a)                                                            (b)                                                                         (c)
                                       0.03                                                       0.06



                                   0.025                                                          0.05



                                       0.02                                                       0.04



                                   0.015                                                          0.03



                                       0.01                                                       0.02



                                   0.005                                                          0.01



                                         0                                                          0
                                          40        60    80    100      120   140   160             -10   0        10   20   30    40       50   60    70        80




                                                               (d)                                                            (e)


Figure 4.2: Comparison of the empirical LLR distribution (blue) and an approxi-
     mated Gaussian distribution (red) of 16-QAM in an AWGN channel at γ = 15
     dB for MLC/MSD binary channels a) 1, b) 2, c) 3, d) 4, and e) for BICM.



to Gaussian, the LLR distribution of BICM is far from the Gaussian. Thus, GA is
not suitable for designing BIPCM and throughout this thesis, we design our codes
using the simulation-based method. This also has been observed in [104]. In fact,
we observe that if the input LLR distributions are relatively close to Gaussian, e.g.,
they have only one peak, the GA method can generate codes that are as good as the
simulation-based method.
   At low SNRs, the LLR distribution of BICM is not very far from Gaussian and
acceptable polar codes can be constructed using GA. In those cases, the procedure
is the same as MLC/MSD in which we ﬁrst estimate the average LLRs and then we
design the polar codes using the GA method similar to BPSK case in Section 4.3.1.
As shown in [104], the FER of codes designed using this method is slightly worse than
the simulation-based method.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 80 of 226


                                                                                  55

4.4      An Efficient Design Method for the AWGN

         Channel

Due to the simple rate matching, the polar code rate can be changed quickly. Thus,
low-complexity low-memory-space constructing of polar codes can result in more ap-
plicability. In this section, we propose a novel design approach for low-complexity
low-memory-space construction of FER-minimizing polar codes. This method can
also be employed for designing throughput optimal polar coded-modulation intro-
duced in Chapter 5 for AMC.
   The bit-channel error rates, vbi , can be approximated using the GA method or the
simulation-based method at a wide range of SNRs. To achieve the best bit-channels,
we can store these values or the information set of the corresponding constructed
polar code at diﬀerent SNRs. This needs a large space. Instead, we can model vbi at
all SNRs with only a few parameters and choose codes by regenerating the bit-channel
error and selecting the best bit-channels at any target SNR. This requires much lower
space. For example when N = 1024 and Rtot = 1/2, for storing the information set
we need 5120 bits at each SNR. If we store them for 60 SNRs, they would occupy
around 38 kilobytes (KB). We also can store bit-channels in a mask by setting zero
for frozen and one for information bits. In this case, the total memory of 8 KB
is needed. Instead, if we model each bit channel with 3 parameters, we only need
around 3 KB assuming 1 byte is enough for storing each number. The complexity of
one time running of GA is O(BN ) while the complexity of the proposed method is
O(BN ) with much lower number of multiplications. Here, we propose to model the
ith bit-channel error rate as


                                v i (γ) ≈ 0.5Q(ϑi1 10
                                                        ϑi2 γ
                                                         20     + ϑi3 ).        (4.6)
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 81 of 226


                                                                                       56

In (4.6), ϑi1 , ϑi2 , and ϑi3 are determined using the least squares ﬁtting. We chose this
metric since the Q-function models the BER for a BPSK in an AWGN channel.
   To design MLPCM using this method, the average LLR of each level is estimated
and converted to the SNR. Then, based on (4.6), the bit-channels errors are generated
and bit-channels with the lowest error are selected as the information. The codes
generated using this method perform approximately the same as the codes generated
using the GA method.
   Due to the simple rate matching, polar code rate can be changed fast based on the
requirements of the system or the use of AMC. Thus, due to the low memory-space and
arithmetic-complexity requirements of the proposed method, it can be implemented
for the real-time polar code-modulation design. Note that the low-complexity polar
code design by considering the partial order of bit-channels, introduced in [109], can
be used with the proposed method for further reducing the space complexity.



4.5      Coded-Modulation Design Procedure

For designing polar coded-modulation schemes with either MLC or BICM, ﬁrst we
optimize the constellation, we then ﬁnd a good bit-to-symbol mapping using the
BICM or MLC labeling algorithm for the optimized constellation, and we ﬁnally
design the polar code given the constellation and the bit-to-symbol mapping. A
random interleaver is used to construct BICM with a length of Ntot . For designing
the polar code given a ﬁxed FER, the bisection design SNR search algorithm in [52,
Algorithm 2] can be employed.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 82 of 226


                                                                                    57

4.6     Comparison of Polar Coded-Modulation with

        BICM and MLC/MSD

In Section 3.2, we showed the gap between the BICM capacity and that of the
constellation-constraint capacity for 16-QAM. This gap exists for almost all constella-
tions other than BPSK and quadrature phase shift keying (QPSK). We also explained
in Section 3.1 that the decoding procedure in MLC/MSD suﬀers from a performance
loss since it is not an ML decoder. As explained in Section 3.2, BICM decoder is also
suboptimal. Therefore, there might be trade-oﬀs in design and utilization of these
schemes that may result in the superiority of one of them in comparison to another
in diﬀerent situations. In this section, we review some basic results for an AWGN
channel with 2D constellations and in next chapters, we compare the polar coded-
modulation construction based on BICM and MLC/MSD for a variety of systems and
channels. The total code rate and the total code length for all curves of this section
are 0.5 and 4096 bits, respectively. For constructing BICM and MLC/MSD schemes,
Gray mapping and SPM are employed, respectively. For all cases, the codes are de-
signed at a FER of 0.01 using the simulation-based method. The SCLD decoder uses
CRC with LCRC = 16 bits.
   Fig. 4.3 shows the FER of polar coded-modulation constructed using BICM and
MLC/MSD with QPSK. BICM and MLC/MSD show almost the same performance
for both SCD and SCLD since in both cases the generated LLRs are the same. The
same comparison has been provided for a 16-QAM constellation in Fig. 4.4. Here,
we observe that MLC/MSD as reported in [67, 104] outperforms the BICM scheme
for both SCD and SCLD. As a trade-oﬀ, MLC/MSD due to the successive decoding
of levels has a slightly longer decoding delay in comparison to BICM that may not
be suitable for some delay-sensitive applications. In contrast, the LLR calculation
in the decoding of BICM has more complexity than the MLC/MSD scheme since in
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 83 of 226


                                                                                                                         58



MLC/MSD scheme using the information of upper levels, the complexity of computing
LLRs in lower levels can be substantially reduced.
                                  100




                                  10-1
               Frame Error Rate




                                  10-2

                                               BIPCM, SCD
                                               MLPCM, SCD
                                               BIPCM, SCLD
                                               MLPCM, SCLD

                                  10-3
                                         0   0.2    0.4       0.6    0.8      1     1.2       1.4       1.6    1.8   2
                                                                          Eb /N0 [dB]


Figure 4.3: Comparison of FER of polar coded-modulation schemes constructed
     using BICM and MLC/MSD for a QPSK constellation in an AWGN channel.

                                  100




                                  10-1
               Frame Error Rate




                                  10-2

                                               BIPCM, SCD
                                               MLPCM, SCD
                                               BIPCM, SCLD
                                               MLPCM, SCLD

                                  10-3
                                         1    1.5         2         2.5       3         3.5         4         4.5    5
                                                                          Eb /N0 [dB]


Figure 4.4: Comparison of FER of polar coded-modulation schemes constructed
     using BICM and MLC/MSD for a 16-QAM constellation in an AWGN channel.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 84 of 226


                                                                                    59

4.7     A Novel Design Method for Slow Fading Chan-

        nels

When the CSIT is not available but the fading statistics are available, the FEC code
should be designed to work well on average for all fading realizations. Once more,
the simulation-based polar code design can be used to ﬁnd the information set but
due to its complexity when we use large codes or when we design the code at low
FERs, proposing alternative methods with lower complexity is of importance. In this
section, we propose novel methods for designing MLPCM in a slow fading channel
based on the GA.
   When QAM is used in an AWGN channel, the LLR distributions of MLC/MSD at
a wide range of SNRs can be approximated with a set of Gaussian distributions. Thus,
we can use the GA to design the polar codes for QAM in slow fading channels when
an orthogonal transmission method is used, e.g., for single-input multiple-output and
OSTBC. However, we cannot employ the GA method for nonorthogonal schemes,
e.g., Golden code [35], since LLR distributions are in general far from Gaussian at a
wide range of SNRs.
   In the ﬁrst code design method, a set of random realizations of H is generated
and the average LLR of binary channels of the constellation is computed. Then, the
conditional BER of bit-channels, vbi , for each realization of the fading is determined
using the GA method. After running this for several fading matrix realizations,
we take the average over vbi , and the information set is determined as the K bit-
channels with lowest conditional BERs. This method is described in Algorithm 5.
Note that in practice only a few fading matrix realizations is needed to achieve the
best code designed using the simulation-based approach. Fig. 4.5 shows the number of
fading realizations needed to achieve the lowest average FER code for the Alamouti
code [110] with a 16-QAM constellation and Ntot = 256 bits. Observe that with
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 85 of 226


                                                                                   60




only 35 realizations, we can design the best code found using the simulation-based
approach. The complexity of this method can be estimated as O(BNF N ) where
NF is the number of fading realizations used for the code design. This complexity,
however, is much less than the complexity of the simulation-based approach since a
large number of Monte Carlo iterations (e.g., 100000) are needed to design the code
using simulation.
   In Algorithm 5, the average LLR of a PAM constellation for each realization of
the fading can be estimated similar to the AWGN in 4.4. In this case, the average
LLR can be given as


                    λ̄b (H) = ∑ ∫ P(sd )λb (y)P(y ∣ S, H, γ̄)dy.                 (4.7)
                                 Ω
                            d∣sd ∈Xb0   d




Note that in 4.7, P(y ∣ S, H, γ̄) can be estimated with a very low-complexity using a
simpliﬁed decoder explained in Section 6.1. For the sake of approximating the FER
of the coded-modulation scheme, (4.5) for slow fading can be modiﬁed as


                                       ∑ ∏ ∏ (1 − vbi (Hnf )).
                                           B Kb
                        PK = 1 −
                                     1
                                                                                 (4.8)
                                    NF nf b=1 i=1




   To use (4.8) for approximating the FER, ﬁrst the code is constructed using the Al-
gorithm 5, and for NF fading realizations, the FER of the information set is estimated
and is averaged out. Fig. 4.6 shows the mean square error of the FER approxima-
tion for diﬀerent numbers of fading realizations. We observe that with around 1000
realizations, we have mean square approximation error of 10−5 .
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 86 of 226


                                                                                    61

 Algorithm 5: GA-based design for QAM in slow fading channel
   Input : N , NF , and B
   Output: The sorted bit-channel indices idxtot
   Procedures:
   PAM_OSTBC_AvgLLR(H): Estimates the Average LLR of PAM for
    OSTBCs based on (4.11) for a given fading realization H.
   randn(Nt , Nr ): Generates a matrix with random normally distributed
    elements of size Nt × Nr .
 1 for nf = 1 ∶ NF do
 2     H=randn(Nt , Nr )
 3     λ̄PAM =PAM_OSTBC_AvgLLR(H)
 4     λ̄QAM =AverageLLR(λ̄PAM )           ▷ Deﬁned in Section 4.3.2.
 5     for b = 1 ∶ B do
 6         vb,nf =GA-BER(λ̄QAM,b ,N )         ▷ Deﬁned in Section 4.3.1.
 7   for b = 1 ∶ B do
        vb =
                1
 8                ∑ vb,nf
              NF nf
 9   [idxtot ]=Sort([v1 ,v2 ,...,vB ])       ▷ Deﬁned in Algorithm 2.
10   return idxtot


4.8        An Efficient Design Method for the Slow Fad-

           ing Channel

The method proposed in Section 4.4 can be employed to design polar coded-
modulation with low memory-space and complexity in a slow fading channel. In
fact, the GA-based code design for slow fading channels, described in Section 4.7, can
be further simpliﬁed since instead of evaluation of GA for each fading coeﬃcient, the
code can be designed by evaluating the average LLR of each level. In this case, once
more the designed MLPCM has the same performance as MLPCM designed using
Algorithm 5. This method herein is referred to as the simpliﬁed method 1.
     For the sake of further simpliﬁcation, we can directly model the bit-channel aver-
age error rates for the slow fading channel instead of the AWGN channel. However,
we need to use a diﬀerent expression to model the error rate of bit-channels. In
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 87 of 226


                                                                                                                  62


                                           0.03



                                    0.025



                                           0.02

              Frame Error Rate
                                    0.015



                                           0.01



                                    0.005
                                                    GA
                                                    The final code using the simulation-based


                                                    5         10          15          20          25   30   35
                                                               Number of Fading Realizations


Figure 4.5: Evaluation of the eﬀect of number of fading realizations on the FER for
     code design based on the GA in the slow fading channel for the Alamouti code
     with 16-QAM and Ntot = 256 bits.


                                           10-2




                                           10-3
                       Mean Square Error




                                           10-4




                                           10-5




                                           10-6
                                              100                  101                          102         103
                                                               Number of Fading Realizations


Figure 4.6: Mean square error of the FER approximation found using the bound in
     (4.8) vs. the number of fading realizations for the Alamouti code with 16-QAM
     and Ntot = 256 bits.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 88 of 226


                                                                                      63

this case, we use the BER of the maximum ratio combining since it can model the
bit-channel error rates. It can be given as

                                         ds −1
                                               ds + j − 1
                     vi (γ̄) ≈ pM RC (γ̄) ∑ (            )(1 − pM RC (γ̄))j ,       (4.9)
                                          j=0      j

where ds is the order of diversity of the signal and pM RC is given as

                                                                        ϑi3
                             pM RC (γ̄) = ϑi1 − ϑi1 (1 +               ) .
                                                              1
                                                              γ̄                  (4.10)
                                                           10 10 ϑi2

In (4.10), ϑ1 , ϑ2 , and ϑ3 are found using the least squares ﬁtting to bit-channel error
rates generated using the GA method described in Section 4.7. To generate codes for
MLPCM, the average LLR of each level can be estimated for slow fading channels.
It can be given as


                     λ̄b = ∑ ∫ ∫ P(sd )λb (y)P(y ∣ S, H, γ̄)dydH.                 (4.11)
                                Ω
                         d∣sd ∈Xb0   H   d




   Although the method works well for BPSK, the codes generated for MLPCM have
higher FER in comparison to codes generated using Section 4.4. In fact, the average
LLR or the average SNR of the slow fading is not an appropriate metric for designing
component codes and choosing the component code rates. This method herein is
referred to as the simpliﬁed method 2. The performance of the simpliﬁed method
2 is compared with the GA-based method proposed in Section 4.7, the simpliﬁed
method 1, and the simulation-based approach in Fig. 4.7 for 16-QAM in a slow
fading channel with Ntot = 256 and Rtot = 1/2. The coded-modulation is designed
at the minimum SNR corresponding to a FER of 0.01. Observe that the simpliﬁed
method 2 is around 0.5 dB worse than the other methods. This corresponds to a
space/complexity-performance trade-oﬀ in code design methods. Note that the space
required for storing the bit-channel model coeﬃcients for the simpliﬁed method 2
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 89 of 226


                                                                                                 64


is NF times lower than the simpled method 1. In addition, the complexity of the
simpliﬁed method 2 is O(BN ) while the complexity of the simpliﬁed method 1 is
O(BNF N ) in terms of the number of procedures.


                                 100




                                 10-1
              Frame Error Rate




                                 10-2

                                            Simplified Method 2
                                            Simplifed Method 1
                                            GA
                                            FER using the simulation-based

                                 10-3
                                        4   5        6         7        8     9   10   11   12
                                                                   SNR [dB]


Figure 4.7: Comparison of the FER of codes constructed using the proposed simpli-
     ﬁed method and the best codes found using GA-based method for the Alamouti
     STBC with 16-QAM and Ntot = 256 bits.




4.9     Conclusion

Throughout this chapter, we explained a set of simpliﬁed steps and algorithms to
design polar coded-modulation using GA for QAM in an AWGN channel. We also
presented a novel low-complexity method based on the GA to design polar coded-
modulation for the orthogonal transmission with QAM in slow fading channels that
can generate codes with the same FER as the simulation-based method. Further-
more, we proposed a low-memory-space/low-arithmetic-complexity method to con-
struct polar coded-modulation for QAM in an AWGN channel by modeling the error
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 90 of 226


                                                                               65

rates of bit-channels using an appropriate function. This method has lower com-
plexity compared to GA and can be used for the real-time construction of the polar
coded-modulation schemes. The same method can be used in the construction of
polar coded-modulation for QAM in slow fading channels. To further decrease the
space and the complexity of the code design method, we modeled the error rates of
bit-channels for the slow fading channel. However, the FER of the new code design
method is worse than GA-based and simulation-based methods. This corresponds
to a trade-oﬀ between the memory-space and the arithmetic complexity of the code
design method and the performance of the code.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 91 of 226




Chapter 5


Throughput-based Design for Polar
Coded-Modulation


The time-varying nature of wireless channels requires the use of AMC schemes to
achieve high throughput communication. HARQ error control protocols can enhance
the throughput of AMC especially when high order modulation schemes are used.
Both AMC and HARQ protocols have been employed widely in communication sys-
tems including 4G wireless networks [111]. They are expected to play a central role
in 5G and beyond as well, especially in use-cases which require ultra-reliable commu-
nication.
   Typically, the design objective of binary error correction codes for the AWGN
channel is to minimize the error rate, for a given code rate and SNR. This method
of design has been widely used for convolutional codes [112], parallel concatenated
(turbo) codes [113], LDPC [114] and polar codes [1, 60]. However, to optimize the
AMC and HARQ protocols, the throughput is a much more relevant performance
metric than error rate, where throughput is deﬁned as the average rate of success-
ful message delivery and indicates how close the performance of a system is to the
channel capacity. Designing throughput-optimal codes and coded-modulation typ-
ically involves an exhaustive search over a set of code rates and modulations and



                                         66
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 92 of 226


                                                                                      67

employs simulation to estimate the throughput [115]. However, as demonstrated in
this chapter, this process can be greatly simpliﬁed for polar codes.
   When designing polar codes based on the throughput, the optimal set of infor-
mation bits to maximize the throughput is chosen. The particular advantage of
polar codes that facilitates their optimization for maximizing the throughput is this
straightforward design method in comparison to most other modern codes. These po-
lar codes are particularly useful for non-combining (NC)9 and Chase-combining (CC)
HARQ where, for the retransmission of a failed codeword, the whole codeword should
be retransmitted and incremental redundancy HARQ (IR HARQ) is not employed.
Although eﬃcient IR HARQ schemes have been proposed (e.g. [116]) their design
and scheduling, especially for coded-modulation schemes, is diﬃcult [117]. However,
limited feedback can be employed to achieve high throughput using AMC and HARQ
protocols since the polar code graph is ﬁxed and only the information set should be
modiﬁed when the SNR changes. Polar codes have also been designed to maximize
the throughput of CC HARQ with SCD in [118] and with SCLD in [117] based on
puncturing for a ﬁxed message length and a BPSK constellation. These methods,
given the message length K, require a full search over all puncturing lengths from 0
to N − K and thus require running the GA method for N − K times. However, in
our proposed code design method, we only need to run the GA method once for most
protocols. Therefore, their design is at least N − K times more complex than our
method and, as we will show, there is no advantage in using their algorithms. Similar
to BPSK modulation, designing MLPCM using the puncturing-based search methods
in [117] and [118] is hard since they require a full search over all levels of MLC.
   The presented discussions can be extended to feedback assisted MIMO channels.
The SVD is a well-known MIMO scheme that decomposes the fading channel into
parallel SISO channels with diﬀerent gains. The MIMO-SVD scheme with optimal

   9
       Non-combining HARQ is also known as Type-I HARQ.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 93 of 226


                                                                                  68

power allocation is a special case of optimal precoder and decoder for a MIMO channel
[119]. MLPCM can also be designed for MIMO-SVD eﬃciently.
   In this chapter, for the AWGN channel, a set of algorithms for designing MLPCM
using GA is proposed that is based on maximizing the throughput, instead of the well-
studied objective of minimizing the FER. In these algorithms, we ﬁx the code-length
and ﬁnd the optimal information set using bounds on the throughput of the coded-
modulation schemes. These codes are designed for NC and CC HARQ schemes with
SCD. In addition, since polar codes optimized for SCD are suboptimal for SCLD,
a fast rate matching algorithm is proposed to ﬁnd the code rate corresponding to
the maximum throughput for SCLD when used with polar codes designed for SCD.
For MIMO fading channel, polar codes are designed based on the throughput for
MIMO-SVD scheme.
   In particular, ﬁrst, we show that by adapting MLPCM to SNR, throughput very
close to the capacity can be achieved. In this case, CC HARQ does not provide
any advantage over NC HARQ. However, when the transmitter is restricted to use a
smaller number of codes, CC HARQ outperforms NC HARQ and also provides higher
throughput in comparison to BICM-based CC and IR HARQ, constructed in [120].
We also show that when the levels of MLPCM can be decoded independently using
HARQ, the throughput is enhanced substantially.
   Methods introduced in this chapter can be used for the AWGN channel. However,
due to the expensive computation of SVD for a large number of antennas, the SVD
can only be used for small MIMO systems. The throughput-based design of polar
codes can be implemented for both oﬄine and real-time code design.
   The rest of the chapter is organized as follows: The system model and HARQ
protocols are described in Sections 5.1 and 5.2, respectively. The throughput of
HARQ protocols as a design metric is explained in Section 5.3. The polar code design
methods based on the throughput for a BPSK constellation with SCD are introduced
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 94 of 226


                                                                                        69

in Section 5.4, and the MLPCM design procedure for the QAM constellations is
described in Section 5.5. In addition, a rate matching algorithm for SCLD is proposed
in Section 5.6. Furthermore, a MIMO-SVD scheme is proposed in Section 5.7. Finally,
numerical results and discussions are provided in Section 5.8, and conclusions are
presented in Section 5.9.



5.1      System Model

In this chapter, we follow the system model deﬁned in Chapter 2 by employing AMC
and HARQ protocols. For HARQ systems, the transmitter adds a cyclic redundancy
check (CRC) sequence of length LCRC to data to generate a repeat request when the
codeword is not received correctly. For HARQ protocols used in the AWGN channel,
the system model can be written as


                                       yi,l = si,l + wi,l ,                          (5.1)

where yi,l is the ith received sample in the lth retransmission and si,l and wi,l represent
the transmitted symbol and the noise, respectively. The LLR calculation at each level
can be written as
                                           ∑s∈Xb0 P(yi,l ∣ si,l = s)
                             λb,i,l = ln
                                           ∑s∈Xb1 P(yi,l ∣ si,l = s)
                                                                     ,               (5.2)



5.2      HARQ Protocols

In this chapter, we design MLPCM for four HARQ protocols. The protocols are
divided into two groups, level-dependent and level-independent, based on the depen-
dency of levels for decoding.
Level-Dependent HARQ Protocols
   In level-dependent protocols, all levels of a multilevel codeword are decoded and
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 95 of 226


                                                                                      70

an ACK is fed back to the transmitter only if all levels are correct. Indeed, all levels
of the multilevel code are dependent and all levels are seen as one codeword. Thus,
only one CRC for checking the correctness of the codeword is employed.
   The LLRs used for each decoding attempt depend on whether NC or CC is used.
For NC level-dependent (NC-D) HARQ, the LLRs depend only on the received sample
for the latest retransmission of the codeword, so the LLRs are given by (5.2). For
CC level-dependent (CC-D) HARQ, the LLRs depend on the received samples from
all retransmissions, according to


                                       ∑s∈Xb0 ∏l=1 P(yi,l ∣ si,l = s)
                                                L
                         λb,i,L = ln                                                (5.3)
                                       ∑s∈Xb1 ∏l=1 P(yi,l ∣ si,l = s)
                                                L
                                                                        ,

where L is the number of retransmissions.
Level-Independent HARQ Protocols
   In level-independent protocols, as proposed in [121], independent codewords with
their own CRC are transmitted on each level of MLC. For each new codeword, the
receiver decodes the codeword of each level independently and checks whether it is a
valid codeword. When a codeword of a speciﬁc level is invalid, the same codeword
is retransmitted during the next transmission on the same level while on all other
upper and lower levels, new codewords containing new messages are transmitted. In
this protocol, the receiver waits until a codeword of a level is decoded correctly before
attempting to decode the next levels.
   An example of the protocol is shown in Fig. 5.1. In this example, codewords A1 ,
and B1 , are transmitted using the ﬁrst and second levels of a two-level MLC, and
codeword A1 is decoded incorrectly. No attempt is made to decode B1 , (since its
LLRs cannot be calculated without reliable knowledge of A1 ), so a NACK is sent to
the transmitter informing that A1 failed. The transmitter responds by retransmitting
A1 on level 1, and transmitting a new level-2 codeword, B2 , on level 2. In this example
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 96 of 226


                                                                                     71


                                NACK                          ACK
                     A1                           A1                          A2

                                                              ACK
                     B1                           B2                          B3

                                                 ACK


     Figure 5.1: Illustrative example of the use of level-independent HARQ.



the receiver successfully decodes A1 after this transmission, so now it can attempt to
decode B1 (using the received samples from the previous transmission) and B2 (using
the current received samples). If B1 fails, the transmitter is instructed to send A2
and B1 . If B2 fails, the transmitter sends A2 and B2 , and if B1 and B2 succeed, A2
and B3 are transmitted (as shown in Fig. 5.1).
   The throughput of level-independent protocols is expected to be more than the
level-dependent protocols, because in level-dependent protocols all levels with the
same message words are retransmitted while in level-independent protocols, only er-
roneous upper-levels are retransmitted and lower-levels are used to transmit new
codewords.
   For NC level-independent (NC-I) HARQ, the LLRs are calculated according to
(5.2), the same as for NC-D. For CC level-independent (CC-I) HARQ, the combining
scheme is a little diﬀerent than that of CC-D, because diﬀerent codewords may be
transmitted on each level during each transmission, so the LLRs are given by


                                     ∑s∈Xb0 P(yi,l ∣ si,l = s)
                       λb,i,l = ln                             + λb,i,l−1 .
                                     ∑s∈Xb1 P(yi,l ∣ si,l = s)
                                                                                   (5.4)

   For all protocols, the system uses AMC employing modulations and codes of
diﬀerent spectral eﬃciencies and rates for each SNR. The AMC is applied through
the CSIT-based mode-selection at the transmitter to enhance the throughput.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 97 of 226


                                                                                  72

5.3     Throughput as a Design Metric

Typically, for the AWGN channel, polar codes are designed to minimize the FER for
a given code rate, R = , at a given SNR. That is, the K elements of the information
                      K
                      N
set are chosen in an attempt to provide as low a FER as possible. Alternatively,
for a given SNR and a target FER, one can choose the information set to be as
large as possible (thereby maximizing the code rate), while ensuring the target FER
is not exceeded. However, for systems employing HARQ, neither the FER nor the
code rate is of primary importance. For ARQ systems, messages are transmitted
indeﬁnitely until they are correctly received. As such, the throughput, which is the
rate that message bits are correctly received (in message bits per channel use), is a
more relevant metric. By using this new criterion, codes that are quite diﬀerent from
those that maximize the code rate or minimize the FER can be designed.
   For the NC-D protocol, where a single code is used across all binary channels of
the constellation and received samples from previous transmission are not exploited,
the throughput is given by
                               ηNC-D =
                                          K
                                             (1 − PK ),                         (5.5)
                                          NB

where PK is the FER when the message word length is K. The optimization problem,
for a given codeword length, Ntot = N B, is to ﬁnd K, and the associated information
set of the polar code, that maximize ηN C−D . When the NC-I protocol is used, the
throughput, since the levels are independent, is


                               ηNC-I = ∑
                                      B
                                          Kb
                                             (1 − PbKb ),                       (5.6)
                                      b=1 N

where Kb is the length of the information set of the codeword transmitted on the nth
binary channel of the constellation (with K = ∑ Kb still being the total number of
                                                   b
transmitted message bits.) and PbKb is the corresponding FER of that code.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 98 of 226


                                                                                      73

   When Chase-combining is used, the FER decreases depending on the number of
retransmissions, so the throughput of the CC-D protocol is


                            ηCC-D =
                                              K
                                             L l−1
                                                          (1 − PLK ),               (5.7)
                                       N B ∑ ∏ PlK
                                                 ′
                                            l=1 l′ =1


where PlK is the FER of the lth transmission, given that the previous l−1 transmissions
of the codeword failed. For CC-I, the throughput is


                          ηCC-I = ∑
                                   B
                                             Kb                 Kb
                                            L l−1
                                                          (1 − Pb,L ),              (5.8)
                                  b=1                 K
                                        N   ∑ ∏ Pb,l′b
                                            l=1 l′ =1


       Kb
where Pb,l is the FER of the lth transmission at bth level, given that the previous l − 1
transmissions of the codeword failed.



5.4      Polar Code Design Methods for BPSK

In this section, we start by explaining the simulation-based design method for SCD.
Then, we describe the design method for NC and CC HARQ using GA which can
design the code with low-complexity.


5.4.1     Simulation-based Code Design for SCD

Using the method described in Section 4.3.1, it is straightforward to design polar codes
to maximize the throughput. Once the simulation of a suﬃciently large number of
codewords has completed (typically NSIM = 10000 codewords is suﬃcient for low-
to-moderate SNRs) at the desired SNR and the position of the ﬁrst error events
has been recorded, the information set of the minimum FER polar codes for every
                  to 1 is determined (i.e., ∀K ∈ {1, ..., N }) and the corresponding
                1
code rate from
               N
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 99 of 226


                                                                                 74

FER is approximated. Then the code rate that maximizes the throughput, (5.5), is
determined, and the associated information set is used to deﬁne the optimal polar
code at that SNR.


5.4.2         GA-based Code Design for SCD

Here, we design the throughput-optimal polar codes using the GA and compare it
with the simulation-based approach. For designing the code we call Function NC-
Binary-Design(GA-BER(4×10γ/10 ,N ),N ). Function NC-Binary-Design approximates
the FER of the code based on the bound given in (4.2). In the next step, the corre-
sponding throughput for each message-length is computed and the code rate with the
highest throughput is chosen. From (5.5) and (4.2), the throughput can be written
as
                                 ηNC,K =       ∏(1 − vi ).
                                           K K
                                                                               (5.9)
                                           N B i=1

Theorem 3. The FER in (4.2) is monotonically increasing with respect to K.

Proof. The FER estimation in (4.2) can be written in a recursive form as


                  PK = 1 − (1 − vK ) ∏ (1 − vi ) = PK−1 + vK ∏ (1 − vi ).
                                    K−1                      K−1
                                                                              (5.10)
                                     i=1                     i=1



Therefore, (5.10) monotonically increases with K since vK ∏ (1 − vi ) > 0 due to
                                                                   K−1



0 < vi < 1.                                                                       ∎
                                                                   i=1




Theorem 4. The throughput in (5.5) is a unimodal function of the code rate.

Proof. The ﬁrst forward diﬀerence ∆K can be given as


                  ∆K η = ηK+1 − ηK =      [1 − (K + 1)vK+1 ] ∏(1 − vi ).
                                                              K
                                        1
                                                                              (5.11)
                                       NB                    i=1
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 100 of 226


                                                                                  75




Since ∆ηK > 0 for K <            − 1 and ∆ηK < 0 for K >
                             1                             1
                                                        − 1, the diﬀerence equation
                       vK+1                       vK+1
has only one root, so ηK has only one maxima. Thus, (5.5) is unimodal.            ∎

 Function NC-Binary-Design(v,N )
   Input: v and N
   Output: The sorted bit-channel indices idx and the code rate RSCD
 1 [v,idx]=Sort(v)    ▷ Sorting the bit-channels, deﬁned in Algorithm 2.
 2 for κ = 1 ∶ N do

        Pκ = 1 − ∏(1 − vi )
                   κ
 3                                         ▷ FER estimation for all Ks
                   i=1
        ηκ = (1 − Pκ )
                         κ
 4                                            ▷ Estimation of ηκ
                         N
 5   Kopt = arg max ηκ                   ▷ Finding K with highest ηκ
               κ

     R=
         Kopt
 6
          N
 7   return idx, RSCD

     The throughput vs. the code rate for polar codes with length 4096 at SNRs of
-2, 0 and 2 is shown in Fig. 5.2. From Theorem 3, we know PK > PK−1 . Thus, the
throughput initially grows (nearly linearly for the FER-minimal codes) with the code
rate until the rate gets suﬃciently high that the eﬀects of the FER start to dominate
in (5.5), after which point the throughput drops dramatically. The existence of an
optimal rate to maximize the throughput is clear which is shown in Theorem 4.
     The FER of the ﬁrst transmission of throughput-maximizing codes is shown in
Fig. 5.3. Observe that the FER of the ﬁrst transmission is high at low SNRs.


5.4.3      Code Design for Chase-combining

To design the code for the CC HARQ schemes, the code design method for NC should
                                                                           4l
be modiﬁed since the average LLR with each retransmission increases to        , where
                                                                           N0
l ∈ N is the retransmission attempt number. In this case, the procedure of the design
includes running the Function GA-BER to estimate the order of bit-channels for the
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 101 of 226


                                                                                                                                      76


                                                   0.8
                                                                 2 dB, Sim
                                                   0.7           2 dB, GA
                                                                 0 dB, Sim
                                                                 0 dB, GA
                                                   0.6          -2 dB, Sim
                                                                -2 dB, GA



                            Throughput [bpcu]
                                                   0.5


                                                   0.4


                                                   0.3


                                                   0.2


                                                   0.1


                                                     0
                                                          0   0.1        0.2   0.3   0.4     0.5      0.6   0.7   0.8       0.9   1
                                                                                     Code Rate (R)


Figure 5.2: Throughput of NC protocols vs. the code rate with N = 4096 bits at
     diﬀerent SNRs for BPSK with SCD.


                                                   10-1
              FER of the Throughput-optimal Code




                                                   10-2




                                                   10-3         N=2048
                                                                N=4096
                                                                N=8192
                                                                N=16384
                                                                N=32768
                                                                N=65536

                                                   10-4
                                                       -6           -4         -2      0           2         4          6         8
                                                                                           SNR [dB]


Figure 5.3: Comparison of the FERs of the ﬁrst transmission of throughput-optimal
     codes for NC protocol with BPSK.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 102 of 226


                                                                                                            77



ﬁrst transmission since the majority of codewords are decoded correctly in the ﬁrst
step. To ﬁnd the rate corresponding to the maximum throughput, the FERs using the
Function GA-BER for each retransmission are estimated and (5.7) is computed. The
saturation of the maximum throughput is used as the stopping criterion. The code
design for CC HARQ is described formally in Function CC-Binary-Design. To design
the code, we should call Function CC-Binary-Design(γ,N ). The codes designed for
CC have slightly higher rates than the codes designed for NC. The throughput of the
CC and NC are compared in Fig. 5.4.
                                   0.4
                                               η
                                                   CC
                                  0.35         ηNC


                                   0.3
              Throughput [bpcu]




                                  0.25


                                   0.2


                                  0.15


                                   0.1


                                  0.05


                                    0
                                         0   0.1        0.2   0.3   0.4   0.5   0.6   0.7   0.8   0.9   1
                                                                    Code Rate (R)


Figure 5.4: Throughput of NC and CC HARQ vs. the code rate with N = 512 bits
     at γ = −2 dB for a BPSK and a SCD.




5.5     Polar Code Design Methods for QAM

To design MLPCM for PAM and QAM constellations, the GA method can be em-
ployed. In this section, we explain the design steps of MLPCM and provide algorithms
to maximize the throughput of HARQ schemes.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 103 of 226


                                                                                                78

 Function CC-Binary-Design(γ,N )
   Input : γ and N
   Output: The maximum throughput code for the CC HARQ and the
              corresponding code rate for the SCD
   η = 1, η = 0, N̄0κ = 0, P0κ = 0,l = 1
    ′

 1 while η ≠ η do
            ′

 2    λ̄ = 4l × 10γ/10
 3    v=GA-BER(λ̄,N )                  ▷ Determining the conditional BERs
 4    if l = 1 then
 5         [v,idx]=Sort(v)                  ▷ Sorting the bit-channels
  6      else
  7         v = v(idx)     ▷ Sorting the bit-channels based on the idx of the ﬁrst
              transmission
  8      for κ = 1 ∶ N do
             Plκ = 1 − ∏(1 − vi )
                            κ
  9                                                         ▷ FER estimation
                            i=1

             N̄lκ = N̄l−1
                                   l−1
 10
                      κ
                          + N ∏ Plκ′                 ▷ Vector of eﬀective code lengths
                                  l′ =1
             η̄κ =
                       κ
 11                        (1 − Plκ )      ▷ Vector of throughputs for all message lengths
                      N̄lκ
 12      Kopt = arg max η̄κ                      ▷ Finding K with the highest ηκ
         η′ = η
                        κ
 13
 14      η = η̄Kopt                         ▷ Finding the highest throughput
 15       l =l+1                          ▷ Incrementing retransmission number

      RSCD =
              Kopt
 16
               N
 17   return idx, RSCD


5.5.1       GA-based Code Design for SCD

To construct polar codes using GA, the average LLR for each binary channel of a
QAM constellation is estimated using the method in Section 4.3.2. The bound (5.9)
can be extended for MLPCM to


                                                    K B Kb
                                            ηNC =     ∏ ∏(1 − vbi ).                         (5.12)
                                                    N b=1 i=1
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 104 of 226


                                                                                         79



     From (5.12), to determine component code rates for MLPCM, the bit-channel
reliabilities vbi , ∀i = 1, ..., N can be measured for all levels b = 1, ..., B and among
them, those with the lowest genie-aided BERs are chosen as the total information
set. Thus, the component code rates are automatically determined. The entire code
design procedure for the NC-D protocol is mentioned in Algorithm 6.

 Algorithm 6: GA-based design for NC-D with QAM
   Input : λ̄P AM : The average LLR vector for PAM, R, B and N
   Output: The maximum throughput codes and the code rate for the SCD
 1 λ̄QAM =AverageLLR(λ̄P AM )           ▷ Deﬁned in Section 4.3.2.
 2 for b = 1 ∶ B do
 3    vb =GA-BER(λ̄QAM,b ,N ) ▷ Determining conditional BERs of each level
 4   [idxtot ,R]=NC-Binary-Design([v1 , v2 , ..., vB ],BN ) ▷ Deﬁned in Section 5.4.2.
 5   return idxtot , RSCD


     An algorithm for designing throughput optimal codes for NC-I protocol is pre-
sented in Algorithm 7. Due to the independence of levels, the algorithm designs
a binary code for each level independently. The same algorithm can be developed
for the CC-I protocol by substituting the Function CC-Binary-Design instead of the
Function NC-Binary-Design in Algorithm 7.

 Algorithm 7: GA-based design for NC-I with QAM
   Input : λ̄PAM : The average LLR vector for PAM and N
   Output: The maximum throughput codes and the code rates for the SCD
 1 λ̄QAM =AverageLLR(λ̄PAM )             ▷ Deﬁned in Section 4.3.2.
 2 for b = 1 ∶ B do
 3     vb =GA-BER(λ̄QAM,b ,N )            ▷ Deﬁned in Section 4.3.1.
 4     [idxb ,RSCD,b ]=NC-Binary-Design(vb ,N ) ▷ Deﬁned in Section 5.4.2.
 5   return idx1 ,..., idxB , RSCD


     We do not mention the design algorithm for the CC-D protocol but it is only the
extension of Function CC-Binary-Design and Algorithm 6.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 105 of 226


                                                                                    80

5.6     Rate Matching Algorithm for SCLD

For decoding of each output bit with SCD, the information of other previously decoded
bits and the future information bits are not used. To overcome these shortcomings,
the SCLD records a list containing diﬀerent possible decoded message words and
keeps only L most likely ones after each step [62]. A CRC sequence is usually added
to message bits when SCLD is used, to increase the probability of ﬁnding the most
likely message word. Throughout this chapter for SCLD, only one CRC sequence
is used for both list decoding and ARQ. Typically, the codes designed for SCD are
used for SCLD as well since the SCL core decoder is SCD. However, these codes are
suboptimal for SCLD.
   When throughput-maximizing codes optimized for SCD are used with SCLD,
the FER is lower than the FER of SCD. Even though this slightly improves the
throughput, it is not highly eﬀective on the term (1−PK ) in (5.5). However, since R is
numerically more dominant in (5.5) when the FER is small, it can be increased more
signiﬁcantly to improve the throughput. Therefore, we introduce a rate matching
algorithm for SCLD. The algorithm employs the golden-section search method to
ﬁnd the code rate corresponding to the maximum throughput.
   The golden-section search method iteratively measures the objective function at
diﬀerent points and updates the answer range interval [a, b] until this interval is
narrowed down around the ﬁnal value of the decision variable. For a detailed ex-
planation of the golden-section search method refer to [122] and references therein.
Here, the objective function is the actual throughput of SCLD measured using sim-
ulation and the decision variable is the message word length. The proposed algo-
rithm is fast, e.g., for N = 16384 it ﬁnds the optimum rate in around 15 itera-
tions, corresponding to 16 evaluations of the objective function. For initialization
of the algorithm, we use a = KSCD , the optimal message word length for SCD, and
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 106 of 226


                                                                                                                81



b = min(a +
         BN
             , BN ). The algorithm is formally presented in Function SCLD-Rate-
          10
Match. Note than when we use the algorithm for the NC-D protocol, we should
call Function SCLD-Rate-Match(γ,R,N ,idxtot ,B) to repeat the simulation for all B
binary channels of a constellation. However, for the NC-I protocol we call SCLD-Rate-
Match(10 log10 b ,R,N ,idxb ,1) for each binary channel b = 1, ..., B, independently.
               λ̄
                4
   A comparison of throughput vs. the code rate for SCD and SCLD at diﬀerent
lengths is presented in Fig. 5.5. Observe that the rate-matched codes for SCLD
substantially improve the throughput for all code lengths. Furthermore, as we increase
N , the throughput tends to the capacity at which the throughput and the code rate
of the throughput-maximizing code eventually are equal.
                                    0.9

                                    0.8             SCLD, N=2048
                                                    SCD, N=2048           BPSK Capacity
                                                    SCLD, N=256
                                    0.7
                                                    SCD, N=256

                                    0.6
                Throughput [bpcu]




                                    0.5

                                    0.4

                                    0.3

                                    0.2

                                    0.1

                                     0
                                          0   0.1      0.2    0.3   0.4     0.5   0.6     0.7   0.8   0.9   1
                                                                    Code Rate (R)


Figure 5.5: Throughput of NC protocol vs. the code rate with diﬀerent code lengths
     at γ = 2 dB for BPSK.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 107 of 226


                                                                                        82

  Function SCLD-Rate-Match(γ,R,N ,idx,B)
    Input : γ, RSCD , N , idx, and B
    Output: The code rate of the maximum throughput code for SCLD
    Procedures:
    f(K)=SCLD_Throughput(γ,K,N ,idx,B): Employs SCLD to simulate and
    estimate the throughput of a MLPCM with a total message length of K, a
    level-code length of N , the indices idx designed for SCD, a 2B -QAM
    constellation, and SNR γ.
                           √
                             5−1
    Golden ratio: ρ =
                             2
  1 KSCD = ⌊RSCD BN ⌋
  2 a = KSCD                                     ▷ Initialization
  3 b = min(a +
                   BN
                        , BN )                         ▷ Initialization
                   10
  4 k1 = ⌊ρa + (1 − ρ)b⌋               ▷ The ﬁrst point to test in the interval
  5 f (k1 ) =SCLD_Throughput(γ,k1 ,N ,idx,B)                ▷ The throughput for K=k1
  6 k2 = ⌊(1 − ρ)a + ρb⌋              ▷ The second point to test in the interval
  7 f (k2 ) = SCLD_Throughput(γ,k2 ,N ,idx,B)               ▷ The throughput for K=k2
  8 while ∣a − b∣ > 1 do
                    2

  9     if f (k1 ) > f (k2 ) then
 10         b = k2 , k2 = k1 , f (k2 ) = f (k1 )
 11         k1 = ⌊ρa + (1 − ρ)b⌋             ▷ Updating the ﬁrst message length
 12         f (k1 ) = SCLD_Throughput(γ,k1 ,N ,idx,B)
 13     else
 14         a = k1 , k1 = k2 , f (k1 ) = f (k2 )
 15         k2 = ⌊(1 − ρ)a + ρb⌋            ▷ Updating the second message length
 16         f (k2 ) = SCLD_Throughput(γ,k2 ,N ,idx,B)
                k1
 17   RSCLD =
                BN
 18   return RSCLD


5.7       MLPCM Design for MIMO-SVD

MIMO-SVD [119, 123, 124] is a category of closed-loop MIMO schemes that uses a
feedback to achieve CSIT. To apply this scheme, assuming that H = UΣVH , the
SVD of a realization of H is taken to ﬁnd matrices U, Σ, and V. Then, the vector
of modulated symbols is multiplied by V and transmitted over the channel. At the
receiver, UH is multiplied to the received signal and the resulted signal is given as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 108 of 226


                                                                                    83



                               Y = UH (HVs + w) = Σs + w̃,                       (5.13)

where w̃ = UH w. Note that w̃ and w̃ have the same statistical properties [119]. Using
the SVD, the channel H is decomposed into independent parallel channels known as
eigenmodes of the channel. The optimal power allocation for MIMO-SVD is the
water-ﬁlling approach [124]. Assuming H is full rank and Nt ≤ Nr , the number of
eigenmodes is the rank of H which is Nt . Thus, s can be given as


                                    s = [s1   s2    ... sNt ],                   (5.14)

where si is a symbol chosen from a QAM. When MIMO-SVD is used, the codes
designed for the throughput in Section 5.5 can be employed based on the SNR of
each parallel channel. In this case, at each average SNR in fading channels, achieving
the ergodic MIMO capacity is possible as the code length tends to inﬁnity. Thus, the
average throughput can be used as a performance measure for slow fading channels
with full CSIT. The average throughput for AMC is given by


                           1 NF Nt Ki (γ̄, Hnf )
                   η̄ =       ∑ ∑                      (1 − PKi ,i (γ̄, Hnf ))
                          NF nf =1 i=1 N Bi (γ̄, Hnf )
                                                                                 (5.15)



5.8     Numerical Results and Discussions

In this section, we provide the performance analysis of the code design algorithms
described in Sections 5.4 and 5.5, respectively. The system described in Section 5.1
is used for all simulations and the CRC sequence is CRC-16-CCITT. Note that all
curves for AWGN and MIMO fading channels are sketched based on the transmitted
instantaneous SNR and the transmitted average SNR, respectively.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 109 of 226


                                                                                                              84



   In Fig. 5.6, the throughput of SC-decoded polar codes with diﬀerent lengths chang-
ing from 4096 bits to 1048576 bits are shown. At 0 dB, the polar codes of lengths
1048576 and 4096 achieve 94.8% and 80% of the capacity, respectively.

                                    1


                                   0.9
                                            BPSK Capacity
                                   0.8
               Throughput [bpcu]




                                   0.7
                                                                             N=4096
                                   0.6                                 0.8

                                   0.5                              0.75

                                                                       0.7
                                   0.4
                                                                    0.65

                                   0.3                                 0.6
                                                                             0       0.5   1   1.5   2
                                   0.2
                                      -6   -4     -2        0      2             4         6    8        10
                                                                SNR [dB]



 Figure 5.6: Throughput comparison of polar codes of diﬀerent lengths with SCD.

   The throughput of SC- and SCL-decoded polar codes of length 4096 is shown in
Fig. 5.7 in comparison to BPSK capacity. The SCLD list size is 32 for all curves. The
lowermost black curve shows the throughput of the polar code designed using SCD
and decoded with SCD that achieves the throughput of 80% of the capacity at 0 dB.
The second black curve is the throughput of the code designed for SCD and decoded
using SCLD which achieves 82.5% of the capacity at 0 dB. The topmost curve under
the capacity shows the performance of the code designed for SCD and rate matched for
SCLD which achieves the 89.3% of the capacity at 0 dB. Therefore, the use of SCLD
for decoding of codes designed for SCD does not change the throughput substantially
in comparison to SCD. However, employing Function SCLD-Rate-Match for the rate
matching can substantially improve the throughput of the code used with SCLD.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 110 of 226


                                                                                                        85


                                     1


                                    0.9


                                    0.8




                Throughput [bpcu]
                                    0.7


                                    0.6


                                    0.5


                                    0.4               BPSK Capacity
                                                      Polar, Rate matched for SCLD, Decoder: SCL
                                                      Turbo, Rate matched for BCJR, Decoder:BCJR
                                    0.3               Polar, Designed for SCD, Decoder: SCL
                                                      Polar, Designed for SCD, Decoder: SC
                                    0.2
                                       -6   -4   -2   0       2        4        6        8         10
                                                          SNR [dB]


Figure 5.7: Throughput comparison of polar codes of length 4096 optimized for SCD
     decoded with SCD and SCLD, and the SCLD rate matched codes decoded with
     SCLD.


   Fig. 5.7 furthermore provides a comparison of the throughput-maximizing polar
codes and parallel concatenated (turbo) codes employed in LTE-A [14]. The BCJR
decoder with 5 iterations is employed for decoding of the turbo codes with codeword
lengths of around 4096. The LTE-A turbo code rate is optimized using the golden-
section search (similar to Function SCLD-Rate-Match but the BCJR is employed) to
maximize the throughput. The range of message word lengths is limited to 40∶8∶512,
528∶16∶1024, 1056∶32∶2048 and 2112∶64∶4200 bits which provides us with 157 diﬀerent
choices for the code rate. In this case, a golden-section search is used to search all the
possible 157 choices for the code rate and selects the code rate corresponding to the
highest throughput. Due to code rate limitations, the optimization procedure was
only applied in the SNR range between -4 and 10 dB. Furthermore, the turbo code
lengths are slightly higher than 4096. It can be observed that turbo code performance
is close to the optimized polar code using NC-Binary-Design at low SNRs. However,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 111 of 226


                                                                                   86


as the SNR increases, the performance of turbo degrades and at high SNRs, it is even
worse than the polar code optimized for SCD. Note that the complexity of BCJR
with 5 iterations is more than that of SCLD.
   In Fig. 5.8, the code rate RSCLD of the rate matched codes designed using Func-
tion SCLD-Rate-Match plotted against the code rate of the code optimized for SCD
for a variety of code lengths. Observe that the change of RSCLD against RSCD is
approximately linear for all code lengths.
                        1


                       0.9


                       0.8


                       0.7
               RSCLD




                       0.6


                       0.5


                       0.4

                                                                     N=16384
                       0.3                                           N=8192
                                                                     N=1024
                       0.2
                          0.2   0.3   0.4   0.5    0.6   0.7   0.8   0.9       1
                                                  RSCD


Figure 5.8: Comparison of RSCLD found using Function SCLD-Rate-Match against
     RSCD for a variety of N .

   The comparison of the CC HARQ schemes proposed in [118] for SCD and [117] for
SCLD and the CC HARQ design method introduced in Function CC-Binary-Design
is provided in Fig. 5.9 for BPSK. To construct the polar codes using algorithms pro-
vided in [118] and [117], the K at each SNR is considered the same as K found using
Function CC-Binary-Design. The results indicate that the methods proposed in [118]
and [117] cannot generate codes better than the Function CC-Binary-Design. In addi-
tion, the NC codes optimized using Function NC-Binary-Design have approximately
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 112 of 226


                                                                                                     87



the same performance as the codes generated for the CC HARQ using Function CC-
Binary-Design for situations where we can adapt the code when the SNR changes. In
this case, CC does not have any sensible advantage over NC since when we design the
codes for NC or CC, the algorithms try to minimize the number of retransmissions
and keep it in order of at most one to maximize the throughput.
                                     1


                                    0.9


                                    0.8
                Throughput [bpcu]




                                    0.7


                                    0.6


                                    0.5


                                    0.4                                  BPSK Capaciy
                                                                         SCLD, N=2048, NC, CC
                                                                         SCLD, CC [117]
                                    0.3                                  SCD , N=2048, NC, CC
                                                                         SCD, CC [118]
                                    0.2
                                       -6   -4   -2   0      2       4        6       8         10
                                                          SNR [dB]


Figure 5.9: Comparison of proposed NC and CC codes and code design methods
     in [118] and [117] for SCD and SCLD, respectively.

   The performance of MLPCM designed for NC-D protocol using Algorithm 6 with
a SCD is shown in Fig. 5.10 for BPSK, 4-QAM, 16-QAM, and 64-QAM constellations.
For all SNRs, the throughput of the code is essentially identical regardless of whether
the exact LLR calculation or the simpliﬁed LLR calculation of Section 3.1.1 is used.
This is despite the fact that the simpliﬁed LLR calculation is not exact at low SNRs.
   The comparison of NC-I and NC-D protocols with SCD and SCLD is presented
in Fig. 5.11 for 16-QAM. At all SNRs, NC-I and NC-D with SCLD perform slightly
better than the corresponding protocol with SCD. At 4 dB, NC-D with SCD and
SCLD achieves 69% and 73% of the capacity and NC-I with SCD and SCLD achieves
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 113 of 226


                                                                                                                                    88


                                                6
                                                        AWGNC Capacity
                                                        64-QAM
                                                5       16-QAM
                                                        QPSK
                                                        BPSK

                                                4



                            Throughput [bpcu]   3



                                                2



                                                1



                                                0
                                                 -4      0         4          8         12             16            20        24
                                                                              SNR [dB]


Figure 5.10: Throughput of MLPCM designed using Algorithm 3 with N = 512 for
     BPSK and a variety of QAM constellations.



74% and 84% of the capacity, respectively.

                                                4
                                                        16-QAM Capacity
                                     3.5                NC-I, SCLD
                                                        NC-I, SCD
                                                        NC-D, SCLD
                                                3
                                                        NC-D, SCD
               Throughput [bpcu]




                                     2.5


                                                2                                 2.2
                                                                                    2
                                     1.5
                                                                                  1.8
                                                1                                 1.6
                                                                                  1.4
                                     0.5
                                                                                  1.2
                                                                                        4        4.5        5        5.5   6
                                                0
                                                    0        4            8                 12                  16             20
                                                                              SNR [dB]



Figure 5.11: Throughput comparison of NC-D and NC-I protocols with SCD and
     SCLD for Ntot = 2048 and 16-QAM.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 114 of 226


                                                                                                              89


   In all previous results, we assumed we can adaptively change the code and the
modulation. In those cases, CC HARQ protocols do not provide any advantage
over NC protocols. However, once the number of codes is limited, the advantage of
CC HARQ is highlighted. In Fig. 5.12, the performance of CC-I protocol with two
codes designed at 4 dB and 14 dB is compared with the IR HARQ and CC HARQ
schemes constructed using polar codes and BICM in [120] for 16-QAM. We observe
that when we use the code designed at 14 dB for the whole range of SNRs, IR HARQ
is better than the proposed throughput-optimal codes for CC-I protocol at a few
SNRs. However, on average the proposed MLPCM with CC-I protocol performs up
to 3 dB better than IR HARQ and CC HARQ in [120]. In case we use one more
code designed at 4 dB, CC-I at all SNRs achieves higher throughput than schemes
proposed in [120]. The reason for this superiority is the good design of MLPCM
scheme in conjugation with CC-I scheme.
                                    4
                                                 16-QAM Capacity
                                                 CC-I, R=11/12
                                   3.5
                                                 IR, R=11/12, [120]
                                                 CC, R=11/12, [120]
                                    3            CC-I, R=11/32
                                                 IR, R=11/32, [120]
               Throughput [bpcu]




                                                 CC, R=11/32, [120]
                                   2.5


                                    2


                                   1.5


                                    1


                                   0.5


                                    0
                                         0   2         4      6       8      10      12   14   16   18   20
                                                                          SNR [dB]


Figure 5.12: Comparison of CC-I with two codes and the IR and CC HARQ pro-
     posed in [120].

   Fig. 5.13 shows the average throughput of the MIMO-SVD with AMC and Nt =
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 115 of 226


                                                                                             90


Nr = 2. For AMC, we employed QAMs with cardinalities 4, 16, and 256. For BIPCM,
Ntot is set to 2048 bits and for MLPCM, N is set to 128 bits. Thus, the MLPCM
code length is variable and its maximum is 2048 bits. Results show that the MLPCM
scheme works within 1.5 dB and 2 dB of the scheme’s capacity at low and high
SNRs, respectively. Furthermore, MLPCM outperforms BIPCM for up to 10% of the
scheme’s capacity. Note that at low SNRs, most of the time, AMC selects 4-QAM
and 4-QAM performance is approximately the same for both BICM and MLC/MSD
as shown in Fig. 4.3. Thus, the throughput of MLPCM and BIPCM is approximately
the same at low SNRs.
                                    14


                                    12


                                    10
               Average Throughput




                                    8


                                    6


                                    4
                                                                MIMO Channel Capacity
                                                                AMC Capacity
                                    2
                                                                MLPCM, AMC
                                                                BIPCM, AMC
                                    0
                                         0   4   8      12      16        20            24
                                                     SNR [dB]


Figure 5.13: Average throughput for MIMO-SVD with AMC constructed using
     QAMs with a variety of cardinalities.




5.9     Conclusion

In this chapter, we proposed a set of algorithms for designing MLPCM by maximizing
the throughput for NC and CC HARQ schemes. The numerical results show the codes
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 116 of 226


                                                                                 91

constructed using these methods perform very close to the capacity, e.g., within 1.2
dB of the 16-QAM capacity with N = 2048 bits. The results indicate an improvement
up to 15% of the capacity at 4 dB when we use level-independent protocols and
rate-matched SCLD. This class of polar code design can substantially enhance the
performance when the CSIT is available, e.g., for MIMO-SVD with AMC.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 117 of 226




Chapter 6


Uncoded Space-Time Signal Design Based
on Error Bounds


In wireless communication systems, high quality, capacity and reliability are among
the essential demands. One of the key enablers for this improvement is enhanced
physical layer design by optimizing each block of the transceiver. Signal shape de-
sign, also known as constellations design, can substantially aﬀect the performance
of communication systems. Traditionally, 1D PAM and 2D QAM have been widely
employed in the majority of wireless systems due to their simple decoding. How-
ever, optimization of signal constellations provides us with better matching between
signaling and the communication channels, which may substantially improve the per-
formance of the system. Improving the performance of a communication system by
ﬁnding a better placement of the constellation points has been known as the packing
problem and has been studied widely in literature by using mathematical tools such
as lattice constructions, where lattice-based constellation design is used for ﬁnding
the densest packing [125, 126]. Recently, Beko and Dinis in [127] revisited the prob-
lem of designing multidimensional constellations by using contemporary optimization
tools, whereby they minimized the sum power of all points with a constraint on the
minimum distance between points. In spite of generating good constellations, there is



                                         92
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 118 of 226


                                                                                    93

still room for improvement as this method does not consider minimizing the number
of neighbors of each constellation point, known as the kissing number [125].
   To achieve even better performance, signal constellations can be optimized with
respect to the SER or BLER expressions if such expressions are available. Since
the exact error rate expressions are diﬃcult to derive in most cases, constellation
optimization based on either approximate expressions or bounds may prove to be a
feasible alternative. A low-complexity class of upper bounds on the performance of
orthogonal transmission schemes which assumes an arbitrary position for constellation
points can be derived by using the Chernoﬀ bound on PEP at high SNR [128]. For
deriving any closed-form bound on the performance in a fading channel, knowing the
distribution of the fading and the number of antennas of the transceiver are essential.
As a result, constellations are only designed for a speciﬁc channel.
   It is well known that the bit-to-symbol mapping plays a critical role in improving
the BER. The traditional approach in the literature for ﬁnding the BER-minimizing
constellations includes two sequential steps: optimization of the constellation shape
followed by optimization of the bit-to-symbol mapping [129]. However, constellation
shapes optimized using a bound on BER can substantially improve the BER perfor-
mance [129]. Since the main source of bit errors at high SNR is due to the received
sample falling within a decision region that is adjacent to the transmitted symbol,
the SER or BLER bounds can be extended to a bound on the BER for high SNR
values by considering the Hamming distance [9, 97]. As explained in Section 6.3, this
bound can be further used for the optimization of the constellation shape.
   Signal constellations in which points are mapped to more than two dimensions,
hereafter called multidimensional constellations, allow for increased separation be-
tween points in comparison to the widely used 2D constellations [130]. Multidimen-
sional constellations can be projected onto a set of orthogonal 2D signal spaces, with
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 119 of 226


                                                                                    94

each projection transmitted independently. For example, a 4D symbol can be trans-
mitted using two 2D symbols. Designing multidimensional constellations has been
discussed using diﬀerent techniques: in [83, 126, 131] based on lattice construction;
in [132] based on the behavior of charged electrons in free space; and in [127] based
on the optimization of non-lattice construction. However, as mentioned earlier, opti-
mization of the bounds on the error rates of these constellations can further improve
the performance.
   To achieve better performance with multidimensional constellations, the constel-
lation can be designed according to the method of transmitting diﬀerent dimensions
of each constellation point. One way of transmitting multidimensional constellations
involves using OSTBCs. OSTBCs, as one of the main types of STBCs, are used to
provide full diversity with a linear complexity decoder [110,133,134]. Because of their
low-complexity in encoding and decoding, OSTBCs have been used widely in stan-
dards [34]. However, the Alamouti scheme with two transmit antennas is the only
full-rate full-diversity OSTBC; the other OSTBCs suﬀer from a rate loss in order to
preserve their orthogonal structure.
   During the last decade, there have been extensive studies on designing high-
performance high-rate space-time codes, and some STBCs with higher performance
and higher complexity, such as quasi-orthogonal STBCs (QOSTBCs) [135–137] and
algebraic codes [138, references therein] have been introduced. As a major shortcom-
ing, quasi-orthogonal and algebraic codes are designed for high spectral eﬃciencies
and show rather poor performance for low-to-moderate spectral eﬃciencies. Further-
more, despite the existence of few studies such as [139] on designing STBCs with
fewer receive antennas (Nr ) than transmit antennas (Nt ), most of algebraic codes
are designed or work well under Nt ≤ Nr , and therefore are not suitable for down-
link where the number of receive antennas in the user equipment is usually limited.
Fortunately, due to the possibility of optimizing multidimensional constellations for
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 120 of 226


                                                                                                      95

low-to-moderate spectral eﬃciencies and for any Nt and Nr , OSTBC with multidi-
mensional constellations can outperform algebraic codes in their poor performance
regions. Another shortcoming of most of algebraic codes is that they are mostly
designed based on the rank and determinant criteria introduced in [33], which can
improve the performance in general but do not target the improvement of BLER or
BER speciﬁcally. However, since multidimensional constellations can be designed for
SER, BLER or BER, OSTBC with multidimensional constellations can substantially
outperform algebraic codes when the degrees of freedom of algebraic codes are not
signiﬁcantly higher.
    Typically, an OSTBC block carries KS symbols, with independent information
content carried in each symbol [133]. If we employ multidimensional constellations,
each 2D component of a 2K-dimensional constellation can be carried by one of the KS
diﬀerent symbols of the OSTBC. This also can be seen as the generalization of a sphere
packing problem [140]. In this chapter, we evaluate multidimensional constellations
designed based on optimizing SER or BLER10 bounds on the performance of OSTBCs
in a Nakagami-m channel. The output of the optimization problem can in general be
an irregular constellation. Irregular constellations, as shown in [128] in the context
of constellation rearrangement for cooperative relaying, are capable of improving the
performance in comparison to regular or isometric constellations.
    The main contributions of this chapter are as follows: derivation of bounds, with
arbitrary constellation points, on the high-SNR orthogonal transmission SER and
BER in Nakagami-m channels for the single-input single-output (SISO) antenna con-
ﬁguration where time is the enabler for carrying diﬀerent dimensions of a constellation,
and for systems with a multiple-input multiple-output (MIMO) antenna conﬁgura-
tion where OSTBC is the enabler for carrying diﬀerent dimensions of a constellation.;

   10
     For most parts of this chapter, a block is defined as a space-time block that consists of all dimen-
sions of a multidimensional constellation distributed in space and time. However, for the generalized
scheme, introduced in Section 6.1, a block can consist of several multidimensional constellations.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 121 of 226


                                                                                    96

derivation of the convexity conditions of the bounds for 1D constellations.; opti-
mizing 1D and multidimensional high-SNR SER-minimizing and BER-minimizing
constellations based on the derived bounds for the Nakagami-m channel.; propos-
ing a generalized class of OSTBCs used with diﬀerent size 2D and multidimensional
constellations. In this chapter, we limit the optimization to multidimensional constel-
lations for orthogonal transmission in a Nakagami-m channel and low-to-moderate
spectral eﬃciencies due to the inability of available optimizers to ﬁnd a good solution
for problems with a large number of variables. Note that methods in this chapter can
be used only for oﬄine optimization of small MIMO systems.
   In particular, we demonstrate the performance advantage of the optimized 1D, 2D
and multidimensional constellations in comparison to the best known constellations in
the literature, and we show how much gain is achieved by adapting the constellation
in the Nakagami-m channel based on the channel parameter m. In addition, we
show that the optimization problems for the case of 1D constellations are convex
under a speciﬁc condition and we explain a set of methods to solve the convex and
non-convex optimization problems eﬃciently. Furthermore, we show that the space-
time constellations optimized using the proposed bounds outperform the best known
space-time constellations in a Nakagami-m channel.
   Constellations optimized using high-SNR error bounds beneﬁt from high mutual
information and low outage probability similar to the rank and determinant criteria
since the union bound at high SNR can well model the diversity of the system.
Therefore, designing MLPCM using these constellations can potentially improve the
FER compared to well-known QAM and HEX constellations. Thus, in this chapter,
we evaluate the performance of optimized constellations in the presence of polar codes.
   The rest of the chapter is organized as follows: The system model is described in
Section 6.1, union bounds on the probability of error are derived in Section 6.2, the
optimization criteria and algorithms are provided in Section 6.3, simulation results
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 122 of 226


                                                                                               97

are reported in Section 6.4, and conclusions are presented in Sections 6.5.
   Throughout this chapter, to uniquely identify the constellations, the format M̂ -
N̂ D is used where M̂ is the number of points and N̂ is the number of dimensions of
a constellation; to show the 2D QAM and HEX constellations, the format M̂ -QAM
or M̂ -HEX is employed. For example, 16-2D represents a 2D constellation with 16
points.



6.1       System Model

The system considered in this chapter consists of multiple transmit antennas that use
STBCs and follows the deﬁnition in Chapter 2. The average power of the transmitted
matrix G is set to one. The Nakagami-m fading distribution is used as the general
model for fading statistics because it provides a good match to a wide set of empirical
measurements. The corresponding SNR distribution can be expressed as


                    fm,γ̄nt ,nr (γnt ,nr ) =
                                                      mm
                                                              γ m−1 e−mγnt ,nr /γ̄nt ,nr ,   (6.1)
                                               γ̄nmt ,nr Γ(m)

where γ̄nt ,nr = E[∣hnt ,nr ∣2 ]/N0 is the average SNR of each path and m is the shape
parameter which is ﬁxed for all paths. For simplicity, we set E[∣hnt ,nr ∣2 ] = 1. The
Rayleigh channel, as a special case of the Nakagami-m model, can be obtained by
setting m = 1. By denoting gnt t as the space-time code symbol transmitted in time slot
t from antenna nt , the general ML decoding rule in the receiver for the transmission
of codeword g11 g21 ...gN
                        1
                          t
                            ...g1T g2L ...gN
                                           T
                                             t
                                               in an T ×Nt space-time block using perfect channel
state information can be expressed as the minimization of the following metric over
all constellation points:


                                   ∑ ∑ ∣ynt r − ∑ hnt ,nr gnt t ∣2 .
                                    T   Nr             Nt
                                                                                             (6.2)
                                   t=1 nr =1          nt =1
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 123 of 226


                                                                                            98

where ynt r is the received sample on the nth
                                           r antenna in time slot t. For orthogonal

transmission using the space and time resources, diﬀerent antenna conﬁgurations
can be used such as SISO and MIMO. In a SISO conﬁguration, the consecutive
time slots may be employed as the time resources, while in MIMO, STBCs can be
employed to use both space and time resources for transmission of diﬀerent dimensions
of multidimensional constellations.
   OSTBCs are general structures that can be employed for carrying data orthogo-
nally over fading channels. Their simplest form, proposed by Alamouti [110] for two
transmit antennas, can be written as


                                           ⎡         ⎤
                                           ⎢ s1 s2 ⎥
                                           ⎢
                                      G1 = ⎢         ⎥.
                                                     ⎥                                   (6.3)
                                           ⎢−s∗2 s∗1 ⎥
                                           ⎣         ⎦


   In Code G1 , data are mapped separately to each constellation point and carried
by symbols s1 and s2 , both of which are independent elements of a 2D constellation,
S2 . To transmit multidimensional constellations using OSTBCs, their 2D components
are distributed on OSTBC symbols. By considering s1 and s2 used in G1 as carriers
of the 2D components of a multidimensional constellation, Alamouti’s scheme can be
rewritten as


                                        ⎡ (1)         ⎤
                                        ⎢ s     s(2) ⎥⎥
                                        ⎢
                                   G2 = ⎢             ⎥,                                 (6.4)
                                        ⎢−s(2)∗ s(1)∗ ⎥
                                        ⎣             ⎦


where s(κ) is the κth 2D component for transmission of a multidimensional symbol
s = [s(1) , s(2) , ..., s(KS ) ] with s ∈ S2KS , a 2KS -dimensional constellation. In G2 , data
are mapped to two 2D subpoints of a 4D point and the subpoints are carried by s(1)
and s(2) . As an example, to provide a spectral eﬃciency of 2 bits-per-channel-use
(bpcu), a 4-QAM constellation should be used for s1 and s2 in G1 , whereas a 16-4D
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 124 of 226


                                                                                  99

constellation should be used for s = [s(1) , s(2) ] in G2 .
   For the case of four-antenna transmission, the well known OSTBC presented in [56]
can be rewritten for multidimensional constellations as


                                ⎡ (1)                         ⎤
                                ⎢ s                     0 ⎥⎥
                                ⎢       s(2)    s(3)
                                ⎢ (2)∗ (1)∗                   ⎥
                                ⎢−s                    s(3) ⎥⎥
                                ⎢                0
                           G3 = ⎢                             ⎥,
                                        s
                                ⎢ s(3)∗        −s(1)∗ s(2) ⎥⎥
                                                                                (6.5)
                                ⎢
                                ⎢                             ⎥
                                           0
                                ⎢                         (1) ⎥
                                ⎢ 0            −s      −s     ⎥
                                ⎣                             ⎦
                                          (3)∗    (2)∗
                                        s


and, by dropping the last column of G3 , the corresponding scheme for a three-antenna
transmission of a 6D constellation can be written as


                                    ⎡ (1)                  ⎤
                                    ⎢ s             s(3) ⎥⎥
                                    ⎢       s(2)
                                    ⎢ (2)∗ (1)∗            ⎥
                                    ⎢−s                    ⎥
                                    ⎢                0     ⎥
                               G4 = ⎢                      ⎥.
                                            s
                                    ⎢ s(3)∗           (1)∗ ⎥
                                                                                (6.6)
                                    ⎢              −s ⎥
                                    ⎢                      ⎥
                                               0
                                    ⎢                 (2)∗ ⎥
                                    ⎢ 0            −s      ⎥
                                    ⎣                      ⎦
                                              (3)∗
                                            s


   By using the orthogonal structure of OSTBCs, a simpliﬁed ML decoder can detect
sk according to



                            ŝκ = argmin∣F̂κ − (∑ ∣hnt ,nr ∣2 ) s∣2 ,           (6.7)
                                   ∀s∈S2            i,j

where
                              F̂κ = ∑ ∑ ∑ Fnt t ,κ (rnt r h∗nt ,nr ).
                                    Nr T     Nt
                                                                                (6.8)
                                    j=1 t=1 nt =1




   In (6.8), κ = 1, 2, ..., KS shows the index of the diﬀerent symbols carried by one
                  l
OSTBC block and Fi,κ (x) can be evaluated as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 125 of 226


                                                                                     100


                                       ⎧
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪              if cli = sκ ,
                                       ⎪
                                          x,
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪  x∗ ,        if cli = s∗κ ,
                                       ⎪
                                       ⎪
                        Fnl t ,κ (x) = ⎨ −x,              if cli = −sκ ,
                                       ⎪
                                                                                    (6.9)
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪ −x∗ ,            if cli = −s∗κ ,
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎪
                                       ⎩
                                          0,         otherwise.


   This simpliﬁed decoder can be used for decoding the multidimensional constella-
tions by changing (6.7) into a summation of decoding of diﬀerent 2D components of
the multidimensional constellations, expressed as


                                    KS
                       ŝ = argmin ∑ ∣F̂κ − ( ∑ ∣hnt ,nr ∣2 ) s(κ) ∣2 .            (6.10)
                           ∀s∈S2KS κ=1           nt ,nr




   Note that the term Pκ should be computed only once for each κ, as this substan-
tially decreases the complexity of decoding in comparison to the high-performance
complex codes such as the perfect codes [35, 36] in which (6.2) may need to be com-
puted for all points of a constellation. To estimate the LLR, the simpliﬁed detection
probability for OSTBC is proportional to


                                          ⎛ ∣ŷκ − (∑i,j ∣hnt ,nr ∣2 ) sκ ∣2 ⎞
                    P(Y ∣ sκ , H) ∝ exp                                            (6.11)
                                          ⎝ N0 (∑i,j ∣hnt ,nr ∣2 ) ⎠
                                                                               ,

A simple proof for the decoder is mentioned in Appendix 6.8. Up to now, only trans-
mission of one multidimensional symbol per codeword has been discussed. However,
by considering the independence of 2D symbols in the OSTBC structure, a codeword
can be split to carry symbols of multiple independent multidimensional constellations
with diﬀerent numbers of dimensions. As an example, G4 can be split to carry two
2D components of one 4D constellation and one 2D constellation; the new codeword
can be written as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 126 of 226


                                                                                       101


                                  ⎡ (1)          (1) ⎤
                                  ⎢ s1          s2 ⎥⎥
                                  ⎢
                                           (2)
                                         s1
                                  ⎢ (2)∗ (1)∗          ⎥
                                  ⎢−s            0 ⎥⎥
                                  ⎢ 1
                             G5 = ⎢ (1)∗               ⎥.
                                         s1
                                  ⎢s           −s1 ⎥⎥
                                                                                 (6.12)
                                  ⎢ 2
                                                  (1)∗
                                  ⎢                    ⎥
                                           0
                                  ⎢               (2)∗ ⎥
                                  ⎢ 0          −s      ⎥
                                  ⎣                    ⎦
                                           (1)
                                         s 2      1



   This generalized scheme can provide a performance-complexity trade-oﬀ in com-
parison to the base scheme described above where we used all independent 2D symbols
of an OSTBC to carry dependent 2D symbols of a multidimensional constellation. In
this scheme, since all 2D resources are not used, the number of dimensions of the mul-
tidimensional constellation decreases, which reduces the complexity of each search in
ML decoding. To maintain the same spectral eﬃciency, the number of points can
also be decreased, and, therefore, the number of searches in ML decoding decreases
as well. Even though the complexity reduction results in performance degradation
in comparison to the base scheme, the scheme still preserves considerable gain, espe-
cially when the OSTBC has a large size. As an example for achieving the spectral
eﬃciency of 1.5 bpcu, G4 can be used with a 64-6D constellation, whereas G5 can be
used with a 16-4D constellation for [s(1) , s(2) ] and a QPSK constellation for s2 .
                                                                                (1)




6.2     Upper Bounds on The Performance

In this section, we derive three general bounds on the performance of an OSTBC with
multidimensional constellations. 1D and 2D constellations and SISO antenna conﬁg-
uration are special cases of this bound. Although certain bounds on performance of
OSTBCs exists in the literature [141], a speciﬁc bound based on the position of points
is necessary to optimize the constellation. We start with a bound on the SER. Due
to the orthogonal structure of the OSTBC, its PEP is given by [56]
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 127 of 226


                                                                                               102

                                 ¿
                                ⎛Á
                                 Á⎛ ∑nr =1 ∑nt =1 ∣hnt ,nr ∣2 ⎞ KC (κ) (κ) 2 ⎞
                                     Nr     Nt
              P(s → ŝ ∣ H) = Q ⎜Á
                                 À                              ∑ ∣s − ŝ ∣ ⎟ ,              (6.13)
                                ⎝ ⎝         2N0               ⎠ κ=1          ⎠

By using the Chernoﬀ bound on (6.13), a union bound on the SER of OSTBCs can
be written as


                                                 (4)mNt Nr
                              B   B

                 Ps ≤ B ∑ ∑
                      1 2 2
                                                                            m,               (6.14)
                     2 v=1 v′ =1 ∏Nr ∏Nt ( γ̄nt ,nr ∑KC ∣s(κ)
                                                           v  − s     ∣
                                                                  (κ) 2
                                                                    ′   + 4)
                           v ′ ≠v nr =1 nt =1 m      κ=1          v


The derivation of (6.14) is presented in Appendix 6.6.1.

Proposition 1. In the case of 1D constellations, the union bound in (6.14) is a
convex function on the convex set


{ − (1 − evv′ )L + evv′ x′ < sv − sv′ < −(1 − evv′ )x′ + evv′ L, ∀evv′ ∈ {0, 1},

  ∀v, v ′ ∈ {1, ..., 2B }},                                                                  (6.15)


where L is a large positive number, evv′ is a binary variable and x′ is given by


                                          x′ = √
                                                      2
                                                                 ,                           (6.16)
                                                γ̄(2 + mN1t Nr )

where γ̄ is the total average SNR for each received matrix G.

Proof. In Appendix 6.7.1.                                                                        ∎
                                                                     √
    In (6.16), when m → ∞ or Nt Nr >>1, x tends to                    2/γ̄ and in the limit of high
SNR, x tends to zero. The union bound in (6.14) can be upper bounded as


                                                 (4m)mNt Nr
                                      B     B

                          Ps ≤ B ∑ ∑
                               1 2 2
                                                                         ,                   (6.17)
                              2 v=1 v′ =1 µ ( KC ∣s(κ) − s(κ) ∣2 )mNt Nr
                                    v ′ ≠v   ∑κ=1 v       v′

where µ is deﬁned as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 128 of 226


                                                                                     103



                                        µ ∶= ∏ ∏ γ̄nt ,nr .
                                                 Nr   Nt
                                                                                   (6.18)
                                                nr =1 nt =1

The derivation of (6.17) is presented in Appendix 6.6.2.

Proposition 2. In the case of 1D constellations, the union bound in (6.17) is a
convex function on the convex set


                {0 < sv′ − sv < L, ∀v ∈ {1, ..., 2B }, v ′ ∈ {v + 1, ..., 2B }}.   (6.19)

Proof. In Appendix 6.7.2.                                                              ∎

   For the case of the Rayleigh channel, which corresponds to m = 1 in the Nakagami-
m model, (6.17) can be simpliﬁed to

                                    B       B

                      Ps ≤ B ∑ ∑
                           1 2 2                4nt ,nr
                                                                     .             (6.20)
                          2 v=1 v′ =1 µ ( KC ∣s(κ) − s(κ) ∣2 )Nt ,Nr
                                 ′
                                v ≠v     ∑κ=1  v        v ′



   For the AWGN channel, which corresponds to the limiting case in Nakagami-m
model with m → ∞, the bound is given by

                                B       B
                                     N N KC (κ) (κ)
                     Ps ≤ B ∑ ∑ exp(− t r ∑ ∣sv − sv′ ∣2 ).
                          1 2 2
                                                                                   (6.21)
                         2 v=1 v′ =1 4N0 κ=1
                                    v ′ ≠v


A simple proof for (6.21) is presented in Appendix 6.6.3.
   If, in each space-time block of the scheme, only one symbol from the multidimen-
sional constellation is transmitted, the SER and BLER of the STBC block become
identical. Therefore, the above bound can be used for ﬁnding the locally optimum
constellations for minimizing the BLER of a space-time block. For the generalized
scheme, the SER bound is used to optimize diﬀerent-sized independent multidimen-
sional constellations used with the scheme, even though this is no longer an appro-
priate bound on the BLER.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 129 of 226


                                                                                            104

   By considering the Hamming distance DH (v, v ′ ) between each pair of constellation
points, the corresponding bound on the BER can be written as


                                               DH (v, v ′ )(4m)mNt Nr
                                     B   B

                       Pb ≤
                               1 2 2
                                  ∑   ∑                                    .              (6.22)
                              B2B v=1 v′ =1 µ ( KC ∣s(κ) − s(κ) ∣2 )mNt Nr
                                      v ′ ≠v   ∑κ=1 v        v′

   For 1D constellations, labels of the constellation points are found by considering
the weights DH (s, ŝ). Hence, both sv > sv′ and sv < sv′ may happen. If we consider all
                                                            B −1)!
possibilities for the sign of pairwise diﬀerences, 2(2               diﬀerent subproblems should
be solved. Therefore, the optimization procedure is not possible in polynomial time.
In addition, solving all subproblems limits the convexity to the case of mNt Nr ∈ N .
However, for a speciﬁc labelling (e.g., Gray mapping), only one subproblem should be
solved. Here, we show that under a speciﬁc bit-to-symbol mapping, (6.22) is convex.

Proposition 3. In the case of 1D constellations, for a given bit-to-symbol mapping,
the union bound in (6.22) is a convex function on the convex set defined in (6.19).

Proof. It is shown in Appendix 6.7.2 that for 1D constellations (6.17) is a convex
function on the convex set deﬁned in (6.19). In the proof, without loss of generality, we
assumed s1 ≤ s2 ≤ ... ≤ s2B . To keep this condition, the weights D̂H (v, v ′ ) = DH (av , av′ )
should be used instead of DH (v, v ′ ) in (6.22), where z is the vector of indices of a given
mapping. D̂H (v, v ′ ) is always a non-negative integer and the non-negative weighted
sum of convex functions is also a convex function [142]. Hence, (6.22) is convex on
(6.19) for a given bit-to-symbol mapping.                                                     ∎

   One of the important factors in deriving bounds for the optimization of constella-
tions is considering their complexity. For example, well-known union bounds on the
performance of constellations in the AWGN channel based on Q(⋅) function in [143]
are quite diﬃcult to optimize for medium-to-large constellations since each evaluation
of Q(⋅) takes a relatively long time in comparison to the simpliﬁed bounds presented
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 130 of 226


                                                                                                     105

in (6.17), (6.20), (6.21), and (6.22). Furthermore, in many cases, optimization based
on more complex bounds results in very little improvement. Therefore, throughout
this chapter, we only optimize (6.17) and (6.22) to ﬁnd SER-minimizing and BER-
minimizing 1D, 2D and multidimensional constellations.



6.3      Optimization Criteria and Algorithms

In this section, the optimization problems, optimization procedure and the choice
of the method, are discussed. The labelling search algorithm as the second method
of ﬁnding BER improving constellations is explained. Furthermore, samples of opti-
mized constellations are shown.


6.3.1      Optimization Problems

For ﬁnding optimized constellations, the union bound given in (6.17) on the BLER
is minimized. To improve the performance by employing the shaping instead of
increasing the power, the only constraint used in the optimization of multidimensional
constellations is that the average power of the constellation points is limited to one.
                                                                                for all κ ∈ {1, ..., KC }
                                                                          (κ)
The optimization problem for minimizing BLER is to ﬁnd sv
and v ∈ {1, ..., 2B } that will

                                   2B       2B
                                   ∑ ∑
                                                                 CB
                      minimize                                                   ,
                                                    κ=1 ∣sv − sv ′ ∣ )
                                                  (∑K
                                                           (κ)    (κ)   mNt Nr
                                   v=1 v ′ =v+1      C              2
                                                                                                   (6.23)
                                                 2B KC
                                                 ∑ ∑ ∣sv ∣2 ≤ 1,
                                        1                (κ)
                      subject to
                                   2B K     C v=1 κ=1

where CB = 2(4m)mNt Nr /(2B µ), which is a constant and does not aﬀect the opti-
mization. In (6.23), v ′ is started from v + 1, since ∣sv − sv′ ∣ and ∣sv′ − sv ∣ result
                                                                  (κ)    (κ)          (κ)    (κ)


in an equal PEP. Note that (6.23) does not depend on µ and therefore the output
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 131 of 226


                                                                                       106

of the optimization is an SNR-independent constellation. For the case of the BER
optimization, the problem is written as

                                 2B    2B             DH (v, v ′ )CB′
                    minimize     ∑ ∑                                             ,
                                                (∑K
                                                  κ=1 ∣sv     − sv′ ∣2 )
                                                        (κ)      (κ)    mNt Nr
                                 v=1 v ′ =v+1      C
                                                                                     (6.24)
                                            2B KC
                                       ∑ ∑ ∣sv ∣2 ≤ 1,
                                   1           (k)
                    subject to
                                 2B KC v=1 k=1

where CB′ = 2(4m)mNt Nr /(B2B µ). Due to convexity of the problem for 1D constel-
lations, the following convex programs are used to optimize 1D constellations by
minimizing the SER and the BER, respectively:

                                 2B    2B
                                 ∑ ∑
                                                       CB
                    Minimize                                        ,
                                                (sv − sv′ )
                                                          2mNt Nr
                                 v=1 v ′ =v+1
                                       B

                    subject to B ∑ ∣sv ∣2 ≤ 1,
                                1 2
                               2 v=1                                                 (6.25)

                                 sv′ − sv ≤ L, sv′ − sv ≥ 0,

                                 ∀v ∈ {1, ..., 2B }, v ′ ∈ {v + 1, ..., 2B }.

                                 2B    2B        D̂H (v, v ′ )CB′
                    Minimize     ∑ ∑                                ,
                                                (sv − sv′ )
                                                          2mNt Nr
                                 v=1 v ′ =v+1
                                       B

                                    ∑ ∣sv ∣2 ≤ 1,
                                  1 2
                    subject to
                                 2 v=1
                                  B                                                  (6.26)

                                 sv′ − sv ≤ L, sv′ − sv ≥ 0,

                                 ∀v ∈ {1, ..., 2B }, v ′ ∈ {v + 1, ..., 2B }.

   In (6.25) and (6.26), due to the normalization of the total constellation power to
one, the distance of points cannot be greater than two. As such, we set L = 2. Note
that the equalities in constraints are not activated. Otherwise, the objective function
tends to inﬁnity.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 132 of 226


                                                                                   107

6.3.2     Optimization Procedure and the Choice of the Method

The constellations optimized in this chapter do not need to be updated. Thus, only
oﬄine optimization is discussed in this section. For the nonlinear programs (NLPs)
in (6.23) and (6.24), two optimization methods, including the interior-point method
(IPM) and the sequential quadratic programming method (SQPM), were employed.
These two classes of methods are typically used for solving constrained optimization
problems. IPM works based on the iterative moving in the interior of the feasible
set, determined using the constraints, and decreasing a multiplier until a perturbed
Karush-Kuhn-Tucker (KKT) conditions tends to the original KKT. IPM initially
walks far from the boundary of the feasible set and iteratively gets closer to the
boundary. In each iteration of the SQPM, a quadratic program, which is generated
by the quadratic approximation of the objective function, is solved. At each step, the
Jacobian and the Hessian are approximated and a step length is determined using a
line search in the direction of the minima. Each iteration in IPM typically is more
complex than SQPM but fewer iterations are needed to achieve a good solution. For a
detailed description of IPM see [144,145], and for SQPM see [129,144] and references
therein. In the both cases, the step size decrease as the solver goes closer to a local
optima. Thus, the minimum step size is used as the stopping criteria. As the size
of the constellation, and consequently the number of variables, increases, we need to
increase the maximum number of iterations. As m, Nt , or Nr increases, the complexity
of computation of the Jacobian and Hessian and estimation of the quadratic program
increases and the optimization slows down. For all methods, the vector of complex
symbols is transferred to the double-size vector of real variables.
   For both small and large constellations, e.g., 16-2D and 256-4D, both IPM and
SQPM converge to a locally optimum solution with a very similar objective function
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 133 of 226


                                                                                    108

value. However, in all cases SQPM converges to the best ﬁnal value faster. In con-
trast, IPM ﬁnds a solution within ±1% of the ﬁnal solution faster. As an example, for
optimization of a 256-4D SER-minimizing constellation, IPM ﬁnds a good solution
in the feasibility region in around 51000 steps. This takes around 200 seconds using
Matlab on a computer with 24 GB RAM and a 3.40 GHz i7-3770 CPU. In compari-
son, SQPM ﬁnds the same solution in around 160000 steps, which takes around 300
seconds, by setting m = 1, Nt = 1 and Nr = 1. Although further optimization is not
eﬀective on the performance of the system, SQPM and IPM converge to the best
achievable solution in around 410000 and 670000 steps, corresponding to around 700
and 2200 seconds, respectively. In fact, since IPM can move far from the boundary
of the feasible set, it converges faster to a good solution. In the long run, since the
computation of each step in SQPM is cheaper, SQPM can move deeper in the feasible
set during a limited time and generates slightly better results. Nevertheless, for large
constellations, IPM ﬁnds a good solution faster than SQPM. Therefore, it is used as
the preferred optimization method in this chapter.
   To improve the results, we restart the solver from a slightly perturbed starting
point sequentially to ﬁnd several locally minimum solutions and we choose the best
of these. For generating new starting points, small perturbation coeﬃcients from
CN (0, 0.2) are randomly generated and added to the initial starting point. Then the
new starting point total power is normalized to satisfy the power constraint in (6.23)
and (6.24).
   In addition to IPM and SQPM, we also examined simulated annealing in [146]
and genetic algorithm as two well known methods of global optimization. For the
case of an simulated annealing algorithm, although improvement in bound value is
observable, it converges very slowly and the results are worse than the solution found
using IPM and SQPM. For genetic algorithm, the results were even worse as it does
not ﬁnd any useful solution. Indeed, due to the continues nature of the feasible set,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 134 of 226


                                                                                     109

evolutionary algorithms cannot ﬁnd good solutions.
   The convex problems in (6.25) and (6.26) can be modelled and solved using cvx.
Due to energy eﬃciency, optimum constellations for coherent systems have zero mean.
It has been shown that they are typically symmetric around zero [53]. Therefore, as
a good solution, we can optimize the constellation for the positive points alone, i.e.,
s2(B−1) , ..., s2B . Therefore, we only have 2(B−1) free variables to optimize. Thus, for
optimization of a 1D constellation with B = 6, only 32 variables should be optimized.
For the case of the BER-minimizing constellation, we set the bit-to-symbol mapping
to Gray. Gray mapping is optimal at high SNR for regular constellations in the
AWGN channel [53]. Here, we assume it remains good in the Nakagami-m channel.
For the sake of comparison, we also used IPM to solve the equivalent 1D problems in
(6.23) and (6.24) to ﬁnd locally optimal solutions. The result shows that the convex
optimization of a 16-1D constellation, can provide up to 0.2 dB better results than
non-convex optimization.
   To initiate the solver for optimizing based on the SER or BLER with a good
starting point, all constellations are initially selected from cubic constellations. For
example, the rectangular QAM constellations are used as the initial point for opti-
mization of 2D constellations. To initiate the optimization for minimizing the BER,
the Cartesian product of Gray-mapped PAM constellations is employed.
   For optimization in the AWGN channel, a value of m = 10 is used in optimization
problems (6.23) and (6.24) instead of a very large m, since large values of m slows down
the optimization procedure and Nakagami-m fading with m = 10 is close enough to
the AWGN channel. Alternatively, the bound (6.21) can be used for the optimization
of constellations in the AWGN channel. However, the result of optimization with this
bound does not show good performance since the SNR knowledge is necessary for
ﬁnding good constellations.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 135 of 226


                                                                                  110

6.3.3    Two-Step Optimization of BER-minimizing Constella-
         tions

Traditionally, to optimize the constellation for minimizing the BER, a two-step pro-
cess is used. First an optimum constellation is found based on the shaping metric; and
second, the bit-to-symbol mapping is optimized by using an appropriate metric [129].
Therefore, two independent steps are needed to ﬁnd an optimum constellation for
minimizing the BER. For example, in our case, the bound (6.17) on the SER is used
to ﬁnd a constellation with a good shape and then by using an appropriate method,
such as the binary switching algorithm in Algorithm 1, the best bit-to-symbol map-
ping is found. To ﬁnd the bit-to-symbol mapping, we modify the binary switching
algorithm to adapt it to our problem. In Algorithm 1, the cost of each symbol, cp (v),
can be calculated as

                                 2B            DH (v, v ′ )CB′
                        cp (v) = ∑                                        .     (6.27)
                                         (∑K
                                           κ=1 ∣sv − sv ′ ∣ )
                                                 (κ)    (κ)      mNt Nr
                                v ′ =1       C             2
                                v ′ ≠v




   In Section 6.4, we compare the result of the two-steps optimization method with
the constellations achieved using the bound (6.22) on the BER which corresponds
to the joint optimization of constellation shaping and bit-to-symbol mapping. We
show that the constellations achieved using the optimization of (6.22) outperform the
constellations achieved using the two-step method.


6.3.4    Samples of Optimized Constellations

By optimizing problems of Section 6.3.1, constellations with improved performance in
comparison to the PAM and QAM constellations are achieved. Fig. 6.1 shows samples
of 16-1D constellations optimized by solving the problem (6.23) for the Nakagami-
m fading channel. We observe that while for the AWGN channel, approximately
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 136 of 226


                                                                                    111




equidistant PAM constellations are known to outperform other constellations, the
optimal shape is quite diﬀerent for other cases including Nakagami-m with m = 3 and
Rayleigh fading.




Figure 6.1: Comparison of 1D 16-PAM SER optimized constellations for the AWGN
     channel (top, in blue), the Nakagami-m channel with m = 3 (middle, in green),
     and the Rayleigh channel, i.e., Nakagami-m with m = 1 (bottom, in red).

   The best known 2D constellations at high SNR for minimizing the SER are
Voronoi constellations, where signal points are positioned approximately on a hexago-
nal grid which we refer to as the HEX constellations [147–149] or penny packing [150].
Fig. 6.2(a) shows a sample of 16-2D constellations optimized by solving the problem
(6.23). Interestingly, the optimized constellation for the AWGN channel is HEX-like
while the one for the Rayleigh channel is on two polygons (one inside of the other) with
a zero amplitude point in the middle. Fig. 6.2(b) shows the samples of the optimized
2D constellations for minimizing the BER by solving the problem (6.24). Interest-
ingly, for the AWGN channel, the optimized constellation is a HEX-like one, while
for the Rayleigh channel it is only slightly diﬀerent from a 16-QAM constellation.
   QAM constellations with order 2B , B ∈ 3, 5, 7, ..., 2n + 1, are not energy eﬃcient.
However, by solving (6.23), energy eﬃcient alternatives can be generated. Fig. 6.2(c)
and Fig. 6.2(d) illustrates the 8-2D constellations optimized for the SER and BER of
the AWGN and Rayleigh fading channels, respectively.
   The two 2D projections of a sample optimized 16-4D constellation is plotted in
Fig. 6.3. In this ﬁgure, each 2D constellation point represents two dimensions of a
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 137 of 226


                                                                             112




     Q                                     Q




                     I                                     I

                   (a)                                    (b)




     Q                                     Q




                     I                                     I

                   (c)                                    (d)


Figure 6.2: Comparison of a) 16-QAM and 16-2D SER optimized constellations, b)
     16-QAM and 16-2D BER optimized constellations, c) 8-QAM and 16-2D SER
     optimized constellations and d) 8-QAM and 16-2D BER optimized constella-
     tions. The QAM constellations are shown with black squares and the optimized
     constellations for AWGN and the Rayleigh fading channel are shown with blue
     circles and red asterisks, respectively.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 138 of 226


                                                                                                         113

                 1.5                                           1.5

                   1                                             1

                 0.5                                           0.5

             Q     0                                       Q     0

                 -0.5                                          -0.5

                  -1                                            -1

                 -1.5                                          -1.5
                    -1.5   -1   -0.5   0   0.5   1   1.5          -1.5   -1   -0.5   0   0.5   1   1.5
                                       I                                             I


 Figure 6.3: Sample of the optimized 16-4D constellation used for the scheme G2 .


4D constellation point, and points with the same label are indicated with the same
marker and colour. This ﬁgure shows that constellation points generated by solving
(6.23) can be irregularly placed anywhere in the signal space.



6.4      Numerical Results and Discussions

The performance of the scheme in uncoded systems and in presence of polar codes is
evaluated in this section.


6.4.1     The Uncoded Scheme

In this section, we evaluate the performance of the constellations optimized in Sec-
tion 6.3 in comparison to the best-known constellations in the literature. The channel
is modelled as experiencing uncorrelated Nakagami-m fading with AWGN. The re-
sults of SISO and MIMO antenna conﬁgurations are discussed in the ﬁrst and the
second parts of this section, respectively.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 139 of 226


                                                                                  114


6.4.1.1   Results for the SISO Configuration

In this section, the performance of constellations optimized for the SISO conﬁgura-
tion are evaluated. For comparison, constellations were also optimized by using a
bound on the SER of the SISO AWGN channel in [148, 151, 152]. The corresponding
optimization problem can be written as

                                      2B 2B exp(− 1 ∣s − s ′ ∣2 )
                                    √ ∑∑
                                    1               4N0 v         v
                    minimize
                                                     ∣s   −       ∣
                                                  1                2
                                                                     ,
                                 2 2π v=1 v′′=1
                                  B             √
                                                 2N0    v   s v ′
                                            v ≠v
                                                                                (6.28)
                                    2B
                                    ∑ ∣s ∣2 ≤ 1.
                                  1
                    subject to
                                 2B v=1 v

For the optimization of 2D constellations based on (6.28), the SNR is set to 20 dB
(the SNR value is required for this optimization and we found the best results at the
mentioned value).
   In Fig. 6.4, the BLER of 64-1D constellations has been evaluated in the Nakagami-
m channel with diﬀerent m values and for the spectral eﬃciency of 6 bpcu. In each
case, the performance of the optimized constellation for the corresponding m-factor is
compared with the approximately equidistant 64-PAM constellation which is the well
known capacity maximizing high-SNR 1D constellation for the AWGN channel. In
the Nakagami-m channel with m = 1, which is the Rayleigh channel, the constellation
optimized for m = 1 shows a 0.4 dB gain in comparison to 64-PAM at a BLER of 10−4 .
For the case of m = 3, the constellation optimized for m = 3 shows a 0.2 dB gain in
comparison to equidistant 64-PAM at a BLER of 10−4 , and for the case m → ∞, which
is the AWGN channel, the constellation optimized for m = 10 performs approximately
the same as 64-PAM.
   Fig. 6.5 shows the comparison of the BLER of 2D and 4D constellations in the
AWGN channel for 4 bpcu. The length of the block is considered to be two channel
uses since the size of the largest constellation is 4D in these ﬁgures. These results
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 140 of 226


                                                                                                                        115


                                  10-2                      10-3
                                         64-PAM                        64-PAM                       64-PAM
                                         (6.25), m=1                   (6.25), m=3                  (6.25), m=10




                                                                                          10-3


               Block Error Rate




                                  10-3                      10-4                          10-4
                                         45            50       36      38           40       25   26     27       28
                                                                     Eb /N0 [dB]
                                         (a)                             (b)                            (c)


Figure 6.4: BLER comparison of a 1D constellation with a SISO conﬁguration for
     6 bpcu in Nakagami-m channels with diﬀerent values of m, a) equidistant 64-
     PAM vs. 64-PAM optimized for m = 1 in Nakagami-m fading with m = 1, b)
     equidistant 64-PAM vs. 64-PAM optimized for m = 3 in Nakagami-m fading
     with m = 3 , c) equidistant 64-PAM vs. 64-PAM optimized for m = 10 in an
     AWGN channel.



indicate that the 16-2D constellations, optimized either by solving problem (6.23) by
setting m = 10 or by solving problem (6.28), perform similarly to each other and have
approximately the same performance as the 16-2D constellation optimized in [127]
or a 16-HEX constellation. Furthermore, all these 16-2D optimized constellations
work 0.4 to 0.5 dB better than 16-QAM. The 256-4D constellation optimized in [127]
performs around 0.2 dB better than optimized 16-2D constellations, while the 256-4D
constellation optimized by solving problem (6.23) with m = 10 shows an additional 0.2
dB gain. Moreover, the performance of some of these constellations were checked in
the Rayleigh channel and, as expected, the 16-2D constellation designed for Rayleigh
outperforms the 2D constellation optimized for AWGN by 0.2 dB, and the 16-QAM
constellation by 0.4 dB at a BLER of 10−5 .
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 141 of 226


                                                                                                           116


                                  10-2




                                  10-3


               Block Error Rate



                                            16-QAM
                                  10-4      16-2D, [127]
                                            16-HEX
                                            16-2D, problem (6.28)
                                            16-2D, problem (6.23)
                                            256-4D, [127]
                                            256-4D, problem (6.23)

                                  10-5
                                      10   10.5      11      11.5        12        12.5   13   13.5   14
                                                                     Eb /N0 [dB]


Figure 6.5: BLER comparison of a 2D constellation with a SISO conﬁguration for
     4 bpcu in an AWGN channel.


   Constellations optimized for minimizing the BER can be achieved by solving prob-
lem (6.23) on the SER and ﬁnding the best bit-to-symbol mapping by using the binary
switching algorithm as described in Section 6.3, which we refer to as method A, or
alternatively by solving problem (6.24) on the BER which is the joint optimization of
the constellation shape and the bit-to-symbol mapping, which we refer to as method
B. Here, we compare these two methods. Fig. 6.6 illustrates the BER comparison
of diﬀerent 16-2D constellations in the SISO Rayleigh channel. It shows that the
16-2D constellation constructed based on method A by solving the problem (6.23)
with m = 1 outperforms the 16-2D constellation constructed based on method A by
using the constellation optimized in [127] for 0.4 dB at a BLER of 10−5 ; the 16-2D
constellation optimized based on method B with m = 1 provides an additional 0.4 dB
gain.
   For the case of the AWGN channel where we used a constellation optimized for
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 142 of 226


                                                                                            117



the AWGN channel, there is only a small preference in performance for the constel-
lation optimized using method B in comparison to method A, since as we observe in
Fig. 6.2(a) and Fig. 6.2(b), constellations optimized for SER using bound (6.17) and
for BER using bound (6.22) already have quite similar HEX-like shapes.




                                10-4
               Bit Error Rate




                                         16-2D, [127], method A
                                         16-2D, problem (6.23), method A
                                         16-2D, method B

                                10-5
                                    32   34        36        38        40    42   44   46
                                                               Eb /N0 [dB]


Figure 6.6: BER comparison of 2D constellations with a SISO conﬁguration for 4
     bpcu in a Rayleigh channel.

    In Fig. 6.7, the BER performance of the 2D constellation optimized by solving
problem (6.24) under a SISO antenna conﬁguration and in the AWGN channel is
examined. Among 2D constellations, 16-QAM with Gray mapping is outperformed
by the 16-2D constellation optimized for Nakagami-m with m = 10 by 0.3 dB at a
BLER of 10−5 . Furthermore, the 256-4D constellation optimized for Nakagami-m
with m = 10 outperforms the optimized 16-2D constellation by 0.5 dB at a BLER of
10−5 .
    The above results show that by increasing the dimensionality of the constellation,
there is more space for points to be further apart and this improves performance. Fur-
thermore, by increasing the number of points of a constellation the performance gap
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 143 of 226


                                                                                                           118




                                  10-3




                 Bit Error Rate


                                  10-4




                                            16-QAM, Gray mapping
                                            16-2D, problem (6.24)
                                            256-4D, problem (6.24)

                                  10-5
                                      10   10.5     11       11.5        12        12.5   13   13.5   14
                                                                     Eb /N0 [dB]


Figure 6.7: BER comparison of 2D constellation with a SISO conﬁguration for 4
     bpcu in an AWGN channel.



between constellations optimized based on the bounds (6.17) and (6.22) and distance
based constellations (e.g. [127]) increases. Results of this section are summarized in
Table 6.1.



6.4.1.2      Results for the MIMO Configuration

In this part of the performance evaluation, as the baseline, OSTBCs with QAM
constellations are compared against the schemes G2 -G4 , which consists of the use of
multidimensional constellations with OSTBC. Since BLER (or the BER of a block) is
used in the comparisons, constellations were optimized by using the problems (6.23)
and (6.24), and; therefore, one multidimensional constellation is used in each space-
time code block. As a reference for comparison, the same scheme is constructed by
using OSTBC and the constellation proposed in [127]. The scheme is also compared
with the Golden code [35] and the algebraic multiple-input single-output (MISO)
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 144 of 226


                                                                                119

Table 6.1: Performance advantage of optimized constellations in comparison with
     the best-known constellations in the literature for the SISO system.


              Constellation   m    bpcu   Metric   Performance Advantage
                 64-1D        1     6     BLER            0.4 dB
                 64-1D        3     6     BLER            0.2 dB
                 64-1D        10    6     BLER             0 dB
                 16-2D        10    4     BLER            ~ 0 dB
                 256-4D       10    4     BLER            0.2 dB
                 16-2D        10    4     BER             0.4 dB
                 256-4D       10    4     BER             0.8 dB




code in [139] which we refer to as the “Oggier code”. The constellations used with
the Golden code for 2 bpcu and 4 bpcu are BPSK and QPSK, respectively, and with
the Oggier code for 1 bpcu is BPSK. Furthermore, the scheme is compared with the
QOSTBC with optimal rotation in [56], used with QPSK for a spectral eﬃciency of
2 bpcu.
   In Fig. 6.8 the BLER performance of the Golden code, Alamouti’s OSTBC G1
and the scheme G2 , all with 2 bpcu, are compared in a Rayleigh channel. This result
shows that scheme G2 with a constellation optimized by solving the problem (6.23)
has the same performance as scheme G2 with a constellation optimized in [127]. Both
schemes outperform OSTBC by 0.4 dB in a 2 × 1 conﬁguration and by 0.5 dB in a
2 × 2 conﬁguration at a BLER of 10−4 . Furthermore, the Golden code in a 2 × 2
conﬁguration shows a BLER worse than OSTBC. Indeed, most algebraic codes are
designed for high rates and therefore show poor performance at low rates since not
all their degrees of freedom are well exploited.
   Fig. 6.9 shows the performance comparison of scheme G2 with OSTBC in 2×1 and
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 145 of 226


                                                                                                                120


                                  100




                                  10-1




               Block Error Rate
                                  10-2



                                                    Alamouti, 2×1
                                  10-3
                                                    Scheme G , 2×1, [127]
                                                             2
                                                    Scheme G , 2×1
                                                             2
                                                    Golden code, 2×2
                                  10-4              Alamouti, 2×2
                                                    Scheme G2 , 2×2, [127]
                                                    Scheme G , 2×2
                                                             2
                                       -5
                                  10
                                            0   2        4       6      8        10    12   14   16   18   20
                                                                             Eb /N0 [dB]


Figure 6.8: BLER comparison of scheme G2 , OSTBC and the Golden code for 2
     bpcu.



2 × 2 conﬁgurations and the Golden code 2 × 2 for 4 bpcu in a Rayleigh channel. The
outcome indicates that the scheme G2 with a constellation optimized by solving the
problem (6.23) and with a constellation optimized in [127] perform the same. They
also work better than OSTBC as one of the best codes for the 2 × 1 conﬁguration,
by 0.9 dB at a BLER of 10−3 . Furthermore, for the 2 × 2 antenna conﬁguration,
it is 0.9 dB better than OSTBC and only 0.5 dB worse than the Golden code at
10−4 . Note that the Golden code 2 × 2 outperforms G2 since it beneﬁts from more
degrees of freedom, but it also has four times more complexity in terms of complex
multiplications in each search for ML decoding even though the number of searches
is the same as that in the scheme.
   Fig. 6.10 shows the error performance of the schemes G3 and G4 for 3×1 and 4×1
antenna conﬁgurations, respectively, in a Rayleigh channel. The schemes G3 and G4
have approximately the same performance when used with either the constellation
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 146 of 226


                                                                                                             121


                                  100




                                  10-1




               Block Error Rate
                                  10-2



                                                 Alamouti, 2×1
                                  10-3
                                                 Scheme G , 2×1, [127]
                                                          2
                                                 Scheme G , 2×1
                                                          2
                                                 Alamouti, 2×2
                                  10-4           Scheme G2 , 2×2, [127]
                                                 Scheme G , 2×2
                                                          2
                                                 Golden code, 2×2

                                  10-5
                                         0   2        4       6      8        10    12   14   16   18   20
                                                                          Eb /N0 [dB]


Figure 6.9: BLER comparison of the scheme G2 , OSTBC and the Golden code for
     4 bpcu.




optimized by solving the problem (6.23) or the constellation optimized in [127], and
they outperform OSTBC by 1.5 dB in 3 × 1 and in 4 × 1 conﬁgurations at a BLER of
10−4 . Furthermore, the BLER comparison of the scheme and OSTBC in 3×2 and 4×2
conﬁgurations in Fig. 6.11 shows 1.7 dB and 1.8 dB improvement at 10−4 , respectively.
To compare the scheme with algebraic codes, the recently designed MISO code in [139]
(the “Oggier code”) that can support lower rates was tested; similar to the Golden
code in Fig. 6.8, its BLER is worse than the corresponding OSTBC.
   Fig. 6.12 shows the performance of the scheme G3 in comparison to OSTBC and
QOSTBC 4 × 1 and 4 × 2 for 2 bpcu. The results show that the scheme outperforms
OSTBC by around 4 dB at 10−3 and also outperforms QOSTBC 4 × 1 and 4 × 2 by
0.8 dB and 0.4 dB at 10−4 , respectively. Note that the improvement in comparison
to OSTBC or QOSTBC is achieved at the expense of more decoding complexity. In
the case of QOSTBC, joint pairwise decoding results in a lower number of searches,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 147 of 226


                                                                                                                         122


                                100




                                10-1




             Block Error Rate
                                10-2



                                                  OSTBC 3×1
                                10-3
                                                  Scheme G , 3×1, [127]
                                                           4
                                                  Scheme G , 3×1
                                                           4
                                                  Oggier code, 4×1
                                10-4              OSTBC, 4×1
                                                  Scheme G3 , 4×1, [127]
                                                  Scheme G , 4×1
                                                           3
                                     -5
                                10
                                          0   2        4       6        8       10    12       14        16    18   20
                                                                            Eb /N0 [dB]


Figure 6.10: BLER comparison of the schemes G3 and G4 , OSTBC and the Oggier
     code for 1 bpcu, with Nr = 1.


                                100




                                10-1
             Block Error Rate




                                10-2



                                                  OSTBC, 3×2
                                10-3
                                                  Oggier code, 4×2
                                                  OSTBC, 4×2
                                                  Scheme G , 3×2, [127]
                                                           4

                                10-4              Scheme G4 , 3×2
                                                  Scheme G , 4×2, [127]
                                                           3
                                                  Scheme G3 , 4×2

                                10-5
                                          0       2        4        6           8         10        12        14    16
                                                                            Eb /N0 [dB]


Figure 6.11: BLER comparison of the schemes G3 and G4 , OSTBC and the Oggier
     code for 1 bpcu, with Nr = 2.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 148 of 226


                                                                                                          123



but each search is more complex than the decoding of the scheme. Furthermore,
unlike the previous ﬁgures, the performance of the scheme with the constellation
achieved from solving the problem (6.23) outperforms the scheme with a constellation
optimized in [127] by 0.3 dB and 0.2 dB for 4×1 and 4×2 conﬁgurations, respectively.
In comparison to [127], since the modulation is optimized for the Rayleigh fading
channel, the performance is improved.
                                  100




                                  10-1
               Block Error Rate




                                  10-2


                                                OSTBC, 4×1
                                       -3       OSTBC, 4×2
                                  10
                                                QOSTBC, 4×1
                                                Scheme G , 4×1, [127]
                                                         3
                                                Scheme G3 , 4×1
                                  10-4          QOSTBC, 4×2
                                                Scheme G , 4×2, [127]
                                                         3
                                                Scheme G , 4×2
                                                         3

                                  10-5
                                            0   2        4        6         8         10   12   14   16
                                                                        Eb /N0 [dB]


Figure 6.12: BLER comparison of the scheme G3 , OSTBC and QOSTBC for 2
     bpcu.

   The BER of the scheme G3 in comparison to the QOSTBC for 4 × 1 and 4 × 2
conﬁgurations is shown in Fig. 6.13. For a 4 × 1 conﬁguration, scheme G3 with a
constellation optimized by solving the problem (6.23) outperforms scheme G3 with
method A and a constellation optimized in [127]. It also outperforms QOSTBC by
0.3 dB at BER of 10−5 . For a 4 × 2 conﬁguration, the scheme G3 with a constellation
optimized by solving the problem (6.23) and QOSTBC perform approximately the
same and outperform scheme G3 with method A and a constellation optimized in [127]
by 0.5 dB at BER of 10−5 .
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 149 of 226


                                                                                                        124


                                100




                                10-1




               Bit Error Rate
                                10-2




                                10-3
                                              Scheme G , 4×1, [127]
                                                       3
                                              QOSTBC, 4×1
                                              Scheme G , 4×1
                                                       3
                                10-4          Scheme G , 4×2, [127]
                                                       3
                                              QOSTBC, 4×2
                                              Scheme G , 4×2
                                                       3

                                     -5
                                10
                                          0   2        4       6          8         10   12   14   16
                                                                      Eb /N0 [dB]


    Figure 6.13: BER comparison of the scheme G3 and QOSTBC for 2 bpcu.



   Finally, Fig. 6.14 shows the performance of the generalized scheme G5 with one
16-4D constellation and a QPSK constellation in comparison with the scheme G4
for a 3 × 1 antenna conﬁguration used with a 64-6D constellation and an OSTBC
with a QPSK constellation in a Rayleigh channel. We observe that the scheme G4
outperforms G5 by 0.4 dB and G5 outperforms OSTBC by 0.3 dB at the BLER
of 10−4 . As explained in Section 6.1, the diﬀerence of the generalized scheme G5
and scheme G4 can be explained by using a complexity-performance trade-oﬀ. For
the ML decoding of scheme G4 , 64 searches in 6D space are necessary while for the
generalized scheme G5 , only 16 searches in 4D space and 4 searches in 2D space are
necessary. Thus, the generalized scheme has a lower decoding complexity and since
the points have less space to be far apart, the performance is degraded.
   By designing multidimensional constellations adapted to OSTBC, high perfor-
mance improvements can be achieved at the expense of increasing the complexity
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 150 of 226


                                                                                                              125


                                  100




                                  10-1




               Block Error Rate
                                  10-2




                                  10-3




                                  10-4              OSTBC
                                                    Scheme G5
                                                    Scheme G
                                                               4
                                       -5
                                  10
                                            0   2       4          6   8       10    12   14   16   18   20
                                                                           Eb /N0 [dB]


Figure 6.14: BLER comparison of the generalized scheme and OSTBC for 1.5 bpcu.


of decoding. Increasing the dimensionality of the constellation improves the per-
formance even though the size of the employed OSTBC, including the number of
antennas and the number of time slots, may be increased. Indeed, this is the main
reason that schemes G3 and G4 provide more gain in comparison to G2 . Additionally,
as observed in the results of the generalized scheme shown in Fig. 6.14, there exists
a complexity-performance trade-oﬀ when part of the independent symbols of the
OSTBC are used to carry dependent dimensions of multidimensional constellations.
Performance advantages of the results of this section are summarized in Table 6.2 for
2 bpcu. Note that for 1 bpcu, the gain in comparison to the best-known constellations
is approximately zero.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 151 of 226


                                                                                    126


Table 6.2: Performance advantage of optimized constellations in comparison with
     the best-known constellations in the literature for the MIMO Rayleigh fading
     channel and 2 bpcu.


               Scheme      Constellation   Metric   Performance Advantage
              G2 , 2 × 1      16-4D        BLER             0 dB
              G2 , 2 × 2      16-4D        BLER             0 dB
              G3 , 4 × 1      256-6D       BLER            0.3 dB
              G3 , 4 × 2      256-6D       BLER            0.2 dB
              G3 , 4 × 1      256-6D       BER             0.5 dB
              G3 , 4 × 2      256-6D       BER              0 dB


   The performance of G4 for a 3 × 1 antenna conﬁguration under imperfect channel
estimation in a Rayleigh fading channel is evaluated in Fig. 6.15. The channel esti-
mation method is assumed to be linear minimum mean square error (LMMSE). As
described in [153,154], the variance of the channel estimation error with LMMSE can
be modelled with a factor σE2 ranging from zero to one that corresponds to a coherent
receiver (perfect channel estimation) when it is set to zero and a non-coherent receiver
(no channel estimation) when it is set to one. It can be seen that when the channel is
estimated imperfectly, the BLER curves show an error ﬂoor at relatively high values.
   When the regular constellations such as QAM constellations are used, the decision
regions are very regular. Therefore, designing a low-complexity ML decoder for these
constellations is possible using the simple decision thresholds. However, for the ir-
regular constellations, the decision regions are very complex and designing a decoder
based on these regions may be infeasible. In both cases, sphere decoders may decrease
the decoding complexity [155]. However, for regular constellations, sphere decoders
with lower complexity can be designed.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 152 of 226


                                                                                                             127


                                 100




                                 10-1




              Block Error Rate
                                 10-2
                                                         2
                                                OSTBC, σ =0.1
                                                         E
                                                            2
                                                Scheme G , σ =0.1
                                                        4   E
                                                OSTBC, σ2 =0.05
                                                        E
                                 10-3           Scheme G , σ2 =0.05
                                                        4   E
                                                        2
                                                OSTBC, σ =0
                                                        E
                                                            2
                                                Scheme G , σ =0
                                                        4   E

                                 10-4
                                        0   2        4       6        8       10    12   14   16   18   20
                                                                          Eb /N0 [dB]


Figure 6.15: BLER comparison of the scheme G4 in three diﬀerent values of σE2 for
     2 bpcu with a 3 × 1 antenna conﬁguration.



6.4.2    The Polar Coded Scheme

In this section, the constellation optimized based on the error bounds are used in
construction of MLPCM. For all cases, the polar code design method described in
Section 4.5 is employed. Fig. 6.16 shows the result of the comparison of MLPCM
scheme constructed using 16-HEX, 16-QAM, 8-QAM, circular 8-QAM, and 8-HEX
in an AWGN channel with a SISO antenna conﬁguration. All constellations are
used with SPM. For MLPCM with 16-point and 8-point constellations Ntot is set to
1024 and 768 bits, respectively. The polar codes are constructed at a FER of 0.01.
We observe that 16-QAM outperforms 16-HEX and 8-HEX outperforms 8-QAM and
circular 8-QAM constellations.
   In Fig. 6.17, the performances of the optimized 16-2D constellation for m = 1, 16-
QAM, circular 8-QAM, optimized 8-2D constellation, and 8-HEX in an independent
Rayleigh fading channel with a SISO antenna conﬁguration are evaluated. We observe
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 153 of 226


                                                                                                          128


                                  100




                                  10-1


               Frame Error Rate



                                  10-2
                                               16-HEX
                                               16-QAM
                                               8-QAM
                                               Circular 8-QAM
                                               8-HEX

                                  10-3
                                         1   1.5    2     2.5   3       3.5       4   4.5   5   5.5   6
                                                                    Eb /N0 [dB]


Figure 6.16: FER comparison of the MLPCM scheme constructed using 16-HEX,
     16-QAM, 8-QAM, circular 8-QAM and 8-HEX in an AWGN channel.




that 8-HEX provides the best performance among 8-point constellations and 16-QAM
provides better performance in comparison to the optimized 16-2D constellation for
m = 1 when used with polar codes at a FER of 0.01.
   Fig. 6.18 shows the comparison of the mutual information of 16-HEX, 16-QAM,
8-QAM, circular 8-QAM and 8-HEX constellations in an AWGN channel with a
SISO antenna conﬁguration. We observe that the optimized 16-HEX and 8-HEX
constellations have higher mutual information than the same size QAM constellations.
However, in Fig. 6.16, the performance of the 16-QAM constellation was better than
the 16-HEX constellation. Indeed, the higher mutual information does not guarantee
better performance when constellations are used with outer FEC codes.
   Fig. 6.19 shows the comparison of the mutual information of optimized 16-2D
constellation for m = 1, 16-QAM, circular 8-QAM, optimized 8-2D constellation for
m = 1 and 8-HEX in an independent Rayleigh fading channel with a SISO antenna
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 154 of 226


                                                                                                                              129


                                                100




                                           10-1


              Frame Error Rate



                                           10-2
                                                            Optimized 16-2D
                                                            16-QAM
                                                            Circular 8-QAM
                                                            Optimized 8-2D
                                                            8-HEX

                                           10-3
                                                      5   5.5       6   6.5   7       7.5       8   8.5   9        9.5   10
                                                                                  Eb /N0 [dB]


Figure 6.17: FER comparison of the MLPCM scheme constructed using optimized
     16-2D constellation for m = 1, 16-QAM, circular 8-QAM, optimized 8-2D con-
     stellation for m = 1 and 8-HEX in an independent Rayleigh fading channel.


                                                 4



                                                3.5
                    Mutual Information [bits]




                                                 3



                                                2.5



                                                 2
                                                            16-HEX
                                                            16-QAM
                                                1.5         8-HEX
                                                            Circular 8-QAM
                                                            8-QAM
                                                 1
                                                      5         6       7         8         9        10       11         12
                                                                                   SNR [dB]


Figure 6.18: Comparison of the mutual information of 16-HEX, 16-QAM, 8-QAM,
     circular 8-QAM and 8-HEX constellations in an AWGN channel.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 155 of 226


                                                                                                           130



conﬁguration. We observe that the mutual information of the optimized 16-2D and
8-2D constellations for m = 1 is higher than the 16-QAM and 8-HEX constellations,
respectively. However, similar to the AWGN channel, 16-QAM and 8-HEX constel-
lations work better when used with polar codes.
                                            4



                                           3.5
               Mutual Information [bits]




                                            3



                                           2.5



                                            2
                                                     Optimized 16-2D
                                                     16-QAM
                                           1.5       Optimized 8-2D
                                                     Circular 8-QAM
                                                     8-HEX
                                            1
                                                 8   9       10        11      12      13   14   15   16
                                                                            SNR [dB]


Figure 6.19: Comparison of the mutual information of optimized 16-2D constellation
     for m = 1, 16-QAM, circular 8-QAM, optimized 8-2D constellation for m = 1
     and 8-HEX in an independent Rayleigh fading channel.

   Fig. 6.20 provides a comparison of MLPCM constructed using QOSTBC with a
BPSK constellation and the OSTBC with a 16-6D constellation at 0.75 bpcu. The
channel is a Rayleigh slow fading with fd = 10−5 . In this case, since the 16-point
cubic constellation cannot be constructed, a 16-2D constellation optimized using the
methods of this chapter is employed. For the QOSTBC, the corresponding space-time
constellation is constructed by substitution of BPSK in the STBC structure with the
corresponding optimal rotation. All codewords are of a total length of 2048 bits. In
both 4 × 1 and 4 × 2 antenna conﬁgurations, OSTBC with 16-6D outperforms the
QOSTBC for 0.6 dB at a FER of 0.01.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 156 of 226


                                                                                           131


                                  100




                                  10-1


               Frame Error Rate



                                  10-2

                                           QOSTBC 4×1, BPSK
                                           OOSTBC 4×1, 16-2D
                                           QOSTBC 4×2, BPSK
                                           OSTBC 4×2, 16-2D

                                  10-3
                                      -2    0        2         4        6    8   10   12
                                                               Eb /N0 [dB]


Figure 6.20: FER comparison of the MLPCM scheme constructed using QOSTBC
     with BPSK and OSTBC with a 16-6D constellation in a Rayleigh slow fading
     channel.



   Fig. 6.21 shows the comparison of MLPCM constructed using QOSTBC with
QPSK and the optimal rotation and the OSTBC with 256-6D at 1.5 bpcu in a
Rayleigh slow fading channel with fd = 10−5 . We observe that the QOSTBC outper-
forms the OSTBC with 256-6D. Indeed, the constellations optimized using bounds
on the performance of uncoded systems, despite beneﬁting from a high average mu-
tual information at high SNR, do not work well when concatenated with FEC codes
due to their low average mutual information at low-to-moderate SNRs, and a bad
constellation structure for the outer FEC code.
   However, in Fig. 6.20, we showed an example of use cases of the optimized constel-
lations when concatenated with polar codes. Indeed, multidimensional constellations,
introduced in this chapter, can be constructed for especial spectral eﬃciencies when
the construction of other STBCs is diﬃcult, e.g., at low spectral eﬃciencies. These
constellations in conjugation with polar codes can construct power eﬃcient schemes.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 157 of 226


                                                                                          132


                                  100




                                  10-1


               Frame Error Rate



                                  10-2

                                           OSTBC 4×1, 16-2D
                                           QOSTBC 4×1, BPSK
                                           OSTBC 4×2, 16-2D
                                           QOSTBC 4×2, BPSK

                                  10-3
                                      -2    0       2         4        6    8   10   12
                                                              Eb /N0 [dB]


Figure 6.21: FER comparison of the MLPCM scheme constructed using QOSTBC
     with QPSK and OSTBC with a 256-6D constellation in a Rayleigh slow fading
     channel.


As an example, while 22B̄ -QAM constellations seem to perform well with FEC codes
in comparison to other power eﬃcient 16-2D constellations, 22B̄+1 -QAM constellations
do not work well with FEC codes and the optimized constellations, e.g., for m = 10
can perform better in both AWGN and Rayleigh fading channels.



6.5     Conclusion

In this chapter, two bounds on the performance of the SER and BER of multidimen-
sional constellations in a Nakagami-m fading channel at high SNR are derived. These
bounds are used to obtain the constellations that minimize the SER and BER. The
convexity of the SER and BER upper bounds is proven for 1D constellations. As the
result of optimization, SER-minimizing 1D, 2D and multidimensional constellations
overcome the best-known constellations in SISO conﬁguration. The BER-minimizing
constellations optimized using the BER bound outperform the constellations found
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 158 of 226


                                                                                 133

based on the independent optimization of shape and the bit-to-symbol mapping. In
addition, it is shown that adapting the constellations based on the channel parameter
m can improve the performance.
   The multidimensional constellations were also optimized for the OSTBC and it is
observed that these constellations can improve the BLER of the OSTBC in compari-
son to regular 2D QAM constellations. The OSTBC with multidimensional constella-
tions works well for low-to-moderate spectral eﬃciencies where all degrees of freedom
of algebraic codes cannot be fully exploited. Even though the non-orthogonal alge-
braic codes may provide better performance than orthogonal STBCs at high spectral
eﬃciencies, the optimized constellations provide a trade-oﬀ between decoding com-
plexity and performance. Furthermore, the scheme outperforms QOSTBCs but this
improvement is achieved at the expense of higher ML decoding complexity. Finally,
the proposed generalized scheme can provide a complexity-performance trade-oﬀ for
OSTBCs with multidimensional constellations. In this chapter, the performance ad-
vantage of optimized constellations in presence of polar codes is demonstrated. In
particular, they can provide better performance at spectral eﬃciencies, in which the
construction of regular multidimensional constellations or STBCs is diﬃcult. One
of the shortcomings of multidimensional constellations, that makes the optimization
quite diﬃcult, is their large number of variables. Furthermore, the optimization of
multidimensional constellations based on the error bounds does not guarantee high
mutual information or low outage probability at low-to-moderate SNRs.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 159 of 226


                                                                                                 134

6.6      Appendix A

6.6.1     Derivation of (6.14):                      SER Union Bound for a

          Nakagami-m Channel

By using the Chernoﬀ bound, (6.13) is upper bounded as


                                     nr =1 ∑nt =1 ∣hnt ,nr ∣ ⎞
                                ⎛ ⎛ ∑N                                             ⎞
                                            Nt              2
             P(s → ŝ ∣ H) ≤ exp −                              ∑ ∣s(κ) − ŝ(κ) ∣2
                                       r                         K

                                ⎝ ⎝         4N0               ⎠ κ=1                ⎠
                                                                                               (6.29)
                            ∣hnt ,nr ∣2 K (κ) (κ) 2
             = ∏ ∏ exp (− (            ) ∑ ∣s − ŝ ∣ ) .
                Nr N t

               j=1 i=1        4N0        κ=1

By considering the distribution of ∣hnt ,nr ∣2 for Nakagami-m fading, the PEP can be
upper bounded further as


                 P(s → ŝ) ≤
                                                  4mNt Nr
                                                                                   m.
                               ∏nrr=1 ∏ntt=1 (γ̄nt ,nr                         + 4)
                                  N      N
                                                           K
                                                           C ∣s(κ) −ŝ(κ) ∣2
                                                         ∑κ=1                                  (6.30)
                                                                m


   From (6.30), a union bound on the SER of OSTBC with multidimensional con-
stellations can be derived as (6.14).


6.6.2     Derivation of (6.17): The Second SER Union Bound
          for a Nakagami-m Channel

At high SNR where γ̄nt ,nr /m>>4, the PEP in (6.30) can in turn can be bounded by

                                                (4m)mNt Nr
              P(s → ŝ) ≤                                                                  .   (6.31)
                            (∏N
                              nr =1 ∏nt =1 γ̄nt ,nr ) (∑κ=1 ∣s − ŝ(κ) ∣2 )
                                r    Nt                 KC (κ)                    mNt Nr



From (6.31), the corresponding union bound on the SER can be derived as (6.17).
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 160 of 226


                                                                                                 135

6.6.3         Derivation of (6.21): SER Union Bound for an AWGN
              Channel

To prove (6.21), starting from (6.29) and by considering ∣hnt ,nr ∣2 = 1 for the AWGN
channel, the PEP upper bound is written as


                                                            Nr Nt KC (κ) (κ) 2
                       P(s → ŝ) ≤ exp (− (                      ) ∑ ∣s − ŝ ∣ ) .             (6.32)
                                                            4N0 κ=1

   Finally, by considering the union bound, (6.21) can be derived.



6.7      Appendix B

6.7.1         Proof of Convexity of (6.14) for 1D Constellations

For simplicity let us assume γ̄nt ,nr is the same for all paths, i.e., γ̄ ′ = γ̄nt ,nr . For 1D
constellations, (6.30) can be written as

                                                                     ′′

                                P(s → ŝ) ≤
                                                                    CB
                                                                                       ,       (6.33)
                                                  (m  (s − ŝ)2 + 4)
                                                   γ̄   ′                   mNt Nr



where CB = 4mNt Nr . Setting δ̂s = (s − ŝ) and x = CB (   δ̂ + 4)−mNt Nr , we take the
         ′′                                            γ̄ ′ 2                ′′

                                                       m s
second derivative of x to examine the convexity. It can be given as


                                                       (2mNt Nr + 1)δ̂s2 γ̄ ′ /m − 4
                                = 2γ̄ ′ Nt Nr C
                        d2 x                      ′′
                                                                                           .   (6.34)
                                                             (m δ̂s + 4)2+mNt Nr
                                                                ′
                                                              γ̄ 2
                        dδ̂s2

   For convexity of (6.30), d2 x/dδ̂s2 should be positive. This only happens if the
following condition is satisﬁed:


                                  x′ ∶= √                                  < ∣δ̂s ∣.
                                                            2
                                                                                               (6.35)
                                            m (2mNt Nr              + 1)
                                            γ̄ ′
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 161 of 226


                                                                                         136

     Therefore, the minimum distance of the constellation points should be greater
than x′ . For OSTBCs, the total average SNR of each received matrix G is simpliﬁed
as γ̄ = E[∑ ∑ ∣hnt ,nr ∣2 ]/N0 = Nt Nr /N0 , which results in γ̄ = Nt Nr γ̄ ′ . Therefore, x′
              nt nr
can be rewritten in terms of the total average SNR as (6.16). Given the convexity
condition in (6.35), the upper bound on the PEP in (6.33) is convex on mutually
excluded sets since either δ̂s > x′ or δ̂s < −x′ for each pair of points. Because the
sum of convex functions preserves the convexity [142], the union bound on the PEP
in (6.17) is also convex in the convexity regions of (6.33) given in (6.15). The more
general case, where γ̄nt ,nr is diﬀerent for each path, can be proven by considering
the log-convexity of (6.30) for 1D constellations. The log-convexity of pairwise error
probabilities is also used in [128] in the case of constellation design for a relay channel.



6.7.2         Proof of Convexity of (6.17) for 1D Constellations

For 1D constellations, (6.31) can be written as

                                                       ′′

                                   P(s → ŝ) ≤
                                                     CB
                                               (s − ŝ)2mNt Nr
                                                               ,                      (6.36)

where CB = (4m)mNt Nr /γ̄. We set y = CB (s − ŝ)−2mNt Nr . Hence d2 x/dδ̂s2 can be given
         ′′                                     ′′




as


                              = 2mNt Nr CB (2mNt Nr + 1)δ −2(mNt Nr +1) .
                      d2 x                 ′′
                                                                                      (6.37)
                      dδ̂s2

     For convexity of (6.37), it is suﬃcient that δ̂s > 0. First, we explain why δ̂s
can be non-negative. Without loss of generality, we can assume a speciﬁc ordering
for 1D constellations, since symbol labelling is not eﬀective on the SER. Thus, we
can set s1 ≤ s2 ≤ ... ≤ s2B . Therefore, we can assume δ̂s is always non-negative so
the convexity condition is limited to δ̂s ≠ 0. This observation is consistent with the
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 162 of 226


                                                                                                                                   137

asymptotic behavior of (6.16) since, as γ̄ tends to inﬁnity, x tends to zero. Therefore,
PEP in (6.36) is a convex function on mutually excluded sets corresponding to δ̂s > 0
or δ̂s < 0. The rest of the proof is the same as the last part in Appendix 6.7.1.



6.8       Appendix C: A Proof for the Simplified De-

          coder of OSTBCs

Here, a proof for the simpliﬁed decoder of OSTBCs is presented. Due to the algebraic
complexity, we show the proof only for the case of two transmit and one receive
antennas. Proving all other cases is strait forward using the same steps. We start
with the signal deﬁnition and the ML decoder:


                                           y1 = h1,1 s1 + h2,1 s2 + w1 ,
                                                                                                                                 (6.38)
                                           y2 =     h1,1 s∗2    − h2,1 s∗1     + w2 ,



                 P(y1 , y2 ∣s1 , s2 ) =
                                            1 − N1 (∣y1 −h1,1 s1 −h2,1 s2 ∣2 +∣y2 −h1,1 s∗2 +h2,1 s∗1 ∣2 )
                                               e 0                                                         .                     (6.39)
                                           πN0

   After some extensions, (6.39) can be written as

                                  1 − N1 (∣y1 ∣2 +∣y2 ∣2 −Ψ∗1 s1 −Ψ1 s∗1 −Ψ∗2 s2 −Ψ2 s∗2 )
        P(y1 , y2 ∣s1 , s2 ) =       e 0
                                 πN0
                                       − 1 (∣h ∣2 ∣s ∣2 +h h∗ s s∗ +h∗ h s∗ s +∣h ∣2 ∣s ∣2 )                                     (6.40)
                                     .e N0 1,1 1 1,1 2,1 1 2 1,1 2,1 1 2 2,1 2
                                        − N1     (∣h2,1 ∣2 ∣s1 ∣2 −h1,1 h∗2,1 s1 s∗2 −h∗1,1 h2,1 s∗1 s2 +∣h1,1 ∣2 ∣s2 ∣2 )
                                      .e     0                                                                               ,

where
                                               Ψ1 = h∗1,1 y1 − h2,1 y2∗ ,
                                                                                                                                 (6.41)
                                               Ψ2 =      h1,1 y2∗     + h∗2,1 y1 .

   Finally, (6.40) can be simpliﬁed as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 163 of 226


                                                                                                                       138




                          1 − N1 (∣y1 ∣2 +∣y2 ∣2 − ∣ΨK̄1 ∣2 − ∣ΨK̄2 ∣2 ) − K̄N1 ∣Ψ1 −K̄s1 ∣2 − K̄N1 ∣Ψ2 −K̄s2 ∣2
  P(y1 , y2 ∣s1 , s2 ) =     e 0                                        .e     0            .e     0             ,   (6.42)
                         πN0

where
                                                K̄ = ∑ ∑ ∣hnt ,nr ∣2 .                                               (6.43)
                                                        nt nr

   The ﬁrst exponential term in (6.42) remains the same for all constellation points
and therefore, it can be neglected in decoding. The second and the third exponential
terms show that the ML decoding of the ﬁrst and the second symbols of a STBC is
separable. The same approach can be used to simplify the decoder for larger STBCs.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 164 of 226




Chapter 7


Coded Space-Time Signal Design in Slow
Fading Broadcast Channels


Slow fading broadcast channels can model a wide range of wireless applications in
which the channel fading coeﬃcients change much more slower than the transmission
rate (e.g., the control channel for moving user front-ends). When the wireless applica-
tion is delay-tolerant, multiple realizations of the fading coeﬃcients can be employed
to observe an ergodic channel. However, many applications in slow fading broadcast
channels are delay-sensitive and due to the diﬀerence of channel state information
(CSI) experienced by diﬀerent users, the CSIT is not available or cannot be used.
Therefore, the observed channels are non-ergodic. Consequently, for modulation and
coding across these channels, the high throughput adaptive modulation and coding
schemes cannot be employed. Instead, the signal should provide on average reliable
throughput for all users. To achieve reliable throughput, the signal can be designed
to minimize the average FER at an average SNR for given channel statistics (e.g.,
Rayleigh fading). Alternatively, to design reliable schemes, the outage probability
can be minimized since it is a lower bound on the FER of the system in non-ergodic
fading broadcast channels [56, 156, references therein].
   MIMO systems can exploit spatial diversity and multiplexing to minimize the



                                         139
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 165 of 226


                                                                                     140

outage probability in fading channels. STBCs are a class of low-complexity MIMO
schemes that can achieve low outage probability without CSIT. Thus, STBCs are a
reasonable solution for communicating over slow fading broadcast channels. OSTBCs,
introduced by Alamouti in [110] and by Tarokh, Jafarkhani and Calderbank in [133],
beneﬁt from low decoding complexity and can use the full spatial diversity. However,
they cannot achieve any coding gain and suﬀer from a rate loss as the number of
antennas grows. To overcome these limitations, QSTBCs [135], super-orthogonal
space-time trellis codes [157], algebraic codes [35, 158], [138, references therein], and
space-time super-modulations [159] have been proposed.
   Tarokh et al., in [33], introduced the rank and determinant criteria as two useful
measures for designing STBCs at high SNRs. Even though most STBCs are designed
on the basis of these criteria, they do not guarantee good performance at low-to-
moderate SNRs [55]. Instead, STBCs can be optimized by minimizing the outage
probability at a given SNR.
   Typically, since MLC/MSD achieves the channel capacity, the symbol-wise average
mutual information is maximized for signal design assuming that capacity-achieving
FEC codes are employed [53]. Similarly, as we will show in this chapter, the symbol-
wise outage probability can be minimized to achieve reliable STBCs for non-ergodic
channels. To estimate the outage with low-complexity, bounds on the outage proba-
bility may be employed [57]. However, deriving tight outage bounds for the general
form of STBCs presents diﬃculties. Alternatively, as we will show in Section 7.4, an
upper bound on the outage probability of the general form of STBCs can be derived
by substituting the cutoﬀ rate [8, 160, 161] instead of the mutual information. Al-
though this bound models the diversity and can be used to suggest a general form
for the signal, it is not tight enough to achieve good coding gain. Thus, due to the
lack of a tight closed form for the outage probability, we propose a relatively simple
optimization method to minimize the outage directly.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 166 of 226


                                                                                   141

   As we will show in this chapter, optimization on the basis of the outage probability
is especially useful in designing classes of STBCs that cannot be designed based on
the rank and determinant criteria. One of these classes is SBCs. SBCs, also known
as space only-codes, are a special case of STBCs in which the MIMO signal is only
distributed on antennas and does not use the time. In this case, a binary FEC outer
code with low-to-moderate code rates can compensate the coding gain that is achieved
using time in STBCs, while for high rate FEC outer codes, employing STBCs may still
provide substantially better performance. However, STBCs other than the OSTBCs,
typically suﬀer from high LLR estimation complexity in comparison to SBCs. Even
though this corresponds to a performance-complexity trade-oﬀ, the low-complexity
of SBCs motives the use of them for many applications.
   Increasing the diversity corresponds to decreasing the probability of bad scaling
and rotation in a fading channel. To increase the robustness of the signal against
the worse case rotation, constraints on the signal structure can be proposed based
on the approximate universality criterion for STBCs [162]. However, this can highly
increase the signal dimensionality and the LLR estimation complexity. In a FEC
coded system, the codeword can be averaged out many space-time blocks. Therefore,
to decrease the eﬀect of the worse case rotation, time-varying SBCs (TVSBCs) with
a random rotation in each space-time block rotation can be employed [37, 38].
   For designing SPM, the direct evaluation of the open form metrics on the perfor-
mance of MSD, such as the sum of binary channel cutoﬀ rates [58], is diﬃcult. Instead,
typically channel dependent pairwise metrics are used to design set-partitioning [163].
One relevant pairwise metric for slow fading channels is the pairwise outage proba-
bility [164]. Fortunately, by employing the cutoﬀ rate based outage bound, a closed
form upper bound on the pairwise outage probability can be derived. As we will show
in the results, it can improve the performance of the coded-modulation scheme.
   The signal design based on the outage probability can improve the performance
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 167 of 226


                                                                                 142

especially for long FEC codes [57]. However, since it does not consider the structure
of the FEC codes and decoders, it is not the best metric for designing signals used
with short to moderate length codes. Therefore, novel objective functions based on
the structure of FEC codes, decoders, and the bit-to-symbol mapping may improve
the performance of the joint coded-modulation scheme.
   To achieve the best match between polar codes and STBCs, the parameters of
the STBC can be adapted to the structure of the polar code and the corresponding
SCD. In this chapter, we propose a method for optimizing multilevel polar codes and
STBCs jointly. To this end, we change the parameters of the STBC to create a new
space-time code, ﬁnd a good SPM and optimize the polar code for the new STBC.
We repeat these steps consecutively until the best match is achieved. Here, given a
speciﬁc code rate and average SNR, the design objective of the concatenated polar
code and STBC is to minimize the FER.
   In this chapter, we aim to enhance the performance of the concatenation of STBCs
and multilevel polar codes for slow fading broadcast channels. Thus, we optimize
STBCs, low-complexity SBCs [74,81], and TVSBCs [37] using the outage probability
and the joint optimization method. We derive an upper bound on the outage proba-
bility and the pairwise outage probability to design SPM. We also derive the outage
optimality condition for slow fading channels. In particular, we show that for MSD,
outage probabilities of all levels are optimally equal. Based on this observation, we
propose an outage rule to determine component code rates of a MLC/MSD scheme.
Here, all methods are only used for the oﬄine optimization of small MIMO systems.
   The rest of the chapter is organized as follows: in Section 7.1, the system model
is deﬁned; in Section 7.2, the STBC design methods and codes used in this chapter
are reviewed; in Section 7.3, the STBC design by minimizing the outage probability
is described; in Section 7.4, the bounds on the outage probability are derived; in
Section 7.5, the design elements of MLPCM, including the outage rule for determining
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 168 of 226


                                                                                   143

component code rates, the labelling algorithm, and the MLPCM design procedure
are discussed; in Section 7.6, the joint optimization of polar codes and STBCs is
explained; in Section 7.7, the numerical results are presented; and in Section 7.8, the
conclusions are provided.



7.1     System Model

The system model is deﬁned in Chapter 2 in which the CSIT is not available.



7.2     Review of STBC Design Methods

In this section, we review the structure and the design methods of STBCs, SBCs, and
TVSBCs used in this chapter.


7.2.1    Space-Time Block Codes

The rank and determinant criteria are extremely eﬀective in minimizing the union
bound of the PEP of STBCs at high SNRs. The rank of the pairwise diﬀerence matrix,
∆, as a measure of the diversity, and the determinant of ∆∆H , as a measure of the
coding gain for STBCs have been widely used for the design of codes. One of the well-
known STBCs designed with this method, capable of achieving full diversity and the
highest coding gain for a 2 × 2 antenna conﬁguration, is the Golden code introduced
by Belﬁore et al. in [35]. The structure of the Golden code, herein referred to as
Matrix G6 , is given by


                                   ⎡                               ⎤
                               1 ⎢⎢ α(s1 + s2 θ) α(s3 + s4 θ)⎥⎥
                          G6 = √ ⎢                                 ⎥,             (7.1)
                                5 ⎢⎣ᾱ(s3 + s4 θ̄) ᾱ(s1 + s2 θ̄)⎥⎦
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 169 of 226


                                                                                        144

where s1 , s2 , s3 , and s4 are symbols of the code chosen from a constellation with
                            √
cardinality ∣2B̂ ∣, θ = (1 + 5)/2, θ̄ = 1 − θ, α = 1 + (1 − θ), and ᾱ = 1 + (1 − θ̄), and
    √
 = −1. The Golden code suﬀers from high decoding complexity. Later, Sezigner
and Sari in [158] introduced a 2 × 2 STBC to reduce the decoding complexity of the
Golden code. This code, herein referred to as Matrix G7 and can be written as


                                 ⎡                                 ⎤
                                 ⎢ α1 s1 + α2 s3 α1 s2 + α2 s4 ⎥
                           G7 = ⎢⎢                                 ⎥,
                                                                   ⎥                  (7.2)
                                 ⎢−β1 s∗2 − β2 s∗4 β1 s∗1 + β2 s∗3 ⎥
                                 ⎣                                 ⎦

                  √          √
where α1 = β1 = 1/ 2, α2 = 1/ 2eφ , β2 = −α2 and ∗ denotes the conjugate. Using
a numerical search, φ = 114.29○ is found to maximize the minimum determinant for
QPSK [158]. As shown in [158], G7 performs only slightly worse than G6 .
   For capacity-achieving codes, the constellation or STBC that maximizes the av-
erage mutual information is one of the best modulations for achieving a performance
close to capacity [53]. Therefore, maximizing the average mutual information can be
used as a SNR-dependent metric for design and analysis of STBCs [165]. The mutual
information for a given realization of H can be written as


            I(Y; G∣γ̄, H) = ∑ P(Gi )EY [ log2 (                              )].
                                                        P(Y∣Gi , H, γ̄)
                                                    ∑j P(Gj )P(Y∣Gj , H, γ̄)
                                                                                      (7.3)
                              i

   For notational convenience, I(Y; G∣γ̄, H) is denoted as I hereinafter. The average
mutual information can be estimated by taking the expectation over H as I(Y; G∣γ̄) =
EH [I].
   In [55], to achieve good performance at low SNRs, the Matrix G7 code is optimized
by maximizing the mutual information at low SNRs. As a result, the parameters of
the Matrix G6 code for low SNRs are diﬀerent from the code designed based on the
rank and determinant criteria. For example, for a wide range of low-to-moderate
SNRs and by employing QPSK, φ is found to be 135○ for Nr = 2.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 170 of 226


                                                                                 145

7.2.2     Space Block Codes and Time-varying Space Block
          Codes

As one of the simplest forms of STBCs, OSTBCs beneﬁt from low-complexity de-
coding. However, most high-performance STBCs have unnecessarily high decoding
complexity. Indeed, a strong binary FEC outer code can compensate for most of the
coding gain of the STBC that is achieved by timely expansion of the signal. There-
fore, to reduce the complexity of STBC detection, the code can be expended only
across the antennas (i.e. T = 1) to increase the transmission rate compared to single
input multiple output systems. This class of STBCs is herein referred to as SBCs. In
this section, we review the structure and design method of SBCs. The simplest form
of SBCs is the vector channel symbol introduced by Hochwald and ten Brink in [74].
This code can be written as


                              G8 = [s1    s2    ... sNt ]                       (7.4)


where snt is chosen from a QAM constellation. Instead of using available constella-
tions in the structure of SBCs, parameterized SBCs can be optimized according to
channel statistics. A parameterized SBC introduced in [166], herein referred to as
G9 , can be written as


                          G9 = [α1 s1 + β1 s2   α2 s1 + β2 s2 ].                (7.5)


Using G9 , the received vector can be given as y = sVH+w where s = [s1    s2 ] and V
is given as


                                     ⎡       ⎤
                                     ⎢α1 α2 ⎥
                                     ⎢
                                   V=⎢       ⎥.
                                             ⎥                                  (7.6)
                                     ⎢ β1 β2 ⎥
                                     ⎣       ⎦
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 171 of 226


                                                                                           146



     To achieve the maximum diversity for G9 , sVH must be of full rank. Thus, the
determinant of H and V should be non-zero. We know that ∣H∣ ≠ 0 since any matrix
with random variable elements will be full rank with probability one [56].
     In contrast, V should be adjusted to have a non-zero determinant. This results
in α1 β2 ≠ α2 β1 which must be used when designing G9 . In G9 only two symbols are
employed. By increasing the number of symbols, the number of degrees of freedom
for the optimization increases. To this end, we propose to use four diﬀerent symbols
in the structure of a SBC. The corresponding SBC structure can be given as


                             G10 = [α1 s1 + β1 s2   α2 s3 + β2 s4 ].                     (7.7)

The matrix V for G10 can be written as


                                   ⎡                 ⎤T
                                   ⎢α1 β1 0 0 ⎥
                              V = ⎢⎢                 ⎥ ,
                                                     ⎥                             (7.8)
                                   ⎢ 0 0 α2 β2 ⎥
                                   ⎣                 ⎦
where T is the transpose operator. In this case, as soon as all coeﬃcients are non-zero,
the matrix V is of full rank.
     In the next sections, we optimize the SBCs using diﬀerent metrics. All these codes
are designed on the basis of the following principles. First, to limit the emitted power
of each antenna, we assume ∣α1 ∣2 + ∣β1 ∣2 = ∣α2 ∣2 + ∣β2 ∣2 . Next, to limit the search space,
we set α2 = α1 and ∡α1 = 0○ . To satisfy α1 β2 ≠ α2 β1 for G9 , we can set β2 = β1 .
Without loss of generality, the same condition can be used for G10 . Therefore, the
phase of β1 , ϕ = ∡β1 , and the ratio of magnitudes ∣β1 ∣/∣α1 ∣ should be optimized. To
keep the total power constant, a power constraint is considered which can be given
as

                                         ∑ ∑ ∣g t ∣2 = 1.
                                     1
                                                                                         (7.9)
                                    Nt T nt t nt
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 172 of 226


                                                                                              147

     SBCs with higher number of transmit antennas can substantially enhance the
performance. In this chapter, we also optimize the extension of G10 for Nt = 3 given
as
                      G11 = [α1 s1 + β1 s2    α2 s3 + β2 s4   α3 s5 + β3 s6 ].             (7.10)

For G11 , to limit the search space, we set α1 = α2 = α3 = 1 and optimize other
parameters given the power condition ∣α1 ∣2 + ∣β1 ∣2 = ∣α2 ∣2 + ∣β2 ∣2 = ∣α3 ∣2 + ∣β3 ∣2 = 1/3.
     Introduced by Duyck et al. in [37], TVSBCs can improve the performance of
SBCs by providing a wide range of rotations for symbols of each antenna during
a codeword transmission. This in turn results in limiting the eﬀect of the worst-
case fading rotation and increasing the diversity. For implementing the TVSBC, the
corresponding SBC can be multiplied by a Nt × Nt matrix AR which is known at
the receiver. The main diagonal elements of AR are time-varying random complex
numbers with constant magnitudes given as eθi (t) . Therefore, the new TVSBC can
be written as G(t) = GAR . Matrix AR for the case of Nt = 2 can be given as


                                         ⎡ θ1 (t)          ⎤
                                         ⎢e           0 ⎥⎥
                                         ⎢
                                    AR = ⎢
                                                    θ2 (t) ⎥
                                                                                           (7.11)
                                         ⎢ 0                ⎥
                                                              ,
                                         ⎣         e        ⎦
where θ1 (t) and θ2 (t) are time-varying phase values. Since approximately universal
codes are already designed to be robust against the worst-case rotation [162], unlike
SBCs, they cannot be improved by applying time-varying schemes.


7.2.3      Spatial Modulation

SM is a special case of SBCs in which we turn on only one or few transmit antennas
depending on the symbol index in a SPM [167, 168]. However, since the number of
active transmit antennas is limited, the degrees of freedom to design the signal is
limited. This results in degrading the performance compared to SBCs with the same
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 173 of 226


                                                                                  148

spectral eﬃciency. Therefore, it is used when a lower number of radio frequency
chains can be employed. In the basic form of SM, during each time slot only one
antenna is turned on. Thus, the signal can be written as


                              G12 = [01∶i−1   si   0i+1∶Nt ].                   (7.12)


   Typically, for SM, the bit-to-symbol mapping is designed for the transmit an-
tenna indices and the constellation used on each antenna independently to reduce
the complexity of the decoder [167]. The polar coded SM with independent map-
ping is presented in [51]. However, by joint designing the bit-to-symbol mapping for
the transmit antenna indices and the constellation symbols, the system performance
can be improved [169]. Indeed, for the latter case, a multidimensional bit-to-symbol
mapping is designed for the entire signal.



7.3     STBC Design based on the Outage Probability

For non-ergodic channels, outage probability is an achievable bound on the FER of
a FEC coded system [56]. Thus, it is a useful metric for the design and analysis of
STBCs used with outer channel coding. The outage probability is the probability of
the instantaneous mutual information being less than a speciﬁc target rate Rtot B. It
can be written as


                    Pout (G, γ̄, Rtot B) ∶= P(I < Rtot B) = F(Rtot B),          (7.13)

where F(Rtot B) is the cumulative distribution function (CDF) of I. For the sake
of simplicity, the total outage probability of a STBC is denoted by  hereinafter.
Similarly, by substituting the mutual information for the bth address-bit of a speciﬁc
STBC in (7.13), the level-wise outage probabilities, i , can be deﬁned. The outage
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 174 of 226


                                                                                        149

probability can be numerically estimated as


                                 = ∫ 1(I, Rtot B)fH dH,                             (7.14)
                                     H


where the distribution of H is given as fH =
                                                        1
                                                            exp(−tr{HH H}), and 1(u, v) is
                                                  π Nt Nr
the unit step function deﬁned as

                                          ⎧
                                          ⎪
                                          ⎪
                                          ⎪
                                          ⎪1 u < v,
                                          ⎪
                                1(u, v) = ⎨
                                          ⎪
                                                                                     (7.15)
                                          ⎪
                                          ⎪
                                          ⎪0 otherwise.
                                          ⎪
                                          ⎩

   As a parallel concept, the -outage capacity for a given outage probability  is
deﬁned as
                                       C = F −1 ().                                (7.16)

Similarly, Ci ,i can be deﬁned for diﬀerent levels of a space-time signal. For a given i ,
Ci ,i can be approximated numerically by estimating the outage probability for a large
number of target rate values between 0 and 1 and choosing the one corresponding to
the target i .
   The outage probability MLPCM and BIPCM constructed using the bit-to-symbol
mapping methods proposed in Chapter 3 with G6 and G8 are compared in Fig 7.1
for a variety of spectral eﬃciencies. Time-varying schemes are abbreviated as TV in
this ﬁgure. As the immediate observation, the outage probability for BICM scheme
is worse than MLC/MSD. For BICM, time-varying scheme substantially improves
the outage probability. Once a bad rotation in a slow fading channel occurs, time-
varying schemes by rotating the signal in each channel-use can make the detection
of some symbols possible since the codeword spans in many channel-uses and some
symbols corresponding to each message bit are received correctly. For MLCs, when
high rates codes are used, the time-varying scheme can improve the performance due
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 175 of 226


                                                                                      150


to overcoming the worst case rotations. The advantage of the time-varying scheme is
more observable in the outage probability of BICM, since the bit-to-symbol mapping
is very eﬀective on the mutual information of BICM while it is not eﬀective on the
mutual information of MLC schemes. Indeed, we cannot design perfect mappings
since there is no tight bound to design the mapping for non-orthogonal schemes in a
slow fading channel. Instead, the general Euclidean distance has been used to design
the mapping.
   MLC/MSD used with STBCs optimized by minimizing the outage probability
can achieve high performance since, as we show in the following theorem, the outage
probability of MLC/MSD approaches the constellation-constrained outage probability
for a regular partition. For the deﬁnition of the regular partition refer to [106].

Theorem 5. The outage probability of MLC/MSD scheme approaches the
constellation-constrained outage probability of the slow fading broadcast channel given
a regular partition is used.

Proof. Using the chain rule of the mutual information, we can connect the total
mutual information and level-wise mutual informations as follows:


   = P(I < Rtot B) = P(I(Y; {G , ..., G }∣γ̄, H) < Rtot B) = P(∑ Ii < Rtot B),
                                                                 B
                                  1      B
                                                                                  (7.17)
                                                                i=1


where Gb is the set {G ∈ Xb } and Ii is deﬁned as the level-wise mutual information
given by I(Y; Gb ∣{G1 , ..., Gb−1 }, γ̄, H). For the last equality, we assumed since the
partitions are regular, the level-wise mutual informations are well-deﬁned. Note that
since the MLC/MSD scheme achieves the constellation-constraint mutual information
for any regular mapping, the mapping does not need to be SNR-adaptive.                 ∎

   Note that although constructing regular partitions is diﬃcult, we still can con-
struct good partitions and approach the substantial portion of the outage probability.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 176 of 226


                                                                                                                                                                                                                151

                       100                                                                                                            100




                       10-1                                                                                                           10-1
  Outage Probability




                                                                                                                 Outage Probability
                                      G , BIPCM                                                                                                  G , BIPCM
                                          8                                                                                                          8
                       10-2           G , BIPCM, TV
                                          8                                                                                           10-2       G , BIPCM, TV
                                                                                                                                                     8
                                      G , MLPCM                                                                                                  G , MLPCM
                                          8                                                                                                          8
                                      G , BIPCM                                                                                                  G , BIPCM
                                          6                                                                                                          6
                                      G , MLC, TV                                                                                                G , MLPCM, TV
                                          8                                                                                                          8
                                      G , MLPCM                                                                                                  G , MLPCM
                                          6                                                                                                          6

                       10-3                                                                                                           10-3
                              0   1           2       3       4       5         6       7       8       9   10                               2   4         6       8        10        12        14    16   18
                                                                  Eb /N0 [dB]                                                                                          Eb /N0 [dB]

                                                                   (a)                                                                                                 (b)

                       100                                                                                                            100




                       10-1                                                                                                           10-1
  Outage Probability




                                                                                                                 Outage Probability



                                      G 8 , BIPCM                                                                                                G 8 , BIPCM
                       10-2           G 8 , BIPCM, TV                                                                                 10-2       G 8 , BIPCM, TV
                                      G 8 , MLPCM                                                                                                G 8 , MLPCM
                                      G 6 , BIPCM                                                                                                G 6 , BIPCM
                                      G 8 , MLPCM, TV                                                                                            G 8 , MLC, TV
                                      G 6 , MLPCM                                                                                                G 6 , MLPCM

                       10-3                                                                                                           10-3
                              2       3           4       5           6             7       8       9       10                               4       6         8       10        12        14        16    18
                                                                  Eb /N0 [dB]                                                                                          Eb /N0 [dB]

                                                                   (c)                                                                                                 (d)

                       100                                                                                                            100




                       10-1                                                                                                           10-1
  Outage Probability




                                                                                                                 Outage Probability




                       10-2                                                                                                           10-2
                                      G , BIPCM                                                                                                  G , BIPCM
                                          8                                                                                                          8
                                      G , BIPCM, TV                                                                                              G , BIPCM, TV
                                          8                                                                                                          8
                                      G 8 , MLPCM                                                                                                G 8 , MLPCM
                                      G 8 , MLPCM, TV                                                                                            G 8 , MLPCM, TV

                       10-3                                                                                                           10-3
                              2       3           4       5           6             7       8       9       10                               4       6         8       10        12        14        16    18
                                                                  Eb /N0 [dB]                                                                                          Eb /N0 [dB]

                                                                   (e)                                                                                                  (f)


Figure 7.1: The outage probability comparison of G6 and G8 and TV G8 with a)
     Rtot = 0.5 and 2 bpcu, b) Rtot = 0.9 and 3.6 bpcu, c) Rtot = 0.5 and 3 bpcu, d)
     Rtot = 0.9 and 5.4 bpcu, and the comparison of G8 and TV G8 with e) Rtot = 0.5
     and 4 bpcu, and f) Rtot = 0.9 and 7.2 bpcu.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 177 of 226


                                                                                 152


We will discuss creating the bit-to-symbol mapping in Section 7.5.2.
   To compute the outage probability, due to unavailability of closed-form expres-
sions, (7.14) can be numerically computed or the simulation can be employed. For
the numerical optimization, typically the genetic algorithm or the particle swarm op-
timization (PSO) [170] is employed. In most cases, the genetic algorithm provides
a better answer for problems with discrete parameters and the PSO is used when
parameters are continuous. In this chapter, since the search space is continuous, the
PSO is employed. For the detailed explanation of steps, see [171] and the references
therein. For the faster convergence of the algorithm, we modiﬁed the PSO according
to the following principles. As the FER decreases, the number of realizations of H to
achieve an accurate estimation of the mutual information or the outage probability
should be increased. When the PSO starts, a small number of realizations of H is
enough to achieve a coarse estimation of the outage probability for the initial pop-
ulation since they are chosen randomly and thus are most likely far from a local or
global minima. Therefore, we increase the number of realizations of H to estimate
the mutual information or the outage as the best function value is lowered.
   The modiﬁed PSO optimization is formalized in Algorithm 8. The algorithm
iteratively updates the position of particles using the randomly generated vectors
u1 and u2 and constant parameters ω1 and ω2 . Vector u1 and parameter ω1 try to
return the ith particle to its last best position and vector u2 and parameter ω2 try
to move the particle toward the globally best found solution. The parameter N̂ is
the number of realizations of H to determine the outage probability and ω3 is the
corresponding velocity. The algorithm stops when the best solution for the vector of
STBC parameters (ζ) does not change for several iterations. Note that to optimize
TVSBCs, the TV sequence should also be considered in estimation of outage using
(7.14). Thus, when calculating I, we average it out over the TV sequences as well.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 178 of 226


                                                                                        153

 Algorithm 8: Modiﬁed PSO to Minimize the Outage
   Input : STBC matrix GX and γ̄
   Output: Optimal STBC parameters ζ̂
   Procedures:
   Update_STBC(ζ): Generates all points of GX by changing the vector of
    STBC parameters ζ with size NG and normalizes the average transmitted
    power per STBC matrix.
   [u1 , u2 ]=randu(NG ): Generates uniform random vectors in range [−1, 1] and
    size NG .
 1 do
 2     for i = 1 ∶ P opulation_Size do
 3          [u1 , u2 ]=randu(NG )
 4          ζ ′i = ζ i + ω1 u1 (ζ̄ i − ζ i ) + ω2 u2 (ζ̂ i − ζ i )
 5          GX = Update_STBC(ζ i + ζ ′i )
  6         (ζ i ) = ∫        1(I(GX ), Rtot B)fH dH
                      HN̂ ,i
  7         if (ζ i ) < (ζ̄) then
  8             ζ̄ i = ζ i
  9             N̂ = ω3 N̂

 10      ζ̂ i = arg min (ζ̄ κ ) ∀κ ∈ N eighborhood
                ζi
 11   while ¬ Stopping Criteria
 12   return ζ̂


      To design STBCs and SBCs using the outage probability, we use the conditions on
shaping and power provided in Section 7.2.2 to limit the search space and then we use
Algorithm 8 to determine the rest of the parameters. In this chapter, by employing
an additional linear search over the SNR [163, Algorithm 2], all STBCs and SBCs are
optimized at  = 0.01 for Nr = Nt . The optimized values for G7 for QPSK constellation
and Rtot = 1/2 are given as α1 = β1 = 0.314, α2 = 0.067 + 0.381, β2 = −0.070 + 0.384.
The optimized values of α1 , β1 , and ϕ for Rtot = 1/2 are as follows: for G9 , 0.5, 0.5,
and 330○ ; for TV G9 , 0.5, 0.5, and 180○ ; for G10 , 0.5, 0.5, and 45○ ; and for TV G10 ,
0.5, 0.5, and 45○ . The parameters α1 , β1 , and ϕ for Rtot = 9/10 are as follows: for G9 ,
0.5, 0.5, and 270○ ; for TV G9 , 0.48, 0.52, and 120○ ; for G10 , 0.33, 0.63, and 195○ ; and
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 179 of 226


                                                                                   154


for TV G10 , 0.34, 0.62, and 285○ .
   The results of the comparison of outage probabilities of the outage-optimized
schemes are shown in Fig. 7.2. For low-to-moderate FEC code rates, TV G10 shows
the minimum outage probability but performs very close to G8 . At high rates, for
moderate values of the outage probability (e.g., 0.001), G10 shows the least outage
probability while for lower values of the outage probability, TV G9 is better. Indeed,
the TV G9 beneﬁts from a higher diversity, which is useful at high spectral eﬃciencies,
while G10 beneﬁts from more ﬂexibility in optimization, which results in better codes
for low-to-moderate spectral eﬃciencies.



7.4      Upper Bound on the Outage Probability

A slow fading channel model and the corresponding signal have slow- and fast-
changing parameters. For example, fading coeﬃcients change slowly while AWGN
and TV sequences change fast. Thus, we need a class of bounds that can model both
eﬀects to achieve good design metrics. Tarokh et al., in [33], analyzed the perfor-
mance of STBCs using an upper bound on the PEP of STBCs without FEC coding
and derived the rank and determinant criteria for the slow fading channel, in which
the coeﬃcients of a STBC remains constant during one codeword transmission. How-
ever, this method cannot model both slow- and fast-changing parameters. Sezgin
and Jorswieck derived a bound on the outage probability of QOSTBCs by ﬁnding
the achievable fraction of the mutual information in [172]. Although this method
of bounding may result in tight bounds, it cannot be generalized to all classes of
STBCs due to unavailability of the achievable fraction of the mutual information or
the corresponding distribution. Thus, in this section, we derive an upper bound on
the outage probability that can model both kinds of parameters.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 180 of 226


                                                                                                               155




                                   100




                                   10-1
              Outage Probability




                                                 G 9 , MLC/MSD
                                        -2       G , MLC/MSD, TV
                                   10                9
                                                 G , MLC/MSD
                                                     8
                                                 G , MLC/MSD, TV
                                                     8
                                                 G , MLC/MSD
                                                     10
                                                 G 10 , MLC/MSD, TV

                                   10-3
                                             2   3        4           5        6        7        8    9   10
                                                                          Eb /N0 [dB]

                                                                           (a)


                                   100




                                   10-1
              Outage Probability




                                                 G 9 , MLC/MSD
                                        -2       G , MLC/MSD, TV
                                   10                9
                                                 G , MLC/MSD
                                                     8
                                                 G , MLC/MSD, TV
                                                     8
                                                 G , MLC/MSD
                                                     10
                                                 G 10 , MLC/MSD, TV

                                   10-3
                                             4       6        8           10       12       14       16   18
                                                                          Eb /N0 [dB]

                                                                           (b)


Figure 7.2: Outage probability comparison of G8 , G9 , and G10 and their TV variant
     with a) Rtot = 0.5 and 4 bpcu, and b) Rtot = 0.9 and 7.2 bpcu, both in a 2 × 2
     antenna conﬁguration.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 181 of 226


                                                                                   156


   Assuming that the cutoﬀ rate is a lower bound on the mutual information, we can
derive bounds on the outage probability. The cutoﬀ rate R0 can be written as

                                                    2B 2B
                        R0 (G∣γ̄, H) = max − log2 { ∑ ∑ ρ̂i,j },                (7.18)
                                       P(Gi )       i=1 j=1

where ρ̂i,j = ρ(Gi , Gj ∣γ̄, H)P(Gi )P(Gj ), in which ρ(Gi , Gj ∣γ̄, H) is the Bhat-
tacharyya coeﬃcient for the pair of STBC points Gi and Gj . Substituting the cutoﬀ
rate, (7.14) can be upper-bounded as


                              ≤ P(R0 (G∣γ̄, H) < Rtot B).                      (7.19)

Note that since the cutoﬀ rate is a lower bound on the mutual information, the
rate region of the outage is larger and thus (7.19) is an upper bound on the outage
probability. Observe that the cutoﬀ rate part models the fast-changing parameters
and the outage probability models the slow-changing parameters. The bound can be
written as
                                                              2 B 2B
                  P(R0 (G∣γ̄, H) < Rtot B) = P(2 −Rtot B
                                                           < ∑ ∑ ρ̂i,j ).       (7.20)
                                                              i=1 j=1

   The upper bound in (7.20) in comparison to the outage probability for the Alam-
outi and the Golden code is depicted in Fig. 7.3 for 2 bpcu.
   As we will explain more in Section 7.5.2, to design a SPM, relevant pairwise
metrics on the outage probability should be used. In [164], it is shown that the outage
probability can be upper bounded by union bounds of pairwise outage probabilities.
Therefore, the pairwise outage probability may be employed as a metric to design
good SPM. In the rest of this section, using the cutoﬀ rates similar to the upper
bound in (7.20), we derive a closed form for the upper bound on the pairwise outage
probability (UBPOP). We start with SBCs.

Proposition 4. For SBCs, a UBPOP is given as
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 182 of 226


                                                                                                                             157


                                      100




                                      10-1


                 Outage Probability



                                      10-2

                                                          Upper Bound, Alamouti
                                                          Upper Bound, G
                                                                             6
                                                          Outage, Alamouti
                                                          Outage, G
                                                                    6

                                           -3
                                      10
                                            -10      -8        -6       -4       -2    0        2   4    6     8      10
                                                                                  Eb /N0 [dB]


Figure 7.3: Comparison of the outage probability and the upper bound in (7.20)
     for Alamouti and Golden code with 2 bpcu in a 2 × 2 antenna conﬁguration.



                                                                             γL (Nr , −4N0 ∣∣∆i,j ∣∣−2 ln(qi,j ))
                                                P(qi,j < ρ̂i,j ) =
                                                                                         Γ(Nr )
                                                                                                                  ,        (7.21)

where qi,j ≥ 0 is a constant related to PEP and ∆i,j is the pairwise difference matrix
for pairs of Gi and Gj defined as ∆i,j = Gi − Gj , with elements δt,nt and γL (⋅) and
Γ(⋅) are lower incomplete gamma and gamma functions, respectively.

Proof. In Appendix. 7.9.                                                                                                       ∎

   Note that qi,j in general should be diﬀerent for each pair since the distance of pairs
in a STBC and correspondingly the eﬀective SNR and their eﬀect on union bounds
may be diﬀerent. However, ﬁnding qi,j needs complicated optimizations. Instead, we
can ﬁnd a relatively good value for qi,j as follows. Using (7.18), the pairwise events
{qi,j < ρ̂i,j } can be written as {R0 (Ĝi,j , γ̄∣H) < Ri,j } where Ri,j = − log2 ( + qi,j ) and
                                                                                   1 1
                                                                                   2 2
R0 (Ĝi,j , γ̄∣H) is the pairwise cutoﬀ rate. Assuming the average spectral eﬃciency
Rtot equals Ri,j for all pairs of the STBC, qi,j can be found as q = 21−Rtot − 1. Next,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 183 of 226


                                                                                                158

to make the upper bound manageable and ﬁnd a relevant metric for designing SPM,
we can approximate the UBPOP for STBCs as follows:

                                                        µ2
                                                   γL ( µ21 , −4N0 µµ12 ln(qi,j ))
                              P(qi,j < ρ̂i,j ) ≈                  µ2
                                                                                     ,        (7.22)
                                                              Γ( µ21 )

where
                    µ1 = Nr ∑ ∑ ∣δt,nt ∣2 ,        µ2 ≈ Nr ( ∑ ∑ ∣ ∑ δu,nt δv,n
                                                                Nt Nt
                                                                            ∗
                                                                                t
                                                                                  ∣2 ).       (7.23)
                                t   nt                          u=1 v=1   nt

The approximation is derived in Appendix. 7.10.
     Note that since we approximate the upper bound in (7.22), it is not anymore an
upper bound but it remains a relevant metric for designing SPM. This class of metrics
can be used to design the SPM for STBCs. However, for TVSBCs, we need to model
TV sequences as well. In this case, we can model the TV sequence using the cutoﬀ
rate since it is a fast-changing parameter. An approximation of UBPOP for a 2 × Nr
TVSBC is
                                                ln ( − 4N0 ln(qi,j )) − ln ( 1+µµ1 2 )
                                              ⎛                                        ⎞
                             < ρ̂i,j ) ≈ 1 − Q
                                                                                µ2
                    P(qi,j                               √                         1
                                                                                        ,     (7.24)
                                              ⎝             ln(1 + µ22 )
                                                                     µ                 ⎠
                                                                           1


where Q(.) is the Gaussian tail function. The ﬁrst two moments µ1 and µ2 are given
as


                  µ1 =Nr (∣δ1,1 ∣2 + ∣δ1,2 ∣2 ) − 2(a1 ∣δ1,1 δ1,2 ∣E[Ω] + a2 ),

                  µ2 =Nr (∣δ1,1 ∣4 + ∣δ1,2 ∣4 ) + 4a21 ∣δ1,1 δ1,2 ∣2 (Nr − E[Ω]2 )            (7.25)

                        − 4a1 Nr (∣δ1,1 ∣2 + ∣δ1,2 ∣2 )∣δ1,1 δ1,2 ∣(E[∣h1,nr ∣2 Ω] − E[Ω]),


where Ω = ∣ ∑ h1,nr h∗2,nr ∣ and coeﬃcients a1 and a2 are deﬁned in (7.36). The approx-
             nr
imation is derived in Appendix. 7.11.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 184 of 226


                                                                                     159

7.5      Polar Coded-Modulation Design

In this section, we explain diﬀerent aspects of polar coded-modulation design in-
cluding determining component code rates and designing the SPM. To design the
polar code, the information set should be determined. In this chapter, we use the
simulation-based best bit-channels rule proposed explained in Section 4.2.2. In this
method, we measure the number of ﬁrst error events for all bit-channels of all levels
and choose bit-channels with lowest error probabilities to determine {R1 , ..., RB }.


7.5.1     Outage-based Determining Component Code Rates

In this section, we derive a rule based on the outage probability for determining
component code rates and compare it with the best bit-channel rule. Two main
design rules for determining component code rates of MLC are capacity rule and
equal error probability rule for an ergodic channel [106]. When using capacity rule,
the component codes rates are chosen based on the constellation constraint subchannel
capacity. The capacity rule is only optimal for capacity achieving codes. However,
for non-capacity achieving codes, equal error probability rule is typically employed
due to the possibility of deriving bounds on the performance of the coded-modulation
scheme. For MLC/MSD, as N → ∞, these two rules will converge [1]. For non-ergodic
channels, the parallel concepts are the outage rule and the equal error rate rule. The
equal error rate rule can be applied similar to the ergodic channel. However, the
outage rule needs to be derived.
   When adjusting component code rates based on the outage rule, we would like to
set Ri = Ci ,i for the optimal i values that minimize the total outage of the coded-
modulation scheme using independent decoding of diﬀerent levels. Let us denote the
                                                              SD
total outage probability of sequential decoding of levels as Pout . This is a lower bound
on the FER of the coded-modulation scheme.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 185 of 226


                                                                                      160

            SD
Theorem 6. Pout is minimized for a regular SPM if level-wise outage probabilities
are equal and for any H realization, either all levels are in outage or no level is in
outage.

Proof. In MSD, an outage event occurs as soon as at least one level is in outage.
                    SD
Thus, we can write Pout = P(⋃{Ii < Ri }). Because the probability of the events
                                 i
{Ii < Ri } for all i = 1, ..., B is never less than the maximum of the probabilities of
                            SD
individual events, we have Pout ≥ max P(Ii < Ri ), with equality holds if the events
                                       i

are fully dependent. Since we assumed for all realizations of H, either all levels are
in outage or no level is in outage, the events are fully dependent and therefore, we
      SD
have Pout = max P(Ii < Ri ). Now let us assume Ci ,i is chosen so that the level-wise
                 i

outage probabilities are equal. Setting R1 < C1 ,1 results in decreasing P(I1 < R1 ).
However, since the total ∑ Ri is constant, we should set R2 > C2 ,2 that results in
increasing P(I2 < R2 ). Therefore, the maximum outage probability and consequently
                            i


 SD
Pout increase. Thus, for optimally we should choose level-wise outage probabilities
                   SD
equal to minimize Pout .                                                                ∎

   Note that in practice when 1 = 2 , ... = B for large FEC codes, we observe that
either all levels are in outage or no level is in outage. Therefore, based on the results
from Theorem 6, to determine component code rates Ri , we should minimize the
level-wise outage probability 1 = 2 = ... = B such that ∑ C,i = ∑ Ri = Rtot . Thus,
                                                             i        i
in an attempt to ﬁnd the code rates, we can estimate Ci ,i s using (7.16) for a given
i and check whether ∑ C,i = Rtot . Note that i should be changed from zero to one
                        i
with the step length M . However, the search space can be substantially limited by
starting from i = . In fact, the total outage of the joint decoding, , is a lower bound
                                                                SD
on the outage of diﬀerent levels since in Theorem 6 we assumed Pout = max P(Ii < Ri )
                                                                            i

and    SD
      Pout   →  only when N → ∞.
   Algorithm 9 presents the outage rule for determining component code rates. In
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 186 of 226


                                                                                                 161



this algorithm, Function Estimate_Mu(.) estimates bth level mutual information by
substituting the probabilities of transmitting zero and one at each level corresponding
to (2.5) in (7.3). In each iteration, the level-wise outage capacities Ci ,i are estimated.
If ∑ Ci ,i is less than the target spectral eﬃciency, the threshold ˆ is increased by a
factor M and the same steps are repeated. Here, we set M = 1.05.
     i




  Algorithm 9: Outage Rule for Determining Component Code Rates
   Input : GX , γ̄, Rtot
   Output: Component code rates R
   Procedures:
   [I1∶B ]=Estimate_Mu(GX ): Estimates the 1th to B th level mutual information
     using (7.3) for N̂ realizations of H and outputs them in N̂ × B matrix I1∶B .
     Find(u,v): Outputs arg max ui < v.
                                         i
 1   [I1∶B ]=Estimate_Mu(GX )
 2   ˆ = ∫ 1(I, Rtot B)fH dH                                ▷ Using (7.14 )
            H
 3   do
          for b=1:B do Ci ,i =
                                         1
 4                                            Find(Ib ,ˆ)                     ▷ Using (7.16 )
                                         N̂
 5     ˆ = ˆM
 6   while ∑ Ci ,i < Rtot B
     R = [Cˆ,1 , Cˆ,2 , ..., Cˆ,B ]
                i
 7
 8   return R



     Fig. 7.4 shows the comparison of the FERs of the equal FER rule, outage rule,
and the simulation-based best bit-channels rule. We observe that the FER of the
equal FER rule is 1 dB worse than other two rules and the FER of the best bit
channels rule is approximately the same as that of the outage rule. This shows that
the simulation-based rule can predict the FERs correctly. For the rest of the chapter,
we use the simulation-based rule to determine code rates.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 187 of 226


                                                                                                             162


                                  100




                                  10-1


               Frame Error Rate



                                  10-2



                                                 Equal FER Rule
                                                 Outage Rule
                                                 Best Bit-channels Rule

                                  10-3
                                         0   1        2       3       4       5         6   7   8   9   10
                                                                          Eb /N0 [dB]


Figure 7.4: FER comparison of polar code level rate determining algorithms, all for
     Alamouti code with 2 bpcu and Ntot = 1024 in a 2 × 2 antenna conﬁguration.


7.5.2    Labelling Algorithm

For ergodic channels, an important factor in performance of sequential decoders (e.g.,
MSD) is the sum of level-wise cutoﬀ rates [58]. For ergodic channels, one of the best
mappings to maximize the sum cutoﬀ rates is the Ungerboeck’s SPM [59]. MLD/MSD
with SPM is also in a close relationship with polar coding [58]. The direct evaluation
of the sum cutoﬀ rate for constructing the bit-to-symbol mapping is numerically
expensive. Instead, set-partitioning algorithms with relevant channel metrics are
used to construct good bit-to-symbol mappings.
   In this section, we employ the algorithm reviewed in Section 3.1.3 for creating
SPM. In [163] for fast fading channel, the Frobenius norm is used as a measure of
distance between subsets. The SPM typically regularizes the component code rates
in an incremental order, i.e., R1 < R2 < ... < RB . Note that the SPM indeed increases
the variability between channel capacities.
   For the slow fading channel, based on the result of Theorem 6, we are interested
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 188 of 226


                                                                                      163

in equalizing the level-wise outage probabilities. If we assume that the code rates
are in an incremental order, we expect that for most fading realizations, the average
mutual information of levels is also incremental, i.e., I1 < I2 < ... < IB . Thus, we can
employ the algorithm in [163] assuming that the appropriate metric is used. If we use
approximately universal codes, the corresponding design metric is the determinant
criterion when Nr > Nt and the product of smallest min(Nt , Nr ) singular value of ∆
for Nr < Nt [162]. For SBCs, the distance is found to be the Frobenius norm using
the PEP analysis according to [33]. Alternatively, UBPOPs provided in Section 7.4
can be used as a measure to construct the mapping. However, it turns out that the
use of the determinant criterion and UBPOP for STBCs result in the same SPM.
The same result is valid for SBCs when we use the corresponding UBPOP and the
Frobenius norm. Although for TVSBCs, the use of UBPOP results in an improvement
in comparison to the Frobenius norm.
   To overcome the shortcomings of metrics, we can analyze diﬀerent conditions that
may happen for pairwise metrics in a slow fading channel and modify the labelling
algorithm in [163]. Remember that the general form of the bounds derived in Sec-
tion 7.4 is P(qi,j < ρ̂i,j ). We expect that as the distance of two pairs increases, ρ̂i,j
decreases and correspondingly −P(qi,j < ρ̂i,j ) increases. However, due to a variety of
reasons, e.g., the eﬀect of pairwise metrics on sum cutoﬀ rate or on the equality of
outage probability of diﬀerent levels, −P(qi,j < ρ̂i,j ) may decrease with the distance.
But it is unlikely that it happens when the diﬀerence in pairwise distances is rela-
tively large. Motived by this explanation, we consider the same value for distances
of two pairs of points if the diﬀerence of their distances is smaller than a thresh-
old. The threshold is determined in few iterations by constructing the mapping and
the polar coded-modulation. In fact, we use the simulation-based design to ﬁnd the
best threshold. In practice, we observe that the threshold remains constant for a
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 189 of 226


                                                                                        164


wide range of SNRs. Also while this threshold is substantially eﬀective on unopti-
mized SBCs, e.g., G8 , it has a negligible eﬀect on optimized SBCs, OSTBCs, and
approximately universal STBCs. An algorithm for modiﬁcation of pairwise metrics
is presented in Algorithm 10. In this algorithm, the pairwise metric is computed for
all pairs of a STBC and is stored in matrix DG . Then, the unique values of DG are
determined and are stored in sunique . Then, by checking each element of sunique , if the
diﬀerence of sunique,i and sunique,i−1 is less than a threshold M ′ multiplied by one of
them, the previous value is assigned to the current one, i.e., sunique,i = sunique,i−1 . M ′
varies from zero to one with typical values of 0.1 or 0.2.


 Algorithm 10: Modiﬁcation of Pairwise Metrics
   Input : Pairwise metric matrix DG for all pairs of GX
   Output: DG : The modiﬁed metric matrix
   Procedures:
   [sunique ]=Unique(DG ): Determines and sorts all unique values of the pairwise
    metric matrix, DG with elements di,j , for all pairs in vector su .
 1 [sunique ]=Unique(DG )
 2 for i = 2 ∶ ∣sunique ∣ do
 3     if ∣sunique,i − sunique,i−1 ∣ < M ′ ∣sunique,i ∣ then
 4          di,j = sunique,i−1 , ∀di,j == sunique,i−1
 5          sunique,i = sunique,i−1
 6   return DG




7.6      Joint Optimization of FEC Code and STBC

The outage probability is a good criterion for designing the modulation (or STBC)
for FEC codes that perform close to the outage. However, when there is a gap
between the performance of a FEC code and the outage, the outage probability is not
necessarily a good measure. This gap exists for all currently available ﬁnite length
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 190 of 226


                                                                                  165

FEC codes, even in the presence of powerful decoders, and motivates the research on
the joint optimization of STBCs and practical FEC codes.
   To optimize concatenated schemes, bounds on the performance of the concate-
nated FEC code and STBC are needed. For cases such as BICM, if the LLR distri-
bution is nearly Gaussian, general bounds on the performance of the concatenated
schemes can be derived [173]. However, for MLC/MSD in which the LLR distribu-
tion of each subset within each level is diﬀerent, deriving any closed form bound on
the performance of the system is diﬃcult. Furthermore, optimizing the sum cutoﬀ
rate bound is numerically intensive. Instead, the simulation-based design method
explained in Section 7.5 can determine the information set and the FER of the lim-
ited length MLPCM. In fact, simulation-based design plays the role of a bound on
the performance of the system since it can approximate the FER. Thus, using the
simulation-based method, joint optimization of limited length FEC codes and STBCs
is possible.
   In simulation-based polar code design, given a speciﬁc code rate and SNR value,
the information set for MLPCM is chosen and the FER of the polar coded-modulation
is determined [163]. To jointly design the polar code and STBC, the best STBC
matched to the polar code structure should be determined. To this end, the optimizer
generates a set of parameters of a speciﬁc STBC, e.g., G7 . Then, for each combination
of parameters of the STBC, the set-partitioning algorithm is applied to ﬁnd a good
SPM for the generated STBC and polar code design procedure for the new set-
partitioned STBC is repeated. Finally, the best match of the information set, SPM,
and parameters of a speciﬁc STBC corresponding to the lowest FER is chosen. The
design algorithm is formalized in Function Joint-Optim. In this function, A is the
information set, R is the vector of MLC component code rates, and z is the vector
of multidimensional bit-to-symbol mapping. The modiﬁed PSO can be used for the
joint optimization by substituting the Function Joint-Optim instead of outage in
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 191 of 226


                                                                                       166

    Optimizer




      Data         Polar Code Design
    Generation     & FER Estimation



     Multilevel     Bit-to-Symbol                Simulated        LLR         Multistage
                                       STBC
   Polar Encoder      Mapping                     Channel      Calculation     Decoder



     Figure 7.5: Joint optimization of polar codes and STBCs block diagram.




Algorithm 8. The block diagram of the joint optimization method is shown in Fig. 7.5.

 Function Joint-Optim(GX ,ζ,Rtot )
   Input: GX , Rtot , and ζ
   Output: , A and R
   Procedures:
   Update_Labelling(): Generates the SPM for the input GX using the
    algorithm in Section 3.1.3.
   Polarcode_Design(): Designs a multilevel polar code with the total rate Rtot
    for a given constellation and a multidimensional bit-to-symbol mapping
    using the algorithm in Section 4.2.2 and outputs , A and R.
 1 GX =Update_STBC(ζ)                    ▷ Deﬁned in Algorithm 8.
 2 z =Update_Labelling(GX )
 3 [, A, R] =Polarcode_Design(z, GX ,Rtot )
 4 return [, A, R]


   To compare the performance of diﬀerent design method in Section 7.7, we op-
timized a few codes using the Function Joint-Optim at a minimum SNR corre-
sponding to a FER of 0.01. The parameters of theses codes are as follows; for G7 ,
α1 = β1 = 0.765, α2 = −0.265 + 0.587, and β2 = 0.587 + 0.265; for TV G9 , α1 = α2 = 0.5
and β2 = β1 = −0.410 + 0.287; for G11 , β1 = 0.358 + 0.358, β2 = −0.358 − 0.358 and
β3 = −0.506; and for TV G11 , β1 = 0.359+0.359, β2 = −0.359−0.359, and β3 = −0.507.
   Note that the joint optimization method is of much lower complexity than the
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 192 of 226


                                                                                   167

outage probability optimization for short to moderate length codes since the rela-
tively precise numerical evaluation of the outage probability in (7.14) is expensive.
However, for long codes, the joint optimization method is expensive and it turns
out that the outage probability optimization is cheaper. Furthermore, in real-time
optimization when the statistics of the communication channel is not known, both
outage probability based optimization and the joint optimization methods can be
used. But employing the joint optimization is more aﬀordable since it does not need
an additional software as the polar encoder and decoder are embedded in the system.



7.7     Numerical Results and Discussions

In this section, the performance of the outage optimized and the joint optimized
MLPCM schemes with STBCs and SBCs are compared with MLPCM designed using
the rank and determinant criteria, and the mutual information. STBCs are designed
based on the rank and determinant criteria, referred to as Method 1, mutual informa-
tion, referred to as Method 2, the outage probability, referred to as Method 3, and the
joint design of FEC codes and STBCs referred to as Method 4. The parameters of the
optimized codes are mentioned in Sections 7.3 and 7.6 for Methods 3 and 4, respec-
tively. For designing MLPCM, the construction method in Section 4.5 is employed.
We also compare MLPCM with bit-interleaved turbo coded-modulation (BITCM)
and bit-interleaved convolutional coded-modulation (BICCM) schemes constructed
using a method explained in [81]. For the BITCM, BCJR decoder is used with 20
iterations and for the BICCM the Viterbi decoder is employed. The turbo code in
BITCM is LTE’s turbo code [14] and the convolutional code generator polynomials
are [133 171] with Rtot = 0.5 which beneﬁts from a large free distance [81]. The
optimized parameters are mentioned in Section 7.3. The polar decoder for all cases
is SCD. The SC list decoder, introduced in [62], is also tried but no curve has been
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 193 of 226


                                                                                  168



shown. For all SCD curves, SCLD slightly improves the performance, e.g., around 0.2
dB. Unless otherwise stated, we use a 2 × 2 antenna conﬁguration. The constellation
used for all Matrices G6 , G7 , G9 , and G11 is QPSK and for Matrix G8 is 16-QAM.
   The performance of the BITCM, BICCM, and MLPCM with Matrices A, B, and
the Alamouti STBC for 2 bpcu with Rtot = 1/2 and Ntot = 512 bits are compared in
Fig. 7.6. MLPCM with Alamouti STBC scheme is constructed using an MLC with 4
levels for a 16-QAM constellation with the total code rate of 1/2. Among all curves,
the BICCM with G6 shows the worst performance. The BITCM with G6 is around 1
dB better than the BICCM but it is 0.8 dB worse than MLPCM with G6 at a FER of
0.01. Note that the BCJR with 20 iterations is far more complex than the SCD. In the
set of curves provided for MLPCM with G7 , the STBC designed using Method 2 is 1.2
dB worse than Method 1 since the mutual information is not an appropriate metric
for the slow fading channel. Furthermore, FERs of STBCs designed using Methods 3
and 4 are 0.1 dB and 0.4 dB lower than the one with Method 1, respectively. Thus,
as expected, the joint optimization can improve the performance even more than the
optimization based on the outage probability.
   In Fig. 7.6 for all curves, we used the SPM designed based on the determinant
criteria since other metrics do not generate better SPMs or the improvement is neg-
ligible. In Fig. 7.7, we evaluate the eﬀect of labelling rules including the Frobenius
norm, referred to as Rule 1, modiﬁed Frobenius norm in Algorithm 10, referred to as
Rule 2, and the design based on the UBPOP, referred to as Rule 3, for 4 bpcu. For
all curves, Ntot = 1024 bits and Rtot = 1/2. We observe that for MLPCM with G8 , the
SPM designed using Rule 2 improves the FER by about 2 dB in comparison to Rule
1 at a FER of 0.01. Moreover for TV G8 , SPMs designed using Rules 2 and 3 work
1.2 and 1.7 dB better than the SPM generated using Rule 1, respectively.
   In Fig. 7.8, we provided the compression of G9 and G8 at 7.2 bpcu for the total
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 194 of 226


                                                                                                                  169


                                 100




                                 10-1


              Frame Error Rate
                                               BICCM, G , BICM
                                                         6
                                               MLPCM, G 7 , Method 2
                                               BITCM, G , BICM
                                                        6
                                 10-2          MLPCM, Alamouti
                                               MLPCM, G , Method 1
                                                            7
                                               MLPCM, G , Method 3
                                                            7
                                               MLPCM, G 6 , Method 1
                                               MLPCM, G , Method 4
                                                            7

                                      -3
                                 10
                                           1   2         3           4       5         6        7        8   9
                                                                         Eb /N0 [dB]


Figure 7.6: FER comparison of BICCM, BITCM and MLPCM with G6 , and
     MLPCM with G7 designed using Methods 1, 2, 3, and 4, and the Alamouti
     code for 2 bpcu and Ntot = 512.


                                 10-1
              Frame Error Rate




                                 10-2
                                               MLPCM, G , Rule 1
                                                         8
                                               BICCM, G , TV
                                                        8
                                               MLPCM, G 8 , TV, Rule 1
                                               MLPCM, G , Rule 2
                                                         8
                                               MLPCM, G 10 , Rule 2
                                               MLPCM, G 8 , TV, Rule 2
                                               MLPCM, G , TV, Rule 3
                                                         8
                                      -3
                                 10
                                           8       9            10           11            12       13       14
                                                                         Eb /N0 [dB]


Figure 7.7: FER comparison of BICCM and MLPCM with G8 designed using
     diﬀerent rules for SPM generation and G10 designed using Method 3, all for 4
     bpcu and Ntot = 1024.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 195 of 226


                                                                                                       170


code length of 128 bits and Rtot = 9/10. The results indicate that at a FER of 0.001,
MLPCM with TV G10 designed using Method 3 outperforms MLPCM with G8 and
TV G8 by 0.8 dB and 0.3 dB, respectively. Furthermore, for MLPCM with TV G10 ,
optimization using Method 4 provides 0.2 dB improvement over Method 3. It is clear
that the joint optimization of polar codes and STBCs for all code rates can slightly
improve the performance in comparison to the outage probability based optimization.
Also, by comparing Fig 7.8 with Fig. 7.2(b), we realize that the order of curves in
terms of the FER is the same as that of the outage probability curves.
                                  10-1
               Frame Error Rate




                                  10-2



                                              MLPCM, G , Rule 2
                                                        9
                                              MLPCM, G , Rule 2
                                                        8
                                              MLPCM, G 8 , TV, Rule 3
                                              MLPCM, G , TV, Method 3, Rule 3
                                                        9
                                              MLPCM, G 9 , Method 4, Rule 2

                                  10-3
                                         12    13      14     15        16    17   18   19   20   21
                                                                    Eb /N0 [dB]


Figure 7.8: FER comparison of MLPCM with G8 and G9 designed using Methods
     3 and 4, all for 7.2 bpcu and Ntot = 128.

   The comparison of MLPCM with G8 and G11 for 6 bpcu by setting Ntot = 256,
Rtot = 1/2 and Nt = Nr = 3 is shown in Fig. 7.9. We observe that for MLPCM with
G8 , employing Rule 2 improves the performance by 0.3 dB in comparison to Rule 1
at a FER of 0.01. This improvement is less than what we have observed for Nr = 2
antennas in Fig. 7.7 since as Nr increases, the diversity order increases and eventually
the Frobenius norm, as the metric for designing SPM, becomes optimal. In addition,
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 196 of 226


                                                                                                     171



MLPCM with G11 and TV G11 optimized using Method 4 work 0.5 and 0.6 dB better
than MLPCM with G8 and TV G8 , respectively. Note that we also tried the error
bounds in Chapter 6 to optimize G11 but the performance is much worse than the
sketched curves since the structure of regular constellations limits the optimization.
                                  100




                                  10-1
               Frame Error Rate




                                  10-2       Polar, G , Rule 1
                                                      8
                                             Polar, G , Rule 2
                                                      8
                                             Polar, G 8 , TV, Rule 2
                                             Polar, G , Method 4, Rule 1
                                                      11
                                             Polar, G 11 , TV, Method 4, Rule 1

                                  10-3
                                         0   1            2       3        4         5   6   7   8
                                                                       Eb /N0 [dB]


Figure 7.9: FER comparison of MLPCM with G8 and G10 designed using Method
     4, all for 6 bpcu and Ntot = 256 in a 3 × 3 antenna conﬁguration.

   Finally, for G12 in Fig. 7.10, BIPCM, and MLPCM with independent bit-to-
symbol mappings for antenna indices and symbols are compared with MLPCM with
the joint bit-to-symbol mapping designed using Rule 1 and Rule 2 for 3 bpcu by
setting Rtot = 1/2, Nt = 4, and Nr = 2. The constellation used for all antennas is 16-
QAM and Ntot is set to 1536 and 2048 bits for MLPCM and BIPCM, respectively. We
observe that at a FER of 0.01, MLPCM with SPM designed using Rule 1 outperforms
MLPCM and BIPCM with independent mappings by 0.4 dB and 0.8 dB, respectively.
Also, SPM designed using Rule 2 works better than SPM designed using Rule 1 for
0.9 dB.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 197 of 226


                                                                                                  172


                                  100




                                  10-1


               Frame Error Rate



                                  10-2

                                             BIPCM, Independent Mapping
                                             MLPCM, Independent Mapping
                                             MLPCM, Joint Mapping, Rule 1
                                             MLPCM, Joint Mapping, Rule 2

                                  10-3
                                         2   3        4        5        6        7   8   9   10
                                                                   Eb /N0 [dB]


Figure 7.10: FER comparison of MLPCM and BICPM with G12 and a variety of
     SPMs, all for 3 bpcu in a 4 × 2 antenna conﬁguration.


7.8     Conclusion

In this chapter, we improved the space-time signal design for multilevel polar coding
as a low-complexity power-eﬃcient scheme for slow broadcast channels. To do so, we
ﬁrst optimized STBCs for MLPCM by minimizing the outage probability at a target
outage or SNR. The method includes limiting the number of free parameter of STBCs
by using power and shaping conditions and employing a modiﬁed PSO algorithm to
ﬁnd other parameters. In addition, we showed that the outage probability of all levels
of MLC/MSD should be optimally equal under certain conditions and based on that
we proposed an outage rule for determining component code rates. Furthermore, to
design SPM we derived an upper bound on the pairwise outage probability that can
model both slow- and fast-changing parameters of the system and the channel. We
showed employing this bound to generate SPM for TVSBCs can substantially improve
the performance up to 1.7 dB compared to the Frobenius norm. Due to the similarity
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 198 of 226


                                                                                  173

of SPMs generated using the derived bound to those generated using the Frobenius
norm for SBCs, we further proposed an algorithm to modify pairwise metrics that
decreased the FER up to 2 dB.
   We also proposed a novel approach to jointly optimize multilevel polar codes and
STBCs. For the joint optimization of polar code and STBCs, here, we ﬁrst change
the parameters of a STBC to create a new STBC; then we generate a new SPM
using a set-partitioning algorithm and repeat the code design procedure for the new
STBC until we ﬁnd an information set and the corresponding parameters of the
STBC that minimize the FER jointly. The modiﬁed PSO can be employed for the
joint optimization as well. The numerical results show an improvement compared to
STBCs, SBCs and TVSBCs designed using the rank and determinant criteria.



7.9     Appendix A: Derivation of (7.21)

We begin with the derivation of the Bhattacharyya coeﬃcient for the space-time signal
model in (2.1). The pairwise Bhattacharyya coeﬃcient, given the channel matrix H,
can be written as

                                         √
                 ρ(Gi , Gj ∣γ̄, H) = ∫    P(Y∣Gi , H)P(Y∣Gj , H)dY.             (7.26)
                                     Y



   By substituting (2.2) and using [141, Lemma. 1], (7.26) can be simpliﬁed as

                            −tr[HH (Gi − Gj )H (Gi − Gj )H]
                       exp(                                 ).                  (7.27)
                                         4N0

   Using (7.26), the upper bound on the outage probability denoted as P(qi,j < ρ̂i,j )
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 199 of 226


                                                                                          174

can be written as

                     ⎛            −tr[HH (Gi − Gj )H (Gi − Gj )H] ⎞
                    P qi,j < exp(                                ) .                   (7.28)
                     ⎝                         4N0                ⎠

Taking ln of qi,j and ρ̂i,j , (7.28) can be simpliﬁed as


                   P(tr[HH (Gi − Gj )H (Gi − Gj )H] < −4N0 ln(qi,j )).                 (7.29)


In (7.29), the left hand side of the inequality can be written as


                 tr[HH (Gi − Gj )H (Gi − Gj )H] = ∑ ∑ ∣ ∑ δt,nt hnt ,nr ∣ .
                                                                           2
                                                                                       (7.30)
                                                      nr   t   nt


Each term ξt,nt ,nr = ∣ ∑ δt,nt hnt ,nr ∣2 in (7.30) can be algebraically extended to the
                            nt
real and imaginary parts. Each real and imaginary part is the weighted sum of terms
including real or imaginary part of an element of H denoted as hnt ,nr . Therefore, both
real and imaginary parts are the sum of Gaussian random variables and consequently
have Gaussian distribution. Since the real and imaginary parts of ξt,nt ,nr are Gaussian
and their correlation turns out to be zero, their sum is distributed according to a
central chi-squared distribution with two degrees of freedom. In case of SBCs, (7.30)
is simpliﬁed to ∑ ∣ ∑ δ1,nt hnt ,nr ∣2 in which for diﬀerent receive antennas, the term
                  nr   nt
ξ1,nt ,Nr is independent of others. Therefore, the distribution of sum of ξ1,nt ,Nr is the
sum of chi-squared distributions with two degrees of freedom which in turn is a chi-
squared distribution with 2Nr degrees of freedom and µ2 = ∑ µ2,Nr where µ2,Nr is the
                                                                    Nr
variance for each receive antenna. The variance of the each real and imaginary parts
of ξ1,nt ,Nr is µ2 = 0.5 ∑ ∣δ1,nt ∣2 . From (7.29), the outage is the CDF of this distribution
                       nt
expressed in (7.21).
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 200 of 226


                                                                                          175

7.10       Appendix B: Derivation of the Approxima-

           tion (7.22)

In this section, we use the deﬁnitions of Appendix. 7.9. In case of STBCs, for each re-
ceive antenna, (7.30) can be simpliﬁed as ∑ ξt,nt ,nr which includes T correlated terms.
Since ξt,nt ,nr has gamma distribution, for T = 2, ∑ ξt,nt ,nr is distributed according to
                                             t



a type I McKay distribution [174]. For T > 2, the general expression ∑ ξt,nt ,nr is the
                                                         t

                                                                                    t
sum of correlated gamma random variables and is distributed according to a complex
inﬁnite power series [175]. As a computationally cheap yet accurate approximation,
the sum of correlated gamma random variables can be accurately approximated as a
gamma random variable by matching the ﬁrst two moments [176]. In a few straight-
forward steps, these moments can be derived as 7.23 and the CDF is expressed in
(7.22).



7.11       Appendix C: Derivation of the Approxima-

           tion (7.24)

The Bhattacharyya coeﬃcient in (7.27) for one receive antenna by considering TV
sequences can be expressed as


                  ρ(Gi , Gj ∣γ̄, H, θ) = exp( −
                                                   1                          2
                                                     ∣ ∑ δ1,nt hnt ,nr eθnt ∣ ).       (7.31)
                                                  4N0 nt
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 201 of 226


                                                                                                                                                                                                                                                                               176

Due to the fast-changing nature of TV sequences and assuming the code length tends
to inﬁnity, the integral over ρ(Gi , Gj ∣γ̄, H, θ) can be taken as

                            1                           2     dθ
                 ∫       −     ∣ ∑                     ∣  )
                                                  jθnt
                    exp(           δ    h       e
                  θ        4N0 nt   t,nt nt ,nr
                                                            (2π)Nt
                                                                                                                                                                                                                                                                             (7.32)
                                                         exp(−Fnr (∆i,j ))
                 = exp( −
                            1
                               ∑ ∣δ1,nt hnt ,nr ∣2 )∫                      dθ,
                           4N0 nt                     θ        (2π)Nt

where
                    Fnr (∆i,j ) =
                                                                                         Nt Nt
                                                                                  2
                                                                                     Re{ ∑ ∑ δ1,u δ1,v hu,nr hv,nr e−θ̂ },                                                                                                                                                  (7.33)
                                                                                 4N0    u=1 v=1

in which θ̂ = θu − θv and (2π)−Nt is the density function of θ which is uni-
formly distributed in range [0, 2π]. Taking the general form of the integral

∫ exp(− 4N Fnr (∆i,j )) in (7.32) is diﬃcult. However, for Nt = 2, it can be simpliﬁed
         1
  θ        0
as
                                   I0 (    ∣δ δ ∣),
                                         1
                                                                                (7.34)
                                        2N0 1,1 1,2

where I0 is the modiﬁed Bessel function of the ﬁrst kind with zero order. To es-
timate the upper bound on the outage probability, we take the logarithm of the
Bhattacharyya coeﬃcient in 7.29. Similarly, for Nt = 2 and Nr = 1 by taking the
logarithm, the left hand side of 7.29 is simpliﬁed as


                       ∑ ∣δ1,nt hnt ,nr ∣2 − ln (I0 (                                                                                                                         ∣∏δ h                                                                                  ∣) ).
                    1                                                                                                                                   1
                                                                                                                                                                                                                                                                             (7.35)
                   4N0 nt                                                                                                                    2N0 nt 1,nt nt ,nr
                       ´¹¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹¸¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¶ ´¹¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¸ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¹ ¶
                                                                  Part 1                                                                                                          Part 2


In (7.35), ln (I0 (x)) can be estimated using piecewise linear approximation given as


                                                  ⎧
                                                  ⎪0.12x        0 < x ≤ 0.5,
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪0.35x − 0.12 0.5 < x ≤ 1,
                                                  ⎪
                        ln (I0 (x)) ≈ a1 x + a2 = ⎨0.59x − 0.37 1 < x ≤ 2,
                                                  ⎪
                                                  ⎪
                                                                                                                                                                                                                                                                             (7.36)
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪0.8x − 0.81 2 < x ≤ 4,
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎪
                                                  ⎩0.92x − 1.3 x ≥ 4.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 202 of 226


                                                                                         177



   Note that for x > 4, the linear approximation remains valid for a wide range and
thus, for designing a SPM, δ1,nt or the signal energy can be adjusted to lie in this
region.
   In (7.35), Part 1 is the sum of independent chi-squared random variables since
δ1,1 h1,nt can be separated into real and imaginary parts each including a Gaussian
random variable. The sum of independent chi-squared random variables is chi-squared
which is a special case of the gamma distribution. Thus, Part 1 is a gamma random
variable with µ1 = ∑ ∣δ1,nt ∣2 and µ2 = 2 ∑ ∣δ1,nt ∣4 . Using the linear approximation
in (7.36), Part 2 in (7.35) is an aﬃne transform of Υ = ∣ ∏ δ1,nt h1,nt ∣. Υ is the
                      nt                     nt

                                                                   nt
product of two Rayleigh random variables and is distributed according to a double
Rayleigh [177, Eq. (11)]. The double Rayleigh distribution can in turn be represented
as f (x) =                  ), where the parameter p1 equals ∏ E[∣h1,nt ∣]∣δ1,nt ∣ and K0 (.)
            π4x          x
                   K   (
           (4p1 )2   0
                         p1                                  nt
is the modiﬁed Bessel function of the second kind with zero order. Thus, (7.35) is
the diﬀerence of two correlated gamma and double Rayleigh random variables. This
distribution is unknown but we can approximate it by a well-known distribution. To
ﬁnd a close distribution for a given pair of STBC points, the empirical distribution in
(7.35) is generated and compared with a large number of classes of distributions and
the one with the lowest Kullback-Leibler divergence is chosen. To ﬁnd a distribution
that works well on average for all points of the STBC, the average Kullback-Leibler
divergence over all STBC points is used. Thus, the metric to choose the distribution
is given as
                                                    P (G , G )
                          ∑ ∑ ∑ Pi (Gu , Gv ) log2 ( i u v ),
                       1
                                                    Qi (Gu , Gv )
                                                                                      (7.37)
                      22B
                          u v i

where Pi (Gu , Gv ) and Qi (Gu , Gv ) are the ith elements of the vector of probability
values of the tested and empirical distributions, respectively. After testing a large
number of classes of one and two parameters distributions, the log-normal distribution
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 203 of 226


                                                                                                   178


is chosen to model the distribution in (7.35). To ﬁnd the parameters of the under-test
distribution, we match the ﬁrst two moments. Note that although three parameter
distributions may better model the empirical data, matching their ﬁrst two moments
                                                                   1
may be diﬃcult. For Nr > 1, Part 1 in (7.35) changes to                ∑ ∑ ∣δ h        ∣2 and
                                                                 4N0 nr nt 1,nt nt ,nr
                                        1
Part 2 should be extended as − ln(I0 (    ∣ ∑ δ1,1 h1,nr δ1,2
                                                          ∗
                                                              h∗2,nr ∣)). The matched CDF
                                       2N0 nr
and the ﬁrst two moments are presented in (7.24) and (7.25), respectively. The
empirical and the matched log-normal CDFs are depicted in Fig. 7.11 for two SNRs.

                        1

                       0.9

                       0.8

                       0.7

                       0.6
                 CDF




                       0.5

                       0.4

                       0.3

                       0.2                                       Empirical CDF at 10 dB
                                                                 Approximated CDF at 10 dB
                       0.1                                       Empirical CDF at 16 dB
                                                                 Approximated CDF at 16 dB
                        0
                             0   20   40   60        80          100     120      140        160
                                                −4N0 ln(qi,j )


Figure 7.11: Comparison of the empirical CDF and the approximated CDF for a
     given pair of TVSBC points at two diﬀerent SNRs and Nr = 1.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 204 of 226




Chapter 8


Conclusions and Future Work


In this thesis, MLPCM is designed and analyzed as a low-complexity high-
performance coded-modulation scheme for wireless channels. In particular, in Chap-
ter 3, the LLR complexity for QAM constellations is highly simpliﬁed by employ-
ing a novel device. The proposed device consists of a simple linear block code and
two PAMs for modulating the real and imaginary parts of the QAM. In addition,
a modiﬁed binary switching algorithm for designing Gray-like mapping for BICM is
proposed.
   In Chapter 4, a low-complexity GA-based approach is explained to design polar
coded-modulation for the AWGN channel by minimizing the FER at a given SNR.
This method uses the simple LLR estimation for QAM proposed in Chapter 3 to
estimate the average LLR used in code design procedure. Also, a GA-based method
is proposed to design polar coded-modulation for orthogonal transmission in slow
fading channels. This method consists of designing polar codes using GA for a speciﬁc
H realization and repeating the design until the information set does not change
anymore. In practice, we observe that with only a small number of H realizations
(e.g., 35 realizations), polar codes similar to those designed using the simulation-
based approach can be constructed. In addition, a low-memory-space/low-arithmetic-
complexity polar code design method based on modeling the bit-channel error at


                                        179
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 205 of 226


                                                                                  180

diﬀerent SNRs in an AWGN channel is proposed that can be used for the real-time
constructing and fast adapting of polar codes. The same method is extended to the
case of the slow fading channel and is simpliﬁed. Numerical results showed that
the performance of codes designed using the proposed method is the same as codes
designed using the simulation-based approach.
   In Chapter 5, the polar code and MLPCM design based on the throughput for
SCD were proposed. Throughput-based design of polar codes can be employed in code
design for AMC and HARQ techniques. To design this class of polar codes, a set of
algorithms is presented and codes were designed for NC and CC HARQ protocols.
Furthermore, polar codes are designed by maximizing the throughput for the SCLD.
The results showed that polar codes designed using this method can work close to
the channel capacity.
   In Chapter 6, multidimensional constellations are compared with STBCs in terms
of the FER for slow fading channels. To this end, diﬀerent methods of the optimiza-
tion of uncoded high-SNR multidimensional constellations, based on the two novel
upper bounds on the SER and BER in Nakagami-m fading channel, are discussed and
it is shown that the optimized constellations improve the performance in comparison
to the best-known constellations in literature. Due to the ability of these constella-
tions to be designed for a wide range of spectral eﬃciencies, they can improve the
performance of coded-modulation schemes in the poor performance region of avail-
able constellations and schemes, e.g., at low spectral eﬃciencies. However, at high
spectral eﬃciencies, outage optimized STBCs or STBCs designed using the rank and
determinant criteria show better performance.
   Finally, in Chapter 7, the MLPCM scheme is designed for slow broadcast channels.
To this end, due to achieving the channel capacity by MSD, a method for optimizing
STBCs at low-to-moderate SNRs is proposed using the PSO. This method slightly
improves the FER of MLPCM in comparison to the rank and determinant criteria for
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 206 of 226


                                                                                   181

STBCs. However, for cases that the rank and determinant criteria or other high-SNR
criteria cannot be employed, e.g., for many SBCs and TVSBCs, the outage-based
optimization is the only available design method. To design SPM for slow fading
channels, a bound on the outage probability is derived by substituting the cutoﬀ
rate instead of the mutual information in outage probability deﬁnition. This bound
speciﬁcally can model both fast- and slow-changing features of the channel. Using
this bound, approximate closed-form expressions for the pairwise outage probability
of SBCs and TVSBCs is achieved that in case of TVSBCs can improve the FER of
MLPCM by 1.7 dB. The proposed bound does not improve the SPM compared to
the Frobenius norm and the determinant criterion for SBCs and STBCs, respectively.
Thus, an algorithm is proposed for modifying pairwise metrics for SBCs that can
improve the performance of SBCs up to 2 dB. In addition, it was shown that the
outage probability of all levels of MLC/MSD are optimally equal if for all realizations
of H either all levels are in outage or no level is in outage. By assuming the equal
outage probability for all levels given that we achieve the target spectral eﬃciency,
the component code rates of MLPCM are determined. Numerical results showed that
this rule works the same as the best bit-channel rule.
   The joint optimization of polar codes and STBCs based on the FER, as a novel
method of designing STBCs concatenated with MLPCM, is also proposed in Chap-
ter 7. Indeed, mutual information or the outage probability as traditional methods
of designing high-performance constellations for FEC coded systems cannot adapt
the constellation to the structure of the FEC code or the bit-to-symbol mapping.
Therefore, the constellation or STBC should be optimized based on bounds on the
performance of the joint system, which are diﬃcult to derive for most modern FEC
codes, e.g., LDPC codes. However, due to achieving a low-complexity estimation of
the FER during the simulation-based design of polar coded-modulation, we proposed
a method for the joint optimization of polar codes and STBCs that improves the
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 207 of 226


                                                                                  182

performance of the joint system. The proposed method includes generating a set of
parameters for a speciﬁc STBC, generating a bit-to-symbol mapping, designing po-
lar code for the generated signal and repeating these steps until the best match of
the STBC and the polar code is achieved. Note that the simulation-based design of
MLPCM plays the role of a bound since this approach can approximate the average
FER of the scheme for any given channel and modulation.



8.1     Future Work

The works and results of this thesis raise important and interesting problems for
research. Here, we review selected problems brieﬂy.
   Improving metrics for designing multidimensional constellations: Er-
ror bounds were used in Chapter 6 for designing multidimensional constellations.
However, their performance is not as good as the STBC design based on the out-
age probability when used with FEC codes. Multidimensional constellations beneﬁt
from a larger number of free parameters compared to STBCs and their optimiza-
tion may result in higher performance signaling compared to STBCs. Thus, ﬁnding
new computationally cheap metrics for designing multidimensional constellations is
of importance. To this end, features of the outage optimized constellations at low-to-
moderate SNRs should be studied and based on them, novel metrics and constellation
structures may be proposed to improve the signal design.
   Designing MLPCM for a large number of transmit antennas: Throughout
this thesis, we only presented the MLPCM design for the AWGN channel and MIMO
schemes in slow fading channels. These cases can be employed in a wide range of
applications, e.g., the machine-to-machine communication, the Internet of Things, the
control channel, and the data channel in wireless networks. Recently, massive MIMO
with millimeter wave technology is proposed for the line-of-sight data channel in 5G
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 208 of 226


                                                                                183

and beyond. Due to the low-complexity, the high-performance, and the adaptability
of MLPCM, it can be designed and employed for massive MIMO systems in 5G and
beyond.
   Optimizing the limited feedback codebook for slow fading channels:
In Chapter 7, we optimized the signal for transmission in slow fading channels by
minimizing the outage probability when CSIT is not available. When partial CSIT
is available, the signal can be optimized based on outage by considering the ﬁnal
throughput. The codebook structure depends on the feedback rate and the SNR.
This class of codebook design can highly improve the performance of the limited
feedback MLPCM schemes.
   Designing throughput-optimal polar codes for Type II HARQ: The
throughput-based polar code design is proposed in Chapter 5 for AMC, NC and
CC HARQ protocols. In Type-II HARQ systems, to improve the throughput, ev-
ery time a repeat request is received only a new set of parity bits, instead of the
whole codeword, is transmitted which is referred to as IR. For Type-II HARQ, typ-
ically incremental redundancy codes are employed, e.g., the design of incremental
redundancy turbo and LDPC codes are reported in [178–180] and the incremental re-
dundancy polar codes are proposed in [116,181]. One of the shortcomings of currently
available Type-II HARQ schemes is the diﬃculty in scheduling. Due to the substan-
tial throughput improvement that can be achieved using carefully designed codes, the
idea of throughput-based polar code design should be extended to designing optimal
codes for IR HARQ systems in the future.
   Throughput-based joint optimization of polar codes and MIMO
schemes: Short-to-moderate length codes can be employed with limited feedback
MIMO schemes for practical application. In this case, polar codes and MIMO schemes
can be jointly optimized using the method proposed in Chapter 7.
   Partial CSIR MLPCM design in slow fading channels: For all designs in
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 209 of 226


                                                                                 184

this thesis, availability of full CSIR is considered. However, in many practical sce-
narios, even in slow fading channels, only partial CSIR is available. Thus, extending
the bounds on outage probability derived in this thesis to design SPM is of impor-
tance. Furthermore, ﬁnding low memory-space/low-arithmetic-complexity methods
for designing polar codes under imperfect CSIR is an open problem.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 210 of 226




List of References

  [1] E. Arıkan, “Channel polarization: A method for constructing capacity-
      achieving codes for symmetric binary-input memoryless channels,” IEEE Trans-
      actions on Information Theory, vol. 55, pp. 3051–3073, July 2009.

  [2] E. Şaşoğlu and L. Wang, “Universal polarization,” IEEE Transactions on In-
      formation Theory, vol. 62, pp. 2937–2946, June 2016.

  [3] A. Alamdar-Yazdi and F. R. Kschischang, “A simpliﬁed successive-cancellation
      decoder for polar codes,” IEEE Communications Letters, vol. 15, pp. 1378–1380,
      December 2011.

  [4] B. Li, H. Shen, and D. Tse, “An adaptive successive cancellation list decoder
      for polar codes with cyclic redundancy check,” IEEE Communications Letters,
      vol. 16, pp. 2044–2047, December 2012.

  [5] C. Leroux, A. J. Raymond, G. Sarkis, and W. J. Gross, “A semi-parallel
      successive-cancellation decoder for polar codes,” IEEE Transactions on Signal
      Processing, vol. 61, pp. 289–299, January 2013.

  [6] G. Sarkis, P. Giard, A. Vardy, C. Thibeault, and W. J. Gross, “Fast polar
      decoders: Algorithm and implementation,” IEEE Journal on Selected Areas in
      Communications, vol. 32, pp. 946–957, May 2014.

  [7] G. Sarkis, P. Giard, A. Vardy, C. Thibeault, and W. J. Gross, “Fast list decoders
      for polar codes,” IEEE Journal on Selected Areas in Communications, vol. 34,
      pp. 318–328, February 2016.

  [8] J. L. Massey, “Coding and modulation in digital communications,” in Proc.
      of International Zurich Seminar on Digital Communications, (Zurich, Switzer-
      land), March 1974.

  [9] G. Caire, G. Taricco, and E. Biglieri, “Bit-interleaved coded modulation,” IEEE
      Transactions on Information Theory, vol. 44, pp. 927–946, May 1998.


                                         185
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 211 of 226


                                                                                     186

 [10] H. Imai and S. Hirakawa, “A new multilevel coding method using error-
      correcting codes,” IEEE Transactions on Information Theory, vol. 23, pp. 371–
      377, May 1977.

 [11] H. Imai and S. Hirakawa, “Correction to ‘a new multilevel coding method using
      error-correcting codes,” IEEE Transactions on Information Theory, vol. 23,
      p. 784, November 1977.

 [12] S. Y. Le Goﬀ, B. K. Khoo, C. C. Tsimenidis, and B. S. Sharif, “Constellation
      shaping for bandwidth-eﬃcient turbo-coded modulation with iterative receiver,”
      IEEE Transactions on Wireless Communications, vol. 6, June 2007.

 [13] ETSI, Universal mobile telecommunications system (UMTS); multiplexing and
      channel coding (FDD), 3GPP TS 25.212, version 8.5.0, March 2009.

 [14] ETSI, LTE; Evolved universal terrestrial radio access (E-UTRA); Multiplexing
      and channel coding, 3GPP TS 36.212, version 12.8.0, March 2016.

 [15] IEEE, Part 11: Wireless LAN medium access control (MAC) and physical layer
      (PHY) specifications: High-speed physical layer in the 5GHz band, IEEE 802.11,
      July 1999.

 [16] IEEE, Part 11: Wireless LAN medium access control (MAC) and physical
      layer (PHY) specifications Amendment 5: Enhancements for higher through-
      put, IEEE 802.11n, October 2009.

 [17] ETSI, Digital video broadcasting (DVB); Frame structure channel coding and
      modulation for a second generation digital terrestrial television broadcasting sys-
      tem (DVB-T2), EN 302 755 V1.1.1, September 2009.

 [18] ETSI, Digital video broadcasting (DVB); Frame structure channel coding and
      modulation for a second generation digital transmission system for cable system
      (DVB-C2), EN 302 769 V1.1.1, April 2010.

 [19] ETSI, Digital video broadcasting (DVB); Second generation framing structure,
      channel coding and modulation systems for broadcasting, interactive services,
      news gathering and other broadband satellite applications (DVB-S2), EN 302
      307 V1.2.1, August 2009.

 [20] ETSI, Digital Radio Mondiale (DRM); System Specification, ES 201 980 V3.1.1,
      August 2009.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 212 of 226


                                                                                 187

 [21] U. Wachmann, J. B. Huber, and P. Schramm, “Comparison of coded modulation
      schemes for the AWGN and the Rayleigh fading channel,” in Proc. of IEEE
      International Symposium on Information Theory, (Cambridge, MA), August
      1998.

 [22] J. Hou, P. H. Siegel, L. B. Milstein, and H. D. Pﬁster, “Capacity-approaching
      bandwidth-eﬃcient coded modulation schemes based on low-density parity-
      check codes,” IEEE Transactions on Information Theory, vol. 49, pp. 2141–
      2155, September 2003.

 [23] A. Elkhazin, Space-time Coded Modulation Design in Slow Fading. PhD thesis,
      University of Toronto, 2009.

 [24] K. Chen, K. Niu, and J.-R. Lin, “An eﬃcient design of bit-interleaved polar
      coded modulation,” in Proc. of IEEE International Symposium on Personal,
      Indoor, and Mobile Radio Communications, (London, UK), September 2013.

 [25] M. Seidl, A. Schenk, C. Stierstorfer, and J. B. Huber, “Multilevel polar-coded
      modulation,” in Proc. of IEEE International Symposium on Information The-
      ory, (Munich, Germany), January 2013.

 [26] C. I. Ionita, M. Mansour, J. C. Roh, and S. Hosur, “On the design of binary po-
      lar codes for high-order modulation,” in Proc. of IEEE Global Communications
      Conference, (Austin, TX, USA), December 2014.

 [27] G. J. Foschini, “Layered space-time architecture for wireless communication in
      a fading environment when using multi-element antennas,” Bell Labs Technical
      Journal, vol. 1, pp. 41–59, June 1996.

 [28] E. Telatar, “Capacity of multi-antenna Gaussian channels,” European Transac-
      tions on Telecommunications, vol. 10, pp. 585–595, November 1999.

 [29] J. E. Uddenfeldt and A. K. Raith, Cellular digital mobile radio system and
      method of transmitting information in a digital cellular mobile radio system.
      US patent no. 5,088,108, February 1992.

 [30] A. Wittneben, “A new bandwidth eﬃcient transmit antenna modulation di-
      versity scheme for linear digital modulation,” in Proc. of IEEE International
      Conference on Communications, (Geneva, Switzerland), May 1993.

 [31] G. Golden, C. Foschini, R. A. Valenzuela, and P. Wolniansky, “Detection algo-
      rithm and initial laboratory results using V-BLAST space-time communication
      architecture,” Electronics Letters, vol. 35, pp. 14–16, January 1999.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 213 of 226


                                                                                188

 [32] G. J. Foschini, G. D. Golden, R. A. Valenzuela, and P. W. Wolniansky, “Sim-
      pliﬁed processing for high spectral eﬃciency wireless communication employing
      multi-element arrays,” IEEE Journal on Selected Areas in Communications,
      vol. 17, pp. 1841–1852, November 1999.

 [33] V. Tarokh, N. Seshadri, and A. R. Calderbank, “Space-time codes for high data
      rate wireless communication: Performance criterion and code construction,”
      IEEE Transactions on Information Theory, vol. 44, pp. 744–765, March 1998.

 [34] ETSI, LTE; Evolved universal terrestrial radio access (E-UTRA); Physical
      channels and modulation, 3GPP TS 36.211, version 12.8.0, December 2015.

 [35] J.-C. Belﬁore, G. Rekaya, and E. Viterbo, “The golden code: A 2 × 2 full-
      rate space-time code with nonvanishing determinants,” IEEE Transactions on
      Information Theory, vol. 51, pp. 1432–1436, April 2005.

 [36] F. Oggier, G. Rekaya, J.-C. Belﬁore, and E. Viterbo, “Perfect space-time block
      codes,” IEEE Transactions on Information Theory, vol. 52, p. 3885, September
      2006.

 [37] D. Duyck, S. Yang, F. Takawira, J. J. Boutros, and M. Moeneclaey, “Time-
      varying space-only code: A new paradigm for coded MIMO communication,”
      in Proc. of International Symposium on Communications Control and Signal
      Processing, (Rome, Italy), May 2012.

 [38] D. Duyck, M. Moeneclaey, S. Yang, F. Takawira, and J. J. Boutros, “Time-
      varying space-only codes,” in Proc. of IEEE International Symposium on In-
      formation Theory, (Cambridge, MA, USA), July 2012.

 [39] H. Sampath and A. Paulraj, “Linear precoding for space-time coded systems
      with known fading correlations,” in Proc. of Asilomar Conference on Signals,
      Systems and Computers, (Paciﬁc Grove, CA, USA), November 2001.

 [40] A. Scaglione, P. Stoica, S. Barbarossa, G. B. Giannakis, and H. Sampath, “Op-
      timal designs for space-time linear precoders and decoders,” IEEE Transactions
      on Signal Processing, vol. 50, pp. 1051–1064, May 2002.

 [41] D. J. Love, R. W. Heath, and T. Strohmer, “Grassmannian beamforming for
      multiple-input multiple-output wireless systems,” IEEE Transactions on Infor-
      mation Theory, vol. 49, pp. 2735–2747, October 2003.

 [42] T. Lo, “Maximum ratio transmission,” IEEE Transactions on Communications,
      vol. 47, pp. 1458–1461, October 1999.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 214 of 226


                                                                                189

 [43] R. W. Heath, S. Sandhu, and A. Paulraj, “Antenna selection for spatial mul-
      tiplexing systems with linear receivers,” IEEE Communications Letters, vol. 5,
      pp. 142–144, April 2001.

 [44] R. Heath and A. Paulraj, “Antenna selection for spatial multiplexing systems
      based on minimum error rate,” in Proc. of IEEE International Conference on
      Communications, (Helsinki, Finland), June 2001.

 [45] D. A. Gore and A. J. Paulraj, “MIMO antenna subset selection with space-
      time coding,” IEEE Transactions on Signal Processing, vol. 50, pp. 2580–2588,
      October 2002.

 [46] S. M. Alamouti, V. Tarokh, and P. Poon, “Trellis-coded modulation and trans-
      mit diversity: Design criteria and performance evaluation,” in Proc. of IEEE
      International Conference on Universal Personal Communications, (Florence,
      Italy), October 1998.

 [47] G. Bauch, “Concatenation of space-time block codes and “turbo”-TCM,”
      in Proc. of IEEE International Conference on Communications, (Vancouver,
      Canada), June 1999.

 [48] S. Haykin, M. Sellathurai, Y. de Jong, and T. Willink, “Turbo-MIMO for wire-
      less communications,” IEEE Communications Magazine, vol. 42, pp. 48–53,
      October 2004.

 [49] Ü. Özgür, A Performance Comparison of Polar Codes with Convolutional Turbo
      Codes. PhD thesis, Bilkent University, 2009.

 [50] S. Zhao, Q. Sun, M.-K. Feng, and B. Zheng, “A concatenation scheme of polar
      codes and space-time block codes in multiple-input multiple-output channels,”
      in Proc. of International Congress on Image and Signal Processing, (Hangzhou,
      China), December 2013.

 [51] P. Akuon and H. Xu, “Polar coded spatial modulation,” IET Communications,
      vol. 8, pp. 1459–1466, April 2014.

 [52] P. R. Balogun, I. D. Marsland, R. H. Gohary, and H. Yanikomeroglu, “Po-
      lar codes for noncoherent MIMO signalling,” in Proc. of IEEE International
      Conference on Communications, (Kuala Lumpur, Malaysia), May 2016.

 [53] M. F. Barsoum, C. Jones, and M. Fitz, “Constellation design via capacity max-
      imization,” in Proc. of IEEE International Symposium on Information Theory,
      (Nice, France), June 2007.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 215 of 226


                                                                               190

 [54] R. Krishnan, A. G. i Amat, T. Eriksson, and G. Colavolpe, “Constellation
      optimization in the presence of strong phase noise,” IEEE Transactions on
      Communications, vol. 61, pp. 5056–5066, October 2013.

 [55] A. El Falou, C. Langlais, C. A. Nour, and C. Douillard, “Low ML-detection
      complexity, adaptive 2 × 2 STBC, with powerful FEC codes,” in Proc. of In-
      ternational Symposium on Turbo Codes and Iterative Information Processing,
      (Gothenburg, Sweden), August 2012.

 [56] H. Jafarkhani, Space-time Coding: Theory and Practice. Cambridge, UK: Cam-
      bridge University Press, 2005.

 [57] D. Duyck, J. J. Boutros, and M. Moeneclaey, “Precoding for outage probability
      minimization on block fading channels,” IEEE Transactions on Information
      Theory, vol. 59, pp. 8250–8266, September 2013.

 [58] E. Arıkan, “Channel combining and splitting for cutoﬀ rate improvement,”
      IEEE Transactions on Information Theory, vol. 52, pp. 628–639, February 2006.

 [59] G. Ungerboeck, “Trellis-coded modulation with redundant signal sets,” IEEE
      Communications Magazine, vol. 25, pp. 12–21, February 1987.

 [60] I. Tal and A. Vardy, “How to construct polar codes,” IEEE Transactions on
      Information Theory, vol. 59, pp. 6562–6582, September 2013.

 [61] J. Hagenauer, E. Oﬀer, and L. Papke, “Iterative decoding of binary block
      and convolutional codes,” IEEE Transactions on Information Theory, vol. 42,
      pp. 429–445, March 1996.

 [62] I. Tal and A. Vardy, “List decoding of polar codes,” IEEE Transactions on
      Information Theory, vol. 61, pp. 2213–2226, May 2015.

 [63] L.-J. Lampe, R. Schober, and R. F. Fischer, “Multilevel coding for multiple-
      antenna transmission,” IEEE Transactions on Wireless Communications, vol. 3,
      pp. 203–208, January 2004.

 [64] P. A. Martin, D. M. Rankin, and D. P. Taylor, “Multi-dimensional space-
      time multilevel codes,” IEEE Transactions on Wireless Communications, vol. 5,
      November 2006.

 [65] E. Agrell and A. Alvarado, “Optimal alphabets and binary labelings for BICM
      at low SNR,” IEEE Transactions on Information Theory, vol. 57, pp. 6650–
      6672, October 2011.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 216 of 226


                                                                                191

 [66] A. Alvarado, L. Szczecinski, E. Agrell, and A. Svensson, “On the design of
      interleavers for BICM transmission,” in Proc. of European Wireless Conference,
      (Prague, Czech Republic), June 2008.

 [67] M. Seidl, A. Schenk, C. Stierstorfer, and J. B. Huber, “Aspects of polar-coded
      modulation,” in Proc. of International ITG Conference on Systems, Communi-
      cation and Coding, (Munich, Germany), January 2013.

 [68] J. B. Huber and U. Wachsmann, “Capacities of equivalent channels in multilevel
      coding schemes,” Electronics Letters, vol. 30, pp. 557–558, March 1994.

 [69] J. B. Huber, “Multilevel codes: Distance proﬁles and channel capacity,” ITG-
      Fachbericht, vol. 130, pp. 305–319, October 1994.

 [70] A. B. H. Fredj and J.-C. Belﬁore, “LLR computation for multistage decod-
      ing,” in Proc. of IEEE European Conference on Networks and Communications,
      (Athens, Greece), June 2016.

 [71] Y. Tong, T. H. Yeap, and J.-Y. Chouinard, “VHDL implementation of a turbo
      decoder with log-MAP-based iterative decoding,” IEEE Transactions on In-
      strumentation and Measurement, vol. 53, pp. 1268–1278, August 2004.

 [72] R. Pyndiah, A. Picart, and A. Glavieux, “Performance of block turbo coded
      16-QAM and 64-QAM modulations,” in Proc. of Global Communications Con-
      ference, (Singapore), November 1995.

 [73] G. Gül, A. Vargas, W. H. Gerstacker, and M. Breiling, “Low complexity demap-
      ping algorithms for multilevel codes,” IEEE Transactions on Communications,
      vol. 59, pp. 998–1008, April 2011.

 [74] B. M. Hochwald and S. ten Brink, “Achieving near-capacity on a multiple-
      antenna channel,” IEEE Transactions on Communications, vol. 51, pp. 389–
      399, March 2003.

 [75] R. Wang and G. B. Giannakis, “Approaching MIMO channel capacity with soft
      detection based on hard sphere decoding,” IEEE Transactions on Communica-
      tions, vol. 54, pp. 587–590, April 2006.

 [76] G. D. Forney, “Coset codes. I: Introduction and geometrical classiﬁcation,”
      IEEE Transactions on Information Theory, vol. 34, pp. 1123–1151, September
      1988.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 217 of 226


                                                                                  192

 [77] K. Chen, K. Niu, and J. Lin, “Polar coded modulation with optimal constella-
      tion labeling,” in Proc. of National Doctoral Academic Forum on Information
      and Communications Technology, (Beijing, China), August 2013.

 [78] A. Alvarado, E. Agrell, L. Szczecinski, and A. Svensson, “Exploiting UEP in
      QAM-based BICM: Interleaver and code design,” IEEE Transactions on Com-
      munications, vol. 58, February 2010.

 [79] S. Benedetto and G. Montorsi, “Unveiling turbo codes: Some results on paral-
      lel concatenated coding schemes,” IEEE Transactions on Information Theory,
      vol. 42, pp. 409–428, March 1996.

 [80] H. Afşer, N. Tirpan, H. Deliç, and M. Koca, “Bit-interleaved polar-coded mod-
      ulation,” in Proc. of IEEE Wireless Communications and Networking Confer-
      ence, (Istanbul, Turkey), April 2014.

 [81] L. Mroueh, S. Rouquette-Leveil, and J.-C. Belﬁore, “Application of perfect
      space time codes: PEP bounds and some practical insights,” IEEE Transactions
      on Communications, vol. 60, pp. 747–755, March 2012.

 [82] R. Yazdani and M. Ardakani, “Eﬃcient LLR calculation for non-binary modu-
      lations over fading channels,” IEEE Transactions on Communications, vol. 59,
      pp. 1236–1241, May 2011.

 [83] G. D. Forney and L.-F. Wei, “Multidimensional constellations. I: Introduction,
      ﬁgures of merit, and generalized cross constellations,” IEEE Journal on Selected
      Areas in Communications, vol. 7, pp. 877–892, August 1989.

 [84] K. Zeger and A. Gersho, “Pseudo-Gray coding,” IEEE Transactions on Com-
      munications, vol. 38, pp. 2147–2158, December 1990.

 [85] F. Schreckenbach, N. Gortz, J. Hagenauer, and G. Bauch, “Optimization of
      symbol mappings for bit-interleaved coded modulation with iterative decoding,”
      IEEE Communications Letters, vol. 7, pp. 593–595, December 2003.

 [86] Y. Li and X.-G. Xia, “Constellation mapping for space-time matrix modula-
      tion with iterative demodulation/decoding,” IEEE Transactions on Communi-
      cations, vol. 53, pp. 764–768, May 2005.

 [87] S. H. Hassani and R. Urbanke, “Universal polar codes,” in Proc. of IEEE Inter-
      national Symposium on Information Theory, (Honolulu, HI, USA), June 2014.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 218 of 226


                                                                                 193

 [88] S. Hassani, S. Korada, and R. Urbanke, “The compound capacity of polar
      codes,” in Proc. of Allerton Conference on Communication, Control, and Com-
      puting, (Monticello, IL, USA), September 2009.

 [89] V. Bioglio, C. Condo, and I. Land, “Design of polar codes in 5G new radio,”
      arXiv:1804.04389, April 2018.

 [90] R. Mori and T. Tanaka, “Performance of polar codes with the construction
      using density evolution,” IEEE Communications Letters, vol. 13, pp. 519–521,
      July 2009.

 [91] D. Kern, S. Vorköper, and V. Kühn, “A new code construction for polar codes
      using min-sum density,” in Proc. of International Symposium on Turbo Codes
      and Iterative Information Processing, (Bremen, Germany), August 2014.

 [92] P. Trifonov, “Eﬃcient design and decoding of polar codes,” IEEE Transactions
      on Communications, vol. 60, pp. 3221–3227, November 2012.

 [93] H. Vangala, E. Viterbo, and Y. Hong, “A comparative study of polar code
      constructions for the AWGN channel,” arXiv:1501.02473, January 2015.

 [94] A. Bravo-Santos, “Polar codes for the Rayleigh fading channel,” IEEE Com-
      munications Letters, vol. 17, pp. 2352–2355, December 2013.

 [95] P. Trifonov, “Design of polar codes for Rayleigh fading channel,” in Proc. of
      International Symposium on Wireless Communication Systems, (Brussels, Bel-
      gium), August 2015.

 [96] S. ten Brink, “Designing iterative decoding schemes with the extrinsic informa-
      tion transfer chart,” AEÜ - International Journal of Electronics and Commu-
      nications, vol. 54, pp. 389–398, November 2000.

 [97] A. Chindapol and J. A. Ritcey, “Design, analysis, and performance evaluation
      for BICM-ID with square QAM constellations in rayleigh fading channels,”
      IEEE Journal on Selected Areas in Communications, vol. 19, pp. 944–957, May
      2001.

 [98] C. Fragouli, R. D. Wesel, D. Sommer, and G. Fettweis, “Turbo codes with non-
      uniform constellations,” in Proc. of IEEE International Conference on Com-
      munications, (Helsinki, Finland), June 2001.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 219 of 226


                                                                                194

 [99] B. Lu, G. Yue, and X. Wang, “Performance analysis and design optimization of
      LDPC-coded MIMO OFDM systems,” IEEE Transactions on Signal Processing,
      vol. 52, pp. 348–361, February 2004.

[100] S. ten Brink, G. Kramer, and A. Ashikhmin, “Design of low-density parity-check
      codes for modulation and detection,” IEEE Transactions on Communications,
      vol. 52, pp. 670–678, April 2004.

[101] H. Sankar, N. Sindhushayana, and K. R. Narayanan, “Design of low-density
      parity-check (LDPC) codes for high order constellations,” in Proc. of IEEE
      Global Telecommunications Conference, (Dallas, TX, USA), November 2004.

[102] H. Afşer, N. Tirpan, H. Deliç, and M. Koca, “Bit-interleaved polar-coded mod-
      ulation,” in Proc. of IEEE Wireless Communications and Networking Confer-
      ence, (Istanbul, Turkey), April 2014.

[103] H. Mahdavifar, M. El-Khamy, J. Lee, and I. Kang, “Polar coding for bit-
      interleaved coded modulation,” IEEE Transactions on Vehicular Technology,
      vol. 65, pp. 3115–3127, May 2016.

[104] M. Seidl, A. Schenk, C. Stierstorfer, and J. B. Huber, “Polar-coded modula-
      tion,” IEEE Transactions on Communications, vol. 61, pp. 4108–4119, October
      2013.

[105] S. Sun and Z. Zhang, “Designing practical polar codes using simulation-based
      bit selection,” IEEE Journal on Emerging and Selected Topics in Circuits and
      Systems, vol. 7, pp. 594–603, December 2017.

[106] U. Wachsmann, R. F. Fischer, and J. B. Huber, “Multilevel codes: Theoret-
      ical concepts and practical design rules,” IEEE Transactions on Information
      Theory, vol. 45, pp. 1361–1391, July 1999.

[107] S.-Y. Chung, T. J. Richardson, and R. L. Urbanke, “Analysis of sum-product
      decoding of low-density parity-check codes using a gaussian approximation,”
      IEEE Transactions on Information Theory, vol. 47, pp. 657–670, February 2001.

[108] S. B. Korada, A. Montanari, E. Telatar, and R. Urbanke, “An empirical scaling
      law for polar codes,” in Proc. of IEEE International Symposium on Information
      Theory, (Austin, TX, USA), June 2010.

[109] M. Mondelli, S. H. Hassani, and R. Urbanke, “Construction of polar codes with
      sublinear complexity,” in Proc. of IEEE International Symposium on Informa-
      tion Theory, (Aachen, Germany), June 2017.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 220 of 226


                                                                                195

[110] S. M. Alamouti, “A simple transmit diversity technique for wireless communica-
      tions,” IEEE Journal on Selected Areas in Communications, vol. 16, pp. 1451–
      1458, October 1998.

[111] ETSI, LTE; Evolved universal terrestrial radio access (E-UTRA); Medium ac-
      cess control (MAC) protocol specification, 3GPP TS 36.321, version 12.9.0,
      March 2016.

[112] S. Lin and D. J. Costello, Error Control Coding: Fundamentals and Applica-
      tions. Englewood Cliﬀs, NJ, USA: Prentice-Hall, 1983.

[113] D. Divsalar and F. Pollara, “On the design of turbo codes,” Tech. Rep. TDA
      42-123, Jet Propulsion Laboratory, Pasadena, CA, USA, November 1995.

[114] D. J. MacKay and R. M. Neal, “Near shannon limit performance of low density
      parity check codes,” Electronics Letters, vol. 32, pp. 1645–1646, August 1996.

[115] R. H. Deng and M. L. Lin, “A type I hybrid ARQ system with adaptive code
      rates,” IEEE Transactions on Communications, vol. 43, pp. 733–737, Febru-
      ary/March/April 1995.

[116] H. Saber and I. Marsland, “An incremental redundancy hybrid ARQ scheme
      via puncturing and extending of polar codes,” IEEE Transactions on Commu-
      nications, vol. 63, pp. 3964–3973, November 2015.

[117] H. Liang, A. Liu, Y. Zhang, and Q. Zhang, “Analysis and adaptive design
      of polar coded HARQ transmission under SC-List decoding,” IEEE Wireless
      Communications Letters, vol. 6, pp. 798–801, December 2017.

[118] K. Chen, K. Niu, Z. He, and J. Lin, “Polar coded HARQ scheme with chase
      combining,” in Proc. of IEEE Wireless Communications and Networking Con-
      ference, (Istanbul, Turkey), April 2014.

[119] G. Lebrun, J. Gao, and M. Faulkner, “MIMO transmission over a time-varying
      channel using SVD,” IEEE Transactions on Wireless Communications, vol. 4,
      pp. 757–764, March 2005.

[120] M. El-Khamy, H. P. Lin, J. Lee, H. Mahdavifar, and I. Kang, “HARQ rate-
      compatible polar codes for wireless channels,” in Proc. of IEEE Global Com-
      munications Conference, (San Diego, CA, USA), December 2015.

[121] Q. Luo and P. Sweeney, “Hybrid-ARQ protocols based on multilevel coded
      modulation,” Electronics Letters, vol. 39, pp. 1063–1065, July 2003.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 221 of 226


                                                                                 196

[122] R. A. Thisted, Elements of Statistical Computing: Numerical Computation,
      vol. 1. USA: Chapman and Hall/CRC, 1988.

[123] G. G. Raleigh and J. M. Cioﬃ, “Spatio-temporal coding for wireless communi-
      cation,” IEEE Transactions on Communications, vol. 46, pp. 357–366, March
      1998.

[124] D. Tse and P. Viswanath, Fundamentals of Wireless Communication. Cam-
      bridge, UK: Cambridge University Press, 2005.

[125] J. H. Conway and N. J. A. Sloane, Sphere Packings, Lattices and Groups,
      vol. 290. Springer Science & Business Media, 2013.

[126] N. J. A. Sloane, R. H. Hardin, T. D. S. Duﬀ, and J. H. Conway, “Minimal-
      energy clusters of hard spheres,” Discrete & Computational Geometry, vol. 14,
      pp. 237–259, October 1995.

[127] M. Beko and R. Dinis, “Designing good multi-dimensional constellations,” IEEE
      Wireless Communications Letters, vol. 1, pp. 221–224, June 2012.

[128] A. B. Sediq, P. Djukic, H. Yanikomeroglu, and J. Zhang, “Optimized nonuni-
      form constellation rearrangement for cooperative relaying,” IEEE Transactions
      on Vehicular Technology, vol. 60, pp. 2340–2347, June 2011.

[129] A. Yadav, M. Juntti, and J. Lilleberg, “Partially coherent constellation design
      and bit-mapping with coding for correlated fading channels,” IEEE Transac-
      tions on Communications, vol. 61, pp. 4243–4255, October 2013.

[130] A. Gersho and V. Lawrence, “Multidimensional signal constellations for voice-
      band data transmission,” IEEE Journal on Selected Areas in Communications,
      vol. 2, pp. 687–702, September 1984.

[131] G. D. Forney, “Multidimensional constellations. II: Voronoi constellations,”
      IEEE Journal on Selected Areas in Communications, vol. 7, pp. 941–958, Au-
      gust 1989.

[132] J.-E. Porath and T. Aulin, “Design of multidimensional signal constellations,”
      IEE Proceedings-Communications, vol. 150, pp. 317–23, October 2003.

[133] V. Tarokh, H. Jafarkhani, and A. R. Calderbank, “Space-time block codes
      from orthogonal designs,” IEEE Transactions on Information Theory, vol. 45,
      pp. 1456–1467, July 1999.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 222 of 226


                                                                                  197

[134] V. Tarokh, H. Jafarkhani, and A. R. Calderbank, “Space-time block coding
      for wireless communications: performance results,” IEEE Journal on Selected
      Areas in Communications, vol. 17, pp. 451–460, March 1999.

[135] H. Jafarkhani, “A quasi-orthogonal space-time block code,” IEEE Transactions
      on Communications, vol. 49, pp. 1–4, January 2001.

[136] N. Sharma and C. B. Papadias, “Improved quasi-orthogonal codes through
      constellation rotation,” in Proc. of IEEE International Conference on Acoustics,
      Speech, and Signal Processing, (Orlando, FL, USA), March 2002.

[137] W. Su and X.-G. Xia, “Signal constellations for quasi-orthogonal space-time
      block codes with full diversity,” IEEE Transactions on Information Theory,
      vol. 50, pp. 2331–2347, October 2004.

[138] J. Mietzner, R. Schober, L. Lampe, W. H. Gerstacker, and P. A. Hoeher,
      “Multiple-antenna techniques for wireless communications-a comprehensive lit-
      erature survey,” IEEE Communications Surveys & Tutorials, vol. 11, pp. 87–
      105, June 2009.

[139] F. Oggier, C. Hollanti, and R. Vehkalahti, “An algebraic MIDO-MISO code
      construction,” in Proc. of International Conference on Signal Processing and
      Communications, (Bangalore, India), July 2010.

[140] L. L. Hanzo, O. Alamri, M. El-Hajjar, and N. Wu, Near-Capacity Multi-
      Functional MIMO Systems: Sphere-Packing, Iterative Detection and Cooper-
      ation, vol. 4. John Wiley & Sons, 2009.

[141] A. Dogandžic, “Chernoﬀ bounds on pairwise error probabilities of space-time
      codes,” IEEE Transactions on Information Theory, vol. 49, pp. 1327–1336, May
      2003.

[142] S. Boyd and L. Vandenberghe, Convex Optimization. Cambridge, UK: Cam-
      bridge Univ. Press, 2004.

[143] J. G. Proakis and M. Salehi, Digital Communications. New York, NY, USA:
      McGraw-Hill, 5 ed., 2007.

[144] S. J. Wright and J. Nocedal, Numerical Optimization. New York, NY, USA:
      Springer-Verlag, 2006.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 223 of 226


                                                                                198

[145] R. J. Vanderbei and D. F. Shanno, “An interior-point algorithm for noncon-
      vex nonlinear programming,” Computational Optimization and Applications,
      vol. 13, pp. 231–252, April 1999.

[146] F. Kayhan and G. Montorsi, “Constellation design for memoryless phase noise
      channels,” IEEE Transactions on Wireless Communications, vol. 13, pp. 2874–
      2883, May 2014.

[147] J. Conway and N. J. A. Sloane, “A fast encoding method for lattice codes and
      quantizers,” IEEE Transactions on Information Theory, vol. 29, pp. 820–824,
      November 1983.

[148] G. Foschini, R. Gitlin, and S. Weinstein, “Optimization of two-dimensional
      signal constellations in the presence of Gaussian noise,” IEEE Transactions on
      Communications, vol. 22, pp. 28–38, January 1974.

[149] G. Forney, R. Gallager, G. Lang, F. Longstaﬀ, and S. Qureshi, “Eﬃcient mod-
      ulation for band-limited channels,” IEEE Journal on Selected Areas in Com-
      munications, vol. 2, pp. 632–647, September 1984.

[150] R. L. Graham and N. J. A. Sloane, “Penny-packing and two-dimensional codes,”
      Discrete & Computational Geometry, vol. 5, pp. 1–11, January 1990.

[151] C. Thomas, M. Weidner, and S. Durrani, “Digital amplitude-phase keying with
      m-ary alphabets,” IEEE Transactions on Communications, vol. 22, pp. 168–
      180, February 1974.

[152] M. Kiﬂe and M. Vanderaar, “Bounds and simulation results of 32-ary and 64-
      ary quadrature amplitude modulation for broadband-ISDN via satellite,” Tech.
      Rep. NASA-TM-106484, NASA Lewis Research Center, Cleveland, OH, USA,
      February 1994.

[153] B. Hassibi and B. M. Hochwald, “How much training is needed in multiple-
      antenna wireless links?,” IEEE Transactions on Information Theory, vol. 49,
      pp. 951–963, April 2003.

[154] M. J. Borran, Non-Coherent and Partially Coherent Space-Time Constellations.
      PhD thesis, Rice University, Houston, TX, USA, 2003.

[155] M. O. Damen, A. Tewﬁk, and J.-C. Belﬁore, “A construction of a space-time
      code based on number theory,” IEEE Transactions on Information Theory,
      vol. 48, pp. 753–760, March 2002.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 224 of 226


                                                                                    199

[156] E. Biglieri, J. Proakis, and S. Shamai, “Fading channels: Information-theoretic
      and communications aspects,” IEEE Transactions on Information Theory,
      vol. 44, pp. 2619–2692, October 1998.

[157] H. Jafarkhani and N. Seshadri, “Super-orthogonal space-time trellis codes,”
      IEEE Transactions on Information Theory, vol. 49, pp. 937–950, April 2003.

[158] S. Sezginer and H. Sari, “Full-rate full-diversity 2×2 space-time codes of reduced
      decoder complexity,” IEEE Communications Letters, vol. 11, pp. 973–975, De-
      cember 2007.

[159] K. Nikitopoulos, F. Mehran, and H. Jafarkhani, “Space-time super-modulation:
      Concept, design rules, and its application to joint medium access and rate-
      less transmission,” IEEE Transactions on Wireless Communications, vol. 16,
      pp. 8275–8288, December 2017.

[160] R. Gallager, “A simple derivation of the coding theorem and some applications,”
      IEEE Transactions on Information Theory, vol. 11, pp. 3–18, January 1965.

[161] J. Wozencraft and R. Kennedy, “Modulation and demodulation for probabilistic
      coding,” IEEE Transactions on Information Theory, vol. 12, pp. 291–297, July
      1966.

[162] S. Tavildar and P. Viswanath, “Approximately universal codes over slow-fading
      channels,” IEEE Transactions on Information Theory, vol. 52, pp. 3233–3258,
      July 2006.

[163] P. R. Balogun, I. D. Marsland, R. H. Gohary, and H. Yanikomeroglu, “Polar
      code design for irregular multidimensional constellations,” IEEE Access, vol. 5,
      pp. 21941–21953, October 2017.

[164] B. R. Vojcic, L. B. Milstein, and R. L. Pickholtz, “Outage probability for the
      uplink of a DS-CDMA system operating over a LEO mobile satellite channel,”
      in Proc. of IEEE International Symposium on Personal, Indoor and Mobile
      Radio Communications, (The Hague, Netherlands), September 1994.

[165] B. Hassibi and B. M. Hochwald, “High-rate codes that are linear in space and
      time,” IEEE Transactions on Information Theory, vol. 48, pp. 1804–1824, July
      2002.

[166] V. Vakilian, H. Mehrpouyan, Y. Hua, and H. Jafarkhani, “High-rate space cod-
      ing for reconﬁgurable 2 × 2 millimeter-wave MIMO systems,” arXiv:1505.06466,
      May 2015.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 225 of 226


                                                                                200

[167] R. Y. Mesleh, H. Haas, S. Sinanovic, C. W. Ahn, and S. Yun, “Spatial mod-
      ulation,” IEEE Transactions on Vehicular Technology, vol. 57, pp. 2228–2241,
      July 2008.

[168] A. Younis, N. Seraﬁmovski, R. Mesleh, and H. Haas, “Generalised spatial mod-
      ulation,” in Proc. of Asilomar Conference on Signals, Systems and Computers,
      (Paciﬁc Grove, CA, USA), November 2010.

[169] N. Ma, A. Wang, C. Han, and Y. Ji, “Adaptive joint mapping generalised spatial
      modulation,” in Proc. of IEEE International Conference on Communications
      in China, (Beijing, China), August 2012.

[170] J. Kennedy and R. Eberhart, “Particle swarm optimization,” in Proc. of IEEE
      International Conference on Neural Networks, (Perth, WA, Australia), Novem-
      ber 1995.

[171] M. Clerc, Particle Swarm Optimization. Newport Beach, CA, USA: Wiley-
      ISTE, 2010.

[172] A. Sezgin and E. A. Jorswieck, “Tight upper bound on the outage probability
      of QSTBC,” IEEE Communications Letters, vol. 10, pp. 784–786, November
      2006.

[173] N. Gresset, L. Brunel, and J. J. Boutros, “Space–time coding techniques with
      bit-interleaved coded modulations for MIMO block-fading channels,” IEEE
      Transactions on Information Theory, vol. 54, pp. 2156–2178, May 2008.

[174] H. Holm and M.-S. Alouini, “Sum and diﬀerence of two squared correlated Nak-
      agami variates in connection with the McKay distribution,” IEEE Transactions
      on Communications, vol. 52, pp. 1367–1376, August 2004.

[175] M.-S. Alouini, A. Abdi, and M. Kaveh, “Sum of gamma variates and per-
      formance of wireless communication systems over Nakagami-fading channels,”
      IEEE Transactions on Vehicular Technology, vol. 50, pp. 1471–1480, November
      2001.

[176] Y. Feng, M. Wen, J. Zhang, F. Ji, and G. Ning, “Sum of arbitrarily corre-
      lated gamma random variables with unequal parameters and its application in
      wireless communications,” in Proc. of IEEE International Conference on Com-
      puting, Networking, and Communication, (Kauai, HI, USA), February 2016.
Case 6:20-cv-00958-ADA Document 1-8 Filed 10/14/20 Page 226 of 226


                                                                                201

[177] C. O. Archer, “Some properties of Rayleigh distribution random variables and
      of their sums and products,” Tech. Rep. TM-7-15, Naval Missile Center, Point
      Mugu, CA, USA, April 1967.

[178] D. N. Rowitch and L. B. Milstein, “On the performance of hybrid FEC/ARQ
      systems using rate compatible punctured turbo (RCPT) codes,” IEEE Trans-
      actions on Communications, vol. 48, pp. 948–959, June 2000.

[179] M. Yazdani and A. H. Banihashemi, “On construction of rate-compatible low-
      density parity-check codes,” in Proc. of IEEE International Conference on Com-
      munications, (Paris, France), June 2004.

[180] S. Sesia, G. Caire, and G. Vivier, “Incremental redundancy hybrid ARQ
      schemes based on low-density parity-check codes,” IEEE Transactions on Com-
      munications, vol. 52, pp. 1311–1321, August 2004.

[181] K. Niu, K. Chen, and J.-R. Lin, “Beyond turbo codes: rate-compatible punc-
      tured polar codes,” in Proc. of IEEE International Conference on Communica-
      tions, (Budapest, Hungary), June 2013.
